Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 1 of 87




  (;+,%,7%
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 2 of 87




          '2&80(17
                   
                                                                                                      INDEX NO. 156936/2019
NYSCEF DOC. NO. 1Case    1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 3 of 87
                                                                        RECEIVED  NYSCEF: 07/17/2019
         


            "$
          $"$
         
         %%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%
         "&("(&#'
         
                                                                    =34G">    
         
         EB
         
         
         #,"+'""  ('((#&#&
          '+ !'"').""'#((""
         &"&"&"(
         
                                                                
                                                                            $  
                                                                           &# 
                                                                               
                                                                             $
                                                                               
                                                                                $
                                                                            
                         
                         
                      ////////////////////////////////////////////////////////////////
         
         
         $4C8C8>=4A=3A40(0=C0A>BC7A>D6774AD=34AB86=430CC>A=4HB0;;464B0B5>;;>FB8=BD??>AC
         
         >574A$4C8C8>=?DABD0=CC>=4FB42C8>= >5C74"4F->A:8E8;$A02C824 0F0=3&D;4B(74
         
         K$ &L5>A0=>A34A 8BBD8=60C4<?>A0AHA4BCA08=8=6>A34AA4BCA08=8=6&4B?>=34=CB>G"4FB           

         (74BC0C4>5&>64A8;4B+8;;80<'78=4A4=0A860=C8'DI0==4'2>CC80==4A0=380=3C74

         A18CA0C8>=$0=4;8=C7401>E4A454A4=243?A>24438=65A><5DAC74A02C8E8CHF8C7A4B?42CC>2;08<B>A

         3454=B4BC70CA4;0C4C>$4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B0=32;08<BF8C78=C74A4<4380;0<18C>5

         B42C8>=   ?4=38=6A4B>;DC8>=>5C78B$4C8C8>= 6A0=C8=6$4C8C8>=4AMBA4@D4BC5>A0?A4;8<8=0AH0=3

         ?4A<0=4=C8=9D=2C8>=0608=BC0A18CA0C8>=>5$4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B0=32;08<BB784;343

         5A><<0=30C>AH0A18CA0C8>=D=34AB42C8>=     0=3 8BBD8=6042;0A0C>AHD36<4=CC70C$4C8C8>=4A

         20==>C142><?4;;43D=34AB42C8>=     C>2>=C8=D4C>0A18CA0C474AB4GD0;70A0BB<4=C0;;460C8>=B2;08<B

         0=33454=B4)=34A8=C4AE4=8=6"4F->A:;0F$4C8C8>=4A8B4=C8C;43C>70E4C74<58=0;;H039D3820C438=

         C78B>DAC8=C7458ABC8=BC0=241420DB4<0=30C>AH0A18CA0C8>=2;0DB4B6>E4A=8=6B4GD0;70A0BB<4=C

                                                              
         

                                                          1 of 8
                                                                                                       INDEX NO. 156936/2019
NYSCEF DOC. NO. 1Case     1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 4 of 87
                                                                         RECEIVED  NYSCEF: 07/17/2019
          


          0;;460C8>=B>A2;08<B<0H14A4E>:430C;0F>A1420DB4?A>243DA0;;H0=3BD1BC0=C8E4;HD=2>=B28>=01;4>A

          >C74AF8B4

                                                   
          
                 '4GD0;70A0BB<4=C8=C74F>A:?;0248B4?834<82(748=018;8CH>5D=BDB?42C8=654<0;44<?;>H44B
          
          F8C7;8CC;410A608=8=6?>F4AC>A4B8BC<0=30C>AH0A18CA0C8>=>5B4GD0;70A0BB<4=C0;;460C8>=B>A2;08<BC>

          4=01;4B4GD0;?A430C>ABC>4B20?4?D1;82022>D=C018;8CH38B2;>BDA4>A7D<8;80C8>=8B=>C>A8>DB(7DB

          &4B?>=34=C>G"4FB70==4;       K>GL2>4A243$4C8C8>=4A;8:402>=CA02C>50374B8>=8=C>

          0224?C8=6<0=30C>AH0A18CA0C8>=0=>==46>C801;4?A>E8B8>=0CC74270==4;C>BC0H4<?;>H430<>=6>C74A

          C78=6B>5B4GD0;70A0BB<4=C0;;460C8>=B>A2;08<B8=74A4<?;>H<4=C2>=CA02CB86=438=  =  

          C78B>DACC7DB>A34A43<0=30C>AH0A18CA0C8>=>5$4C8C8>=4AMB2;08<B0608=BC&4B?>=34=CBB>D=38=68=

          B4GD0;70A0BB<4=C8=2;D38=67>BC8;4F>A:4=E8A>=<4=CA4C0;80C8>=5>A?A>C4BC8=6B4GD0;70A0BB<4=C

          8=2;D38=6>GMB1>6DB2;08<>501>>:6D834;8=4BE8>;0C8>=0?A4C4GCD0;B<>:4B2A44=DB43C>A4C0;80C4

          0608=BC$4C8C8>=4A0=3BDB?4=374A5A><C7408AF0E4B9DBCF44:B05C4A74A;>368=60338C8>=0;5>A<0;

          B4GD0;70A0BB<4=C2><?;08=CBC7A>D6774A0CC>A=4H1>C7>A0;;H0=3FA8C8=6F78;44<?;>H430CC74

          270==4;C?A4B4=CC74B4B4GD0;70A0BB<4=C0;;460C8>=B0=32;08<B0A4?4=38=6145>A4C74<4A820=

          A18CA0C8>=BB>280C8>=0B4">    F74A4C74H70E4;0A64;H83;43   

                        

                =   C74 <DB7A>><8=6 38B2;>BDA4B >5 B4GD0; 70A0BB<4=C >A ?A430C8>=JC>> =D<4A>DB C>

          27A>=82;40C>G"4FB70==4;0=38=>C74A584;3B0=3C>>B>A383C>34C08;J?A>E>:43A4<4380;02C8>=1H

          C74"4F->A:;468B;0CDA4#=?A8;       "4F->A:>E4A=>A=3A4FD><>B86=438=C>;0FC74

          BC0C4MB1D364C5>A58B20;H40A  <>=6>C74AC78=6BC748E8;$A02C824 0F0=3&D;4BF4A40<4=343

          1H0338=60=4FB42C8>=     C>033A4BBC744?834<82>5B4GD0;70A0BB<4=C2>=240;431HD=2>=B28>=01;4

          <0=30C>AH0A18CA0C8>=2;0DB4BC70C>G4<?;>H<4=C2>=CA02CF8C7$4C8C8>=4A4G4<?;8584B

                (74B42C8>=A4<4384BC74=>C>A8>DB?A02C824>5<D;C818;;8>=3>;;0A2><?0=84B;8:4>G=>C>A8>DB

         5>AD=B0E>AH>AA0?028>DBF>A:4=E8A>=<4=CBC>5>8BC4<?;>H<4=C2>=CA02CB>=F><4=<0=30C8=6

         D=2>=B28>=01;4B42A4C0=32>=5834=C80;0A18CA0C8>=>5B4GD0;70A0BB<4=C0;;460C8>=B>A2;08<B(74B4

                                                               
          

                                                            2 of 8
                                                                                                      INDEX NO. 156936/2019
NYSCEF DOC. NO. 1Case      1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 5 of 87
                                                                          RECEIVED  NYSCEF: 07/17/2019
          


         <0=30C>AH0A18CA0C8>=2;0DB4B4<1>;34==>C>A8>DB;H8=C8<830C8=64<?;>H4ABC>?4AB8BC8=A4?D6=0=C

         1470E8>A1H<0=8?D;0C8=68=C8<830C8=634<40=8=6>A4G?;>8C8=6F><4=0BB4G>1942CB'42C8>=         

         <0:4BK=D;;0=3E>83L0=H2>=CA02C?A>E8B8>=C70CA4@D8A4BK<0=30C>AH0A18CA0C8>=C>A4B>;E40=H0;;460C8>=

         >A2;08<>50=D=;0F5D;38B2A8<8=0C>AH?A02C824>5B4GD0;70A0BB<4=CL'42C8>=     0??;84BC>?4=38=6

         =>=58=0;0A18CA0C8>=?A>24438=6B8=E>;E8=6B4GD0;70A0BB<4=C0;;460C8>=B>A2;08<B8=2;D38=6$4C8C8>=4AMB

         0608=BC&4B?>=34=CB8=0B4">    "4FB42C8>=         =424BB8C0C4B8<<4380C49D38280;

         8=C4AE4=C8>=1HC78B>DACC>?A4E4=C8CBE8>;0C8>=1HC74$0=4;0=3&4B?>=34=CB1H2>=C8=D8=6C>0A18CA0C4

         $4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B0=32;08<BC70CC74"4F->A:;468B;0CDA470B8=BCAD2C43B7>D;3

         14A4B>;E438=C7458ABC8=BC0=241HC78B>DAC

                                                                  

                $4C8C8>=4A=3A40(0=C0A>B8B0A4B834=C>5C74'C0C4>5"4F->A:

                &4B?>=34=CB0A42DAA4=C;H?0AC84B8=C740B4">    &4B?>=34=C>G

          "4FB    8B10B438=C74'C0C4>5"4F->A:&4B?>=34=C+8;;80<'78=48B0A4B834=C>5C74'C0C4>5

          "4F->A:&4B?>=34=C80==4A0=388B0A4B834=C>5C74'C0C4>5"4F->A:'DI0==4'2>CC8B0A4B834=C

          >5C74'C0C4>5"4F4AB4HA4=0A860=C88B0A4B834=C>5C74'C0C4>5"4F->A:&>64A8;4BF0B0

          A4B834=C>5"4F->A:?A8>AC>78B?0BB8=6(748;4BBC0C40=38CB3<8=8BCA0C>A2;08<C>14A4B834=CB>5

          C74'C0C4>5;>A8308;4BM?A8<0AHA4B834=24F0B0=32>=C8=D4BC>148=C74'C0C4>5"4F->A:

                                                       ! 

                (78B>DAC70B9DA8B382C8>=>E4AC78B$4C8C8>=?DABD0=CC>$ &B42C8>=B    1       

                *4=D48B?A>?4A8=C78B>D=CH?DABD0=CC>$ &B42C8>=  08(74A18CA0C8>=F7827

          C78B$4C8C8>=B44:BC>BC0H8B?4=38=68="4F->A:

                                                              

               !>A4C70=C7A44H40AB06>>G8=8C80C430=0A18CA0C8>=0608=BCC74=4<?;>H440=3$4C8C8>=4A

          =3A40(0=C0A>B>=!0H   C>B8;4=2474A05C4AA4?40C43;H<0:8=6A4?40C433>2D<4=C43

          2><?;08=CB>5B4GD0;70A0BB<4=CA4C0;80C8>=0=37>BC8;4F>A:?;024F78;44<?;>H430CC74270==4;>G

          8=E>:430=>FD=4=5>A2401;40=3?A>7818C43<0=30C>AH0A18CA0C8>=2;0DB42>E4A8=6B4GD0;70A0BB<4=C

                                                                 
          

                                                               3 of 8
                                                                                                          INDEX NO. 156936/2019
NYSCEF DOC. NO. 1Case            1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 6 of 87
                                                                                RECEIVED  NYSCEF: 07/17/2019
         


         0;;460C8>=B0=32;08<BD=34A$ &B42C8>=            8=C74>G(0=C0A>B4<?;>H<4=C2>=CA02C30C43

         '4?C4<14A   +8C7=>20AE4>DC5>AC74=>FB?4280;;H?A454AA430;;460C8>=B0=32;08<B>GMB

         <0=30C>AH0A18CA0C8>=?A>E83438=?0AC

                             K=H2>=CA>E4ABH2;08<>A38B?DC40A8B8=6>DC>5>AA4;0C8=6C>C78B6A44<4=C>AH>DA
                             4<?;>H<4=CB70;;141A>D67C145>A40<DCD0;;HB4;42C43C7A44<4<14A0A18CA0C8>=?0=4;
                             0=374;38="4F->A:8CH8=022>A30=24F8C7C74AD;4B>5C74<4A820=A18CA0C8>=
                             BB>280C8>=C74=8=45542CL
                             
                  >G0;;>F43$4C8C8>=4A=>10A608=8=6>E4AC74<0=30C>AH0A18CA0C8>=2;0DB40BC>B4GD0;

         70A0BB<4=C0;;460C8>=B>A2;08<B>A>C74AF8B4CF0B02;0BB822>=CA02C>50374B8>=F8C70A18CA0C8>=148=6

         =>==46>C801;4JC0:48C>A;40E48C(74?A>E8B8>=F0BBD1BC0=C8E4;HD=2>=B28>=01;41420DB4054<0;4

         4<?;>H44MB018;8CHC>E8=3820C4B4GD0;70A0BB<4=C0;;460C8>=B>A2;08<B?8E>CB;0A64;H>=0=4<?;>H4AMB

         540A>5?D1;82B2ADC8=HF7827<0=30C>AH0A18CA0C8>=?A>7818CB0B8CB2>=3D2C438=30A:=4BBF8C7=>

         022>D=C018;8CH>A8=24=C8E4C>4G?438C4C74?A>24438=6B>=CA02C?A>E8B8>=BC70C0A4?A>243DA0;;H>A

         BD1BC0=C8E4;HD=2>=B28>=01;40A4D=4=5>A2401;4D=34A"4F->A:;0F      

         "-';8?#?              )D=4   'D?A4<4>DAC%D44=B>D=CH(0H;>A&4?A>3D2430BG7818C

             

                             
                    =0B4">    >GB44:B0342;0A0C>AH9D36<4=CC70C$4C8C8>=4AE8>;0C4374A

         4<?;>H<4=C2>=CA02C8=?D1;8B78=674A1>>:E80C748AB8BC4A2><?0=H0A?4A>;;8=BK(843)?8=

         =>CBL0=330<064B

                         #=D6DBC   $4C8C8>=4A58;43><?;08=C8=C74'D?A4<4>DAC>5"4F->A:0608=BC

         &4B?>=34=CB?8E>C8=6>=0;;460C8>=B0=32;08<B>5B4GD0;70A0BB<4=C8=2;D38=67>BC8;4F>A:4=E8A>=<4=C

         0=3A4C0;80C8>=

                         #=41AD0AH   C74>DAC4=C4A430=>A34A6A0=C8=6&4B?>=34=CBM<>C8>=C>2><?4;

         0A18CA0C8>=>5$4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B0=32;08<BF74A4C74HA4<08=?4=38=68=C74

         >AB4;0C8CD34B8=C4A<8=01;H

                         #=?A8;   "4F->A:270=643C74;0FA460A38=6C744=5>A24018;8CH>54<?;>H4A382C0C43

         <0=30C>AH0A18CA0C8>=?A>E8B8>=B0BC>0;;460C8>=B>A2;08<B>5B4GD0;70A0BB<4=C$ &B42C8>=          

                                                                    
         

                                                                 4 of 8
                                                                                                               INDEX NO. 156936/2019
NYSCEF DOC. NO. 1Case      1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 7 of 87
                                                                          RECEIVED  NYSCEF: 07/17/2019
         


         (74=4FB42C8>=<034>GMB<0=30C>AH0A18CA0C8>=?A>E8B8>=0BC>$4C8C8>=4AMBB4GD0;70A0BB<4=C

         0;;460C8>=B0=32;08<B=D;;0=3E>830=3D=4=5>A2401;48=0B4">    C70C70B=>F

         F4;;?0BB438CBC78A30==8E4AB0AHF8C7>DC34?>B8C8>=B>A740A8=6B?4A<8CC43C>14B2743D;438=4G?;8201;H

         1HC74C7A44<0=0A18CA0C8>=?0=4;

                 (74?A>CA02C430=3180B430A18CA0C8>=?A>24438=6B8=C70C20B4>5$4C8C8>=4AMBB4GD0;70A0BB<4=C

         0;;460C8>=B0=32;08<B4G4<?;85HC74;468B;0C8E4?A>E>20C8>=5>AB42C8>=            =0<4<>A0=3D<8=

         BD??>AC>5C74;0F>DC;8=8=68CB8=C4=C8CBC0C4BK(78B18;;F>D;34=02C0<D;C85024C43?A>?>B0;C>C0A64C

         B4GD0;70A0BB<4=C8=C74F>A:?;0244=BDA4022>D=C018;8CH   

          L

                 (74 >G $0AC84B :=>F C74H 70E4 =48C74A C74 502CB =>A C74 ;0F >= C748A B834  (74H 70E4 C7DB

         BHBC4<0C820;;H0CC4<?C435A><C748=24?C8>=>5C78B0A18CA0C8>=C>34;0H0=3C>345;42C0CC4=C8>=5A><C74

         <4A8CB>5C742;08<B0=33454=B4BC>0E>83C7430H>5A42:>=8=65>AC748A2><?;828CH8=C74B>A383B4GD0;

         70A0BB<4=C 0=3 A4C0;80C8>= >5 !B (0=C0A>B DB8=6 ;8<8C;4BB A4B>DA24B 0=3 0A<84B >5 ;0FH4AB 5A>< 58E4

         38554A4=C<09>A;0F58A<B4<?;>H8=60BCA0C46H>558;8=610B4;4BB<>C8>=05C4A<>C8>=34;0H8=6C74?A>24BB

         5>A28=6$4C8C8>=4AC>A4B?>=31DAH8=674A8=1>C70BCA>=><820;;460;544B0=3B8G586DA4B0=36A>F8=68=

         544BC>C74C>A4E84F402758;8=6CMB8=C4=343C>:8;;74A?A>54BB8>=0;;H4<>C8>=0;;H0=358=0=280;;H

         1H340C7>50C7>DB0=32DCB(74$0=4;70B4=3>AB43C74>G$0AC84BM2H=820;BCA0C46H 

                           5>A28=6 !B (0=C0A>B C> B?4=3 F4;; >E4A B4E4=586DA4B 05C4A 148=6

         ?A>54BB8>=0;;HB834;8=430=3B;0=34A430CC74?40:>574A20A44A0BA4C0;80C8>=5>A<0:8=6B4GD0;70A0BB<4=C

         2><?;08=CB">BD224BB5D;54<0;4F>D;3010=3>=0F4;;40A=4320A44AC>8=C4=C8>=0;;H34;0H9DBC8248=50E>A

         >558=0=280;;H2A8??;8=6;8C860C8>=8=30A:=4BB(74A48BBC8;;=>;867C0CC744=3>5C74CD==4;5>A!B(0=C0A>B

         =4G?;8201;HC74$0=4;70BA45DB43C>0;;>F4E4=C74B2743D;8=6>534?>B8C8>=B0BB7470BDA643(74H70E4

         =>C>A34A43C74?0AC84BC>B4C0BC8?D;0C43B2743D;45>A740A8=6B(74$0=4;70B5A>I4=C7402C8>=8=C8<4;8:4

         0?4CA858435>A4BC5028;8C0C8=6C7410;;>>=8=6>5C748A18;;8=6B013820C8=60=386=>A8=6C748AA4B?>=B818;8C84B

         C> 4=BDA4 0 BF85C 4@D8C01;4 ?A>24BB <0:8=6 70A;4B 82:4=BM 8=50<>DB      8=  

         B44<B?443H8=2><?0A8B>=

                                                                   
         

                                                               5 of 8
                                                                                                              INDEX NO. 156936/2019
NYSCEF DOC. NO. 1Case      1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 8 of 87
                                                                          RECEIVED  NYSCEF: 07/17/2019
         


                        $4C8C8>=4A<40=F78;48BBD554A8=68AA4?0A01;470A<C>74A20A44AA4?DC0C8>=0=358=0=24B

         0B>G?DABD4B74AF8C7C74A4;4=C;4BB=4BB>50?C08=7010=3F8C7<>=4HC>1DA=+8C72>=5834=C80;8CH

         06A44<4=CB A460A38=6 B4GD0; 70A0BB<4=C <034 8<?4A<8BB81;4 D=34A "4F ->A: ;0F >G "4FB 8B

         34C4A<8=43C>:44?74A<DII;430=3<8A438=B42A4C;8C860C8>=?A>24438=6B8=C4A<8=01;H">F>=34A"4F

         ->A:?0BB43$ &B42C8>=          F8C7E8ACD0;D=0=8<8CH

                        (74$0=4;MBAD;8=6B70E4>E4AF74;<8=6;H144=>E4AC;H0BH<<4CA820;8=50E>A&4B?>=34=CB

         4<?;>H8=6 0 380<4CA820;;H 38554A4=C >E4AC BC0=30A3 >5 38B2>E4AH >E4A $4C8C8>=4A 0= 8=38E83D0; C70=

         &4B?>=34=C0?>F4A5D;2>A?>A0C8>=J0BC0=30A3C70CF>D;3=4E4A14?4A<8CC438=>?4=>DAC>G"4FB

         4C0;0A4=>FB44:8=6C>38B<8BBC744=C8A402C8>=0=3B0=2C8>=!B(0=C0A>BF8C7C748<?A>?4A58;8=6>5CF>

         10B4;4BB<>C8>=BC>0E>83F70CC74HE84F0B3A4034334?>B8C8>=BC78A3?0ACHC4BC8<>=H0=3740A8=6B>=C74

         <4A8CB(74$0=4;70B27A>=820;;HE8>;0C438CB>1;860C8>=C>?A>E834FA8CC4=>?8=8>=BB4CC8=65>AC7C74A40B>=B

         5>A C748A 3428B8>=B C> 4=BDA4 3D4 34;814A0C8>= 0=3 C> 4=01;4 9D38280; A4E84F 5>A >E4A;40?8=6 0A18CA0C8>=

         6D0A3A08;B

                                                            

                    $4C8C8>=4AA4?40CB0=3A40;;464B?0A06A0?7B  0B855D;;HB4C5>AC774A48=

                        $4C8C8>=4AB44:B 0342;0A0C>AH9D36<4=CC70C$ &B42C8>=            ?A>7818CB0B4

         ">    5A><2>=C8=D8=6C>0A18CA0C4$4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B0=32;08<B

          0C4<?>A0AHA4BCA08=8=6>A34AA4BCA08=8=6&4B?>=34=CB5A><?A>24438=6F8C7C748A2;08<B>A3454=B4B

         8=C7401>E4A454A4=2430A18CA0C8>=?4=38=6A4B>;DC8>=>5C78B0??;820C8>=0=3 0?A4;8<8=0AH0=3

         ?4A<0=4=C8=9D=2C8>=BC0H8=6C740A18CA0C8>=0BC>$4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B2;08<B0=3

         3454=B4B

                        B4;01>A0C438=C74022><?0=H8=6!4<>A0=3D<>5 0F8=BD??>AC>5C74$4C8C8>=4AMB

         #A34AC>'7>F0DB4$4C8C8>=4A5D;;HB0C8B584BC74BC0=30A35>A0(&#>A?A4;8<8=0AH8=9D=2C8E4A4;845

         $4C8C8>=4AMB;8:4;87>>3>5BD224BB>=C74<4A8CB1420DB4>5C742;40A0=3D=0<186D>DBC4GC0=3?>;82H>5

         $ &       <0:8=6<0=30C>AH0A18CA0C8>=2;0DB4B=D;;E>830=3D=4=5>A2401;40BA460A3BB4GD0;

         70A0BB<4=C0;;460C8>=B0=32;08<B1420DB4>5?A>243DA0;0=3BD1BC0=C8E4D=2>=B28>=018;8CH$4C8C8>=4A

                                                                    
         

                                                               6 of 8
                                                                                                        INDEX NO. 156936/2019
NYSCEF DOC. NO. 1Case     1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 9 of 87
                                                                         RECEIVED  NYSCEF: 07/17/2019
         


         F8;;BD554A8AA4?0A01;48=9DAHB0=B8=9D=2C8E4A4;8451H8=2DAA8=65DAC74A2A8??;8=64G?4=B40=334;0H8=

         2>=C8=D8=6C>0A18CA0C4145>A40180B430=338;0C>AH$0=4;=2>=CA0BC&4B?>=34=CBF8;;BD554A=>

         70A3B78?8=A4B?>=38=6C>$4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B0=32;08<B8=C78B>DACF8C70;;C74

         CA0??8=6B>53D4?A>24BB

                        $4C8C8>=4A0;B>B0C8B584BC74BC0=30A35>A0?4A<0=4=C8=9D=2C8>=$4C8C8>=4A2>=5A>=CB0=

         >=6>8=6E8>;0C8>=>574A2;40A;H4BC01;8B743A867CD=34A$ &B42C8>=       C>0E>83<0=30C>AH

         0A18CA0C8>=>574AB4GD0;70A0BB<4=C2;08<B0=33454=B4B2>=24A=8=6&4B?>=34=CB(74A48B=>034@D0C4

         A4<43H0C;0F1420DB4>=;H8=9D=2C8E4A4;84520=70;CC748;;460;0A18CA0C8>=?A>24438=6B'4A8>DB0=3

         8AA4?0A01;470A<F8;;1450;;$4C8C8>=4A1H148=65>A2438=C>8;;460;2>BC;H0=3B;D668B70A18CA0C8>=>574A

         B4GD0;70A0BB<4=C0;;460C8>=B0=32;08<B(744@D8C84B10;0=248=50E>A>5$4C8C8>=4A1420DB4&4B?>=34=CB

         F8;;4=9>H0;;3D4?A>24BB?A>C42C8>=B8=2>=5A>=C8=6$4C8C8>=4AMBB4GD0;70A0BB<4=C2;08<B0=33454=B4B8=

         C78B>DAC=>CF8C7BC0=38=60?4A<0=4=C8=9D=2C8>=0608=BC5DAC74A0A18CA0C8>=

                        42;0A0C>AHD36<4=C8BF0AA0=C43D=34A$ &B42C8>=  C>342;0A4C74A867C>5

         $4C8C8>=4AD=34A$ &B42C8>=      C>?A4E4=C5DAC74A<0=30C>AH0A18CA0C8>=>574AB4GD0;70A0BB<4=C

         0;;460C8>=B0=32;08<B8=E>;E8=6&4B?>=34=CB

                        ">?A4E8>DB0??;820C8>=70B144=<034C>C78B>AC>0=H>C74A2>DAC5>AC74A4;845B>D67C

         74A48=0=3=>>C74A?A>E8B8>=0;A4<43H70B144=B>D67C8=C78B>A0=H>C74A>DAC

                                                        $

                 "$4C8C8>=4AA4B?42C5D;;HA4@D4BCB0=#A34A5A><C78B>DAC

                       BBD8=60C4<?>A0AHA4BCA08=8=6>A34AA4BCA08=8=6&4B?>=34=CB5A><?A>24438=6F8C7

         C748A2;08<B0=33454=B4BA460A38=6$4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B0=33454=B4B8=0B4

         ">    D=C8;$4C8C8>=4AMBA4@D4BC5>A?A4;8<8=0AH8=9D=2C8E4A4;8458BA4B>;E43

                       A0=C8=6$4C8C8>=4AMBA4@D4BC5>A0?A4;8<8=0AH8=9D=2C8>=BC0H8=6C7401>E4A454A4=243

         0A18CA0C8>=0BA460A3B$4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B0=32;08<B?4=38=6A4B>;DC8>=>5C78B

         0??;820C8>=



                                                                 
         

                                                            7 of 8
                                                                                                         INDEX NO. 156936/2019
NYSCEF DOC. NO. 1Case     1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 10 of 87
                                                                         RECEIVED   NYSCEF: 07/17/2019
          


                        $4A<0=4=C;HBC0H8=60A18CA0C8>=>5$4C8C8>=4AMBB4GD0;70A0BB<4=C0;;460C8>=B0=32;08<B

          8=C7401>E4A454A4=2430A18CA0C8>=

                        42;0A8=6C70CD=34A $&B42C8>=        $4C8C8>=4A20==>C14A4@D8A43C>2>=C8=D4C>

         0A18CA0C474AB4GD0;70A0BB<4=C0;;460C8>=B0=32;08<B8=C7401>E4A454A4=2430A18CA0C8>=4=9>8=8=6C74

         $0=4;5A><2>=C8=D8=68CB9DA8B382C8>=0=3BD1BC8CDC8=6C78B>DAC0BC74?A>?4ACA81D=0;C>740A$4C8C8>=4AMB

         B4GD0;70A0BB<4=C0;;460C8>=B0=32;08<B

                   A0=C8=6BD27>C74A0=35DAC74AA4;8450BC78B>DAC344<B9DBC0=3?A>?4A

          0C43D;H   
          "4F->A:"4F->A:
          

          HB>=0C70=B:8=
          AD2448=
            >A0;4<>='CA44C
          A>>:;H="-   
            
          <08;9>=0C70=0B:8=1A>>:;0F43D
          CC>A=4HB5>A$4C8C8>=4A

          

          




                                                                  
          

                                                             8 of 8
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 11 of 87




          '2&80(17
                    
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                               INDEX NO. 156936/2019
NYSCEF DOC. NO. 2Case   1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 12 of 87
                                                                       RECEIVED   NYSCEF: 07/15/2019




                                                EXHIBIT   1




                                      KUZMAV.   PROTECTIVE    INS.   CO.
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                       INDEX NO. 156936/2019
NYSCEF              2Case
 7/12/2019 DOC. NO.Kuzma     1:19-cv-07131-ALC
                         v Piutsetivs Ins. Co. :: 2011 :: New                                        Document 1-2 Filed 07/30/19 Page 13 of 87   RECEIVED
                                                                                                 York Other Courts Decisions n New York Case Law :: New York LawNYSCEF:
                                                                                                                                                                 :: US Law :: 07/15/2019
                                                                                                                                                                              Justle




             Kuzma                                  v Protective                                                        Ins.                     Co.




             [*1]      Kuzma              v Protective                Ins.    Co.     2011           NY      Slip      Op         51348(U)            Decided             on     June            29,       2011

             Supreme             Court,            Queens             County          Taylor,           J.     Published                by     New        York      State         Law            Reporting

             Bureau            pursuant             to      Judiciary             Law        § 431.          This      opinion               is uñcorrected                 and        will         not      be

             published               in    the     printed            Official         Reports.




             Decided            on        June      29,       2011

             Supreme             Court,            Queens             County



             Ivan      Kuzma,               Plaintiff(s),



             against




             Protective              Insurance                Company,                Defendant(s).




             13330/09



             Janice       A.     Taylor,            J.




             This      is an      action           seeking             disability            benefits            for        the    plaintiff          under         an    insurance                    policy

             between            himself            and        the      defendant.               In    his      complaint,                 plaintiff            asserts         that         he    was        injured

             on     Dw÷mber                  14,    2005            when         he   was       involved               in     a motor           vehicle          accident              on        Van       Siclen

             Street       at    or        near     its      intersection              with       Avenue                S in       the    County           of     Kings,         City          and         State     of

             New       York.         At      the    time         of     the      accident,           plaintiff              worked             as a driver          for        Fed      Ex        Home




  https://law.justla.com/casss/naw-york/other-courts/2011/2011-51348-html                                                                                                                                                1/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                           INDEX NO. 156936/2019
NYSCEF               2Case
 7/12/2019 DOC. NO. Kuzma     1:19-cv-07131-ALC
                          v Protective Ins. Co.:: 2011 :: New                                                                Document 1-2 Filed 07/30/19 Page 14 of 87
                                                                                                                         York Other Courts Decisions :: New York Case Law:: RECEIVED     NYSCEF:
                                                                                                                                                                             New York Law:: US Law :: 07/15/2019
                                                                                                                                                                                                      Justia




             Delivery              ("Fed            Ex").            Plaintiff                   first          applied                   for      disability                   benefits                     from           the          defendant                      under
                                                                                                                                                                                                                                                                   Ex'
             his      no-fault            policy.              In          October,                   2006,                  plaintiff                was           deemed                   totally                disabled                   by      Fed

             physicians.                 Following                         the         expiration                       of      this            no-fault                 benefits,                    plaintiff               applied                  for        payment

             from        the       defendant                      under                his        secondary                          disability                    policy.             It        is uncontested                                that          defendant

             denied            [*2]plaintiff's                        claim                for       disability                      benefits.                    This         action                 was         commenced                             on        May             21,

             2009         by      the        filing          of      a summons                              and          complaint.



             By order              dated              January                    to,         2011,           this            court              denied              defendant's                             motion             for          summary
            judgment                   due       to        defendant's                           failure                to     include                  a signed                 certification,                             pursuant                    to     Court

             Rule        130-1.1(a)                   with           its      motion.                     Defendant                         Protective                        Insurance                       Company                       ("Protective")

             now        moves,               pursuant                    to      CPLR                §2221,                  for       leave               to     renew           its        prior             motion                 for         summary
            judgment.                   As     the         movant                      has        now             included                      the        required                   certification,                          the          instant                motion                   to

             renew            is granted.



             Upon         renewal,                  this          court             will          first           consider                  defendant                         Protective's                          motion                 seeking                 an        order,

             pursuant              to      CPLR               §3025,                   for       leave             to        amend                its       answer               to         include                 the       affirmative                         defêñse
                                                                                                                                                                                                                                                              * * *
             of     statute         of       limitations.                        It     is well-settled                              that             "a        party         may            amend                  [its]         pleading                                   at       any
                                                       court"
             time       by       leave         of                           and            that           "[1]eave                 shall           be           freely         given              upon              such            terms              as may                 be
            just."
                          (CPLR                §3025              [b];           Fahey              v.      County                   of     Ontario,                     44      NY2d                  934,         935           [1978];               Hempstead

             Concrete              Corp.              v.     Elite          Assocs.,                      203       AD2d                  521,             523[2d              Dept.                  1994]).             Allowing                     such            an

             amendment                       is committed                              "almost                    entirely                 to      the           court's          discretion                         to      be       determined                            on         a
                                         basis."
             sui      generis                                 (See,            Leitner                    v. Jasa               Hous.                 Mgmt.               Servs.             for         the        Aged,                Inc.,         6 AD3d                  667

             [2d      Dept.         2004];                 Zeide              v. National                          Cas.            Co.,          187        AD2d               576          [2d          Dept.              1992];               Corsale                v.

             Pantry            Pride           Supermarkets,                                  197         AD2d                 659,             660         [2d          Dept.          1993];                  Hickey                v.       Hudson,                   182

             AD2d           801,         802          [2d         Dept.                1992]).               Where,                    as here,                   the      opposing                         party           fails         to      make             a

             showing              of     operative                    prejudice;                          i.e.,      prejudice                        attributable                          to        the      mere            omission                      to    plead

             the      defense             in       the       original                   answer,                   the          amendment                                may       be         allowed                  "during                    or     even            after
             trial"
                         (Murray                   v. City            of       New               York,             43        NY2d                4oo,             405         [1977],                 citing          Dittmar                     Explosives                          v.

             A.E.       Ottaviano,                    Inc.,          20          NY2d              498,             502            [1967];                 see,          Breco          Envtl.                 Contrs.,                   Inc.         v. Town                   of

             Smithtown,                      307         AD2d               330            [2d           Dept.               2003];               Grall            v.     Ba     Mar,                 Inc.,         233        AD2d                   368         [2d         Dept.

             1996]).           As the              plaintiff                  has        failed             to      prove,                 or      to       even           assert,               that          he     would                 be        prejudiced                           by

             the      proposed                 amendment,                                defendant                           Protective's                         motion,               pursuant                       to      CPLR                   §3025,             is

             granted.             The          supplemental                                summons                           and          amended                        complaint                       annexed                    to     the         instant

             motion             is deemed                    timely                   served.



             Upon         amendment                            of     its        answer                   and           the        inclusion                      of the          affirmative                          defense                   of     statute               of

             limitations,                 defendant                         Protective                       now              moves,                  pursuant                   to     CPLR                  §3212,                for        an      order

             granting              summary                     judgment                          and          dismissing                          the           complaint.                       It     is well-settled                             that       the




  https·lAaw.justla.com/cases/new-yorkfother-courts/2011/2011-51348.htmi                                                                                                                                                                                                                        2/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                             INDEX NO. 156936/2019
NYSCEF               2Case
 7/12/2019 DOC. NO. Kuzma    1:19-cv-07131-ALC
                          v Protective Ins. Co. :: 2011 :: New                                                     Document 1-2 Filed 07/30/19 Page 15 of 87
                                                                                                                  York Other Courts Decisions :: New York Case Law RECEIVED
                                                                                                                                                                   :: New York LawNYSCEF:
                                                                                                                                                                                   :: US Law :: 07/15/2019
                                                                                                                                                                                                Justia




            proponent                    of      a summary                       judgment                   motion                    must             make              a prima                facie          showing                  of    entitlement

            to judgment                       as a matter                    of      law,          tendering                     sufficient                       evidence               to     eliminate                    any        material

            issues          of     fact        from           the      case          (See,Zuckerman                                       v.    City          of       New        York,           49      NY2d                557,           562        [1980];

            Sillman              v. Twentieth                        Century-Fox                           Film            Corp.,               3 NY2d                   395,         404        [1957]).                Failure              to     make

            such       a showing                       necessitates                      denial            of     the           motion.



            CPLR            §3212(b)                   agμ_ims                that        for        a court               to        grant             summary                    judgment                     it      must          determine                       if

            the      movant's                    papers            justify           holding,                   as a matter                           of     law,         "that         the       cause             of      action            or     defense
                             merit."
            has       no                          The         evidence                   submitted                        in    support                     of     the       movant               must              be      viewed             in       the      light

            most           favorable               to       the       non-movant                           (see,           Grivas                v.        Grivas,              113     AD2d             264,            269         [2d       Dept.

            1985];           Airco            Alloys            Division,                 Airco            Inc.           v. Niagara                        Mohawk                    Power             Corp.,              76     [*3]AD2d                      68

            [4th       Dept.             1980];             Parvi           v.     Kingston,                    41        NY2d                 553,         557         [1977].



            Defendant                    Protective                   asserts               that      the         instant                  complaint                       must           be      dismissed                      based             on

            documentary                          evidence,                  pursuant                  to        CPLR                §3211(a)(1),(5),                              because                the        plaintiff                has        failed            to

            commence                      this         action          within               the      contractual                           time             period.              A     complaint                    which              is facially

            sufficient               may          be        dismissed                    if there               exists              documentary                            evidence                which                 conclusively

            contradicts                   the         claims               (See,         Smuckler                    v.        Mercy             College,                  et al,         244         AD2d               349       [2d         Dept.

            1997]).           In        support               of     its     motion,                defendant                         Protective                        submits,                inter          alia,        the        pleadings,                     the

            prior          motion                and        responsive                    papers,                a certified                      copy             of     the        subject             insurance                     policy,            its

            proposed                 amended                      answer              and          a copy             of        the        Note              of     Issue         filed          on      April            5, 2010.



            A     review           of     the         gubject              insurance                  policy               reveals                that,             paragraph                    11 of         the        General                  Provisions

            states:




            "Written               proof           of       loss       must           be       furnished                       to     us        within                 ninety           (90)          days          after         the        date         of     loss
                                                            made."
            for     which            claim             is




            Paragraph                    13 thereof                  states:




            "No       lawsuit              may           be        brought               to     recover                   on        the        Group                Master              Policy           within                sixty         (60)         days

            after      written                proof           of     loss          has        been          given               as required                         by     this         policy.           No           such        lawsuit               may              be

            brought              after           two        (2)      years           from            the         time           written                    proof          of loss             is required                   to     be        given.



            The       movant                  asserts              that,         pursuant                  to     the           subject                insurance                      policy,           plaintiff                was         required                     to

            submit            written              proof             of     loss         by     March                14,         2006             and             to     commence                       a lawsuit                 by     March                 14,

            2008.           As      aforestated,                      this         action            was          commenced                                 on         May        21,     2009,            more               than           fourteen

            (14)      months                  after         the       expiration                    of the            contractual                            time          period.




 https://law.justla.com/cases/new-york/other-courts/2011/2011-51348.htrni                                                                                                                                                                                                      3/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                  INDEX NO. 156936/2019
NYSCEF               2Case
 7/12/2019 DOC. NO. Kuzma     1:19-cv-07131-ALC
                          v Protective ins. Co. :: 2011 :: New                                                          Document 1-2 Filed 07/30/19 Page 16 of 87       RECEIVED
                                                                                                                       York Other Courts Decisions :: New York Case Law :: New York LawNYSCEF:
                                                                                                                                                                                        :: US Law :: 07/15/2019
                                                                                                                                                                                                     Justia




             In    opposition                       to       the      instant                                      plaintiff                   does              not         dispute             that         the         contractual                   time-
                                                                                             motion,

             period              is two            years,             ninety              days           from          the         date          of        his         accident,              nor            does          plaintiff              dispute                  that

            he      failed         to         commence                        this           action           within               the         contractual                         time          period.                 Instead,            plaintiff

             asserts             that         the           statute              of     limitations                    provision                      of        the      subject              insurance                        policy        is

            unconscionable                                  and        must             be        voided           by        this         court.



             It   is well-settled                            that       the           determination                           of     whether                       a contract,                   or         a provision                   thereof,                is

            unconscionable                                  is a matter                      of    law        reserved                   for         the         court          (See,         Wilson                  Trading               Corp.            V.

             David           Ferguson,                        Ltd.,         23         NY2d             398        [1968]).                    For         a court              to      determine                        that       a contract,                       or    a

             contractual                      provision,                     is unconscionable,                                     a court                 must              determine                      that         the      agreement                      is so

             one-sided                  that           it     "shocks                  the        conscience                   such             that             no      person             in        his      or        her      right         mind              would
                                                                                                                                                                                                                                             other"
             make           it    on         the       one          hand,              and         no      honect             and             fair         person               would             accept                 it on      the

             (Kojovic              v.        Goldman,                       35        AD3d            65,       823          N.Y.S.2d                      35         [1st     Dept.          2006]                 citing          Christian                    v.

             Christian,                  42        NY2d               63,        365         N.E.2d               849,         396             N.Y.S.2d                      817       [1977]).                [*4]



            A     finding               of     unconscionability                                     usually             requires                     both             a showing                      that         the         contract              was

            procedurally                           and         substantively                            unconscionable                                when               made              (emphasis                      added)             (See,           Gillman

            v.    Chase            Manhattan                           Bank,              N.A.,            73     NY2d              1, 534             N.E.2d                  824,         537          N.Y.S.2d                   787       [1988]).                     A

             contract              is procedurally                                unconscionable                               when                  one          of     the       parties              lacked                 a meaningful                       choice

             in   its   execution.                          Misrepresentation                                     of    facts,            kigh-pressure                               sales           tactics             and       unequal

            bargaining                       position                 have             each         been          found              to        be      examples                      of     elements                     of     a procedurally

             unconscionable                                 contract                   (See,        Matter              of     Friedman,                           64        AD2d            70,        407           N.Y.S.2d               999           [2nd

             Dept       1978]).                    A     contract                 is substantively                            unconscionable                                    when             the         terms              of the        contract                     are

            unreasonably                            favorable                     to     the        other          party            (Gillman,                          supra).             Examples                       of     elements               of

             substantive                      unconscionability                                     include              contracts                     that             contain              inflated                 prices,             unfair

             disclaimers                      of warranty                         and          termination                         claüses                 (See,             Matter           of        Friedman,                       supra).            While                 a

             determination                             of     unconscionability                                   generally                     requires                     a court             to     find          elements                  of    both

             procedural                      and            substantive                      unconscionability,                                      a contract,                     or     provision                     thereof,              that         is

             deemed               to         be     outrageous                         on         grounds               of    substantive                              unconscionability                                  alone           can        also         be

             stricken              by        the         court          (See,            Gillman,                 supra;             State                 of     New           York          v. Wolowitz,                          96     AD2d

             47[1983])·



             In    ruling           whether                     a contract                        is procedurally                          unconscionable,                                   a court                may           consider              several

             factors             such             as the            professional                         experience                      of     the         parties,                 the      level           of      negotiations                     that

             occurred               during                   the      formation                       of    the        contract                  and             the         equality              of        the      bargaining                     positions

             of   the        parties               (See,            Industralcase                           Automated                          and              Scientific                 Equipment                          Corporation                    v.

             R.M.E.              Enterprises,                         Inc.,            et al,        58     Adad              482             [2d          Dept.             1977]).             In     the         instant              action,            it    is

             uncontested                          that        plaintiff                 is neither                 an        attorney                  nor             an      experienced                          insurance                professional;




  https·/Aaw.Justia.com/cases/new-york/other-courts/2011/2011-51348.html                                                                                                                                                                                                             4/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                        INDEX NO. 156936/2019
NYSCEF               2Case
 7/12/2019 DOC. NO. Kuzma    1:19-cv-07131-ALC
                          v Protective Ins. Co. :: 2011 :: New                                                            Document 1-2 Filed 07/30/19 Page 17 of 87
                                                                                                                      York Other Courts Decisions n New York Case Law RECEIVED
                                                                                                                                                                      :: New York LawNYSCEF:
                                                                                                                                                                                      :: US Law :: 07/15/2019
                                                                                                                                                                                                   Justia




             and        that          the      subject                  insurance                    policy           was              a part            of     a pre-negotiated                                 package                      of benefits                       he

             received                 through                his        employment                            with              Fed         Ex.         Neither              party              asserts             that               plaintiff               actually

             signed              the        subject              insurance                      policy           and            affirmatively                         agreed               to        its       terms.



             In     considering                       plaintiff's                   allegation                   of       procedural                          unconscionability                                   of        the         terms             of the

             subject             policy,              this         court            must             take        into           account                  plaintiffs                   lack           of     bargaining                         power                 in        the

             formation                   of    the          agreement,                         whether                    each             party          had         a reasonable                             opportunity                          to

             understand                       the      terms               of       the        contract               (See,                Gillman,                  supra).             It     is clear               that             plaintiff               is

             neither              a legal             nor          an     insurance                     professional                              and         that      he        had           no         opportunity                         to        negotiate

             any        of the           terms              of the            subject                policy.              Thus,                 this     court             finds         that,             due         to     the            overwhelmingly

             unequal                  bargaining                    power                 of    the         parties               in       the         formation                   of    the          contract,                    the         disputed

             contractual                      statute              of     limitations                       contained                       within              the        subject               policy             is procedurally

             unconscionable.



             This        court              must         also           determine                      if the             contractual                         statute            of     limitations                         is substantively

             unconscionable.                                In      actions               for        breach                of        contract,                 the      cause              of    action                accrues,                    and         the

             statute             of     limitations                      begins,                from          the          time             of     the        breach               (See,         McCoy                  v.        Feinman,                      99        NY2d

             295        [2002];                Fourth               Ocean                 Putnam                 Corp.                v.     Interstate                    Wrecking                        Company,                       66        NY2d              38

             [1985];             John            J.    Kasner                   &    Co.        v.     City          of     New             York,             46      NY2d              544           [1979];                Mainline                      Electric

             Corp.          v.     East          Quogue                  Union                 Free         School                   District,                46     AD3d               859          [2d         Dept.                 2007];             Henry

             Boeckmann,                        Jr.      and             Associates                     v.     Board               of       Education,                      Hempstead                            [*5]Union                       Free            School

             District             No.         1. et         al.,        207         Adad             773       [2d          Dept.                1994]).



             Pursuant                  to     the       terms              of       subject                policy,              the         defendant                      had        no        obligation                        to      pay           under

                                                                                                                                                                                                                                                                 three-
             plaintifPs                 secondary                       disability                   policy           until             after           the        March              1, 2008                   expiration                      of       the

             year       no-fault                 benefit                period.                Until          plaintiff                    actually                demanded                      payment                      from              the        defendant

             and        said           demand                 was          refused,                  plaintiff              had             no         cause          of     action              against                the            defendant                      for

             breach              of     contract.                  However,                     the         terms               of     the         subject                                 require                plaintiff                   to        commence
                                                                                                                                                                        policy

             an     action              within              two         years,             ninety             days              of     the         underlying                      accident,                    before                 the      expiration                           of

             the     no-fault                 benefit               period.                Thus,             contrary                      to     established                      New           York            law,             the         subject

             insurance                   policy              requires                 plaintiff               s contractual                              statute            of     limitations                         to     begin                to     run         before

             he     had          an      enforceable                       cause               of     action              (See,             McCoy,                 supra;             Fourth                   Ocean               Putnam                  Corp.,

             supra;            Mainline                  Electric                   Corp.,             supra).



             An      examination                         of the               facts            as    alleged               by         the         parties            reveals               that,            after           the         expiration                        of     his

             no-fault                 benefits,               plaintiff                had           less      than             two             weeks           to      demand                   payment                     from              the         defendant,

             for     that         demand                    to     be      refused                   and       for        the          plaintiff               to     commence                            an     action                 for     breach                    of

             contract.                 Following                    a demand                         from        the            plaintiff,                it was            the         defendant                      who               controlled                       when

             it would                 pay,       or     refuse                to     pay            under         this           disability                    policy.             Thus,             the         subject                  insurance                       policy




  https://law.justia.com/cases/new-york/other-courts/2011/2011-51348.htm1                                                                                                                                                                                                                 S/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                           INDEX NO. 156936/2019
NYSCEF               2Case
 7/12/2019 DOC. NO. Kuzma    1:19-cv-07131-ALC
                          v Protective Ins. Co. :: 2011 :: New                                                            Document 1-2 Filed 07/30/19 Page 18 of 87
                                                                                                                          York Other Courts Decisions :: New York Case Law RECEIVED
                                                                                                                                                                           :: New York LawNYSCEF:
                                                                                                                                                                                           :: US Law :: 07/15/2019
                                                                                                                                                                                                        Justia




             gave         defendant                     the         opportunity                          to       delay            its     refusal                 to     pay          until          after                the        expiration                       of        the

             contractual                     statute                of limitations.                            Additionally,                            if,    by         the         March                14,         2008             expiration                          of     the

             contractual                        statute             of    limitations,                         plaintiff                  had          not         yet      demanded                            payment                      and            said

             demand                had            not      yet           been             rejected              by       the         defendant,                          plaintiffs                   contractual                           time            to

             commence                       a lawsuit                    would               have          expired                  before              the         defendant                        ever             breached                     its        contractual

             obligations.                       Moreover,                       even             if the         refusal              to     pay          were              ultimately                      determined                             to       be         a breach

             of     contract,                the        terms              of        the        contractual                        statute              of     limitations                          would                   have         eliminated                            the

             possibility                   that         the       defendant                           could          be        sued         for         the         breach.                 Thus,               this           court             finds            that           the

             disputed               contractual                          statute                 of     limitations                       is so         unreasonably                                favorable                      to    the           defendant

             that         said      provision                     is substantively                                  unconscionable.



             In     Day          Op        of      North             Nassau,                     Inc.      d/b/a               Ambulatory                           Surgery                    of     North                  Nassau                   v. Viola,                  the

             Supreme                  Court             of     New              York,             Nassau                 County                  found              that             a contractual                            term           was

             unconscionable                               where                it    allowed                  a defendant                        to      benefit                 from           its        own               breach               (See,               Day         Op
             of     North           Nassau,                   Inc.        d/b/a                 Ambulatory                          Surgery                   of    North               Nassau                   v. Viola,                   2007                NY         Slip

             Op.      51542U                    [Supreme                       Court,              Nassau                 County,                 2007]).                   Citing             definitions                            and         examples                        of

             unconscionability                                 set        forth             in        Gillman                 v.    Chase              Manhattan                          Bank,                 N.A.             and         State               of    New

            York     v. Wolowitz,                              the         Honorable                          Ira        B. Warshawsky,                                   J.S.C.              ruled             that             a term               of    a
             shareholders'
                                                      agreement                          which           eliminated                        the         shareholder's                            right             to         contest              the            forced                sale

             of     her     shares,                   even          if the            sale        resulted                 from            the         wrongful                       breach               of         contract                   by        the

             corporation,                        was          oppressive,                         unjust             and           unconscionable                                     (See,          Day              Op of North                           Nassau,                    Inc.

             d/b/a          Ambulatory                            Surgery                   of        North          Nassau,                    supra;              Gillman                    v.     Chase                  Manhattan                           Bank,

             N.A.,         supra,               State          of        New             York           v. Wolowitz,                        supra).                 While               the          decision                    of     the           Supreme

             Court,          Nassau                    County              is not                binding                 on        the      undersigned,                               this         court                  similarly                  finds           that,

             pursuant                 to        the       rules           of        law         set     forth            by        both          the          New          York             Court               of Appeals                        and            the

             Supreme                  Court,              Appellate                        Divisions,                    the        contractual                          statute               of     limitations                           of    the            subject

             [*6]insurance                            policy             is both                procedurally                         and          substantively                               unconscionable.                                     Where                    a

             contract,                or        a provision                         thereof,              has        been            deemed                    unconscionable,                                        it     may         be       voided                   by      this

             court          (See,          generally,                     King             v.     Fox,          7 NY3d                   181      [2006]).                      Thus,               the        contractual                         statute                  of

             limitations                    will        not         be     enforced                      by       this         court.            Accordingly,                            that             portion                 of     the           defendant's

             motion              which                seeks          summary                          judgment                      and         dkmissal                        of    the       complaint,                            pursuant                        to       CPLR

             §3212,              §3211(a)(1),(5)                           is denied.



             Defendant                     also         moves,                  pursuant                   to       CPLR                 §3212,               §3211(a)(7),                          for        summary                      judgment                           and

             dismissal                of        the       complaint                        for        plaintiff                s failure                to     state             a cause                  of    action.                 A     motion                   to
                                                                                                                                                                                                                                                      pleadings'
             dismiss              made                pursuant                      to     CPLR            §3211(a)(7),                          can          only          be        granted                   if,        from         the

             four         corners,                 factual               allegations                      are        not           discerned                   which                  manifest                   any             cause            of       action

             cognizable                    at law.             In        furtherance                          of this              task,         the          court             liberally                  construes                     the           complaint,




  https:/Aaw.justia.com/cases/new-york/other-courts/2011/2011-51348.htmi                                                                                                                                                                                                                      6/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                     INDEX NO. 156936/2019
NYSCEF               2Case
 7/12/2019 DOC. NO. Kuzma    1:19-cv-07131-ALC
                          v Protective ins. Co. :: 2011 :: New                                                            Document 1-2 Filed 07/30/19 Page 19 of 87
                                                                                                                          York Other Courts Decisions :: New York Case Law RECEIVED
                                                                                                                                                                           :: New York LawNYSCEF:
                                                                                                                                                                                           :: US Law ::07/15/2019
                                                                                                                                                                                                       Justla




             accepts              as true                 the        facts         alleged               in     the         complaint                        and            any       submissions                          in     opposition                         to    the

             dismissal                      motion,              and          accords                the         plaintiff                  the       benefit                  of     every            possible                 favorable                    inference

             (See,          511        W.         232nd               Owners                 Corp.            v. Jennifer                         Realty                Co.,         98      NY2d                144       [2002]).



             In      support                 of     its     motion,                  defendant                      asserts                 that           the         complaint                     must           be      dismissed                        because

             plaintiff                does           not        yet      have           a ripe            cause                of     action.               Paragraph                        four          of      the      General                    Provisions

             of the          subject                 policy             states:




             Subrogation:                           We          shall         be      subrogated                          to        any         and         all        rights          of       recovery                 which             and           Covered

             Person              may           have             or      acquire              against                  any           party            or     the          insurer                of     any         party          for      benefits                    paid

             or      payable                 under              the         Group            Master                   Policy.              Any             Covered                   Person                who         receives                benefits                   from

             us      for     any            accidental                      inju_ry          or     death                therefrom                        shall          be       deemed                   to    have            assigned                   their          right

             of    recovery                   for         such          benefits              to        us      and            agree            to     do         what            is necessary                      to      secure             such

             recovery,                     including                  execution                    of     all       appropriate                            papers               to     cause               repayment                     to       us.        If the

             third          party             pays          a Covered                      Person               as a result                       of judgment,                             arbitration,                    compromise

             settlement                      or      other            arrangement                             for        injuries                sustained                      by        the        Covered                Person                for        which

             benefits                 were           paid            under            the         Group               Master                 Policy,                  the       Covered                 Person              agrees                to     repay             us

             for      all    benefits                  paid.            Cost          of     collection                     including                       attorney's                     fees         and         court             costs          shall           be

             shared              pro          rata         between                  the       Covered                     Person                and             us.



             In      addition,                    if benefits                  are      payable                  to       a Covered                        Person                 under              the        Group             Master                Policy                after

             a third             party             pays          the         Covered                 Person,                   we will               take             credit          for        all       amounts                 received                   by        the

             Covered                   Person,              less            amounts                 paid            to     us,         against                  all     future             payments                      under            the           Group

             Master              Policy.               No        amount                    shall         be         owed             by      us       until            the          amount                 of    benefits                we would                       have

             paid           on    behalf               of       or     to     the       Covered                     Person                exceeds                     the       amount                  received                 by      the       Covered

             Person              from             a third               party.



             In      support                 of     its     motion,                  defendant                      asserts                 that           plaintiff                 has        been            adjudicated                       to     be

             partially                 disabled.                  The          maximum                        amount                   of       payment                      under              the        policy           is    $750.oo                     per

             month.               It        is uncontested                            that         plaintiff                commenced                                 and         settled              a lawsuit                 related               to     this

             action,             in        March                2008,            with         a third-party                            for         the          sum          of      $21,436.00.                         Under             the

             subrogation                          [*7]clause                   of      the         subject               policy,                defendant                         asserts              it will         take           plaintiff               36

             months,                   at     $75o·o0                   Per        month,                to      run           off     the           credit             from          the         settlement                     before                the

             defendant                       must           pay         plaintiff's                 disability                       claims.               In         opposition,                      plaintiff            asserts                that           he      was

             deemed                   to     be      totally             disabled                  by        a physician                        employed                        by        Fed         Ex        Delivery                and        that           his

             settlement                      was          for        pain        and          suffering,                       not        for        the        lost         wages              that        he      claims               under               this

             policy.             Thus,              plaintiff                asserts              that          the       subrogation                             clause              does           not         apply           and          that          his        action

             is ripe.




  https://law.justla.corn/cases/new-york/other-courts/2011/2011-51348.html                                                                                                                                                                                                            7/B
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                    INDEX NO. 156936/2019
NYSCEF
 7/12/2019 DOC.       NO.Kuzma
                          2       Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 20 of 87
                               v Protective Ins. Co. :: 2011 :: New York Other Courts Decisions :: New York Case Law RECEIVED
                                                                                                                     :: New York LawNYSCEF:
                                                                                                                                     :: US Law ::07/15/2019
                                                                                                                                                 Justia




            Thus,      when        this       court     accepts          as true        plaintiffs         version      of    the      facts,    as required         by     CPLR

            §3211(a)(7),            it     is clear    that      plaintiff        has                        alleged    a cognizable               cause   of     action.
                                                                                           properly

            Accordingly,                 defendant's            motion       to    dismiss           for   plaintiffs        failure       to   state   a cause       of    action   is

            denied.




            Dated:         June      29,      2011




            JANICE           A.    TAYLOR,             J.S.C.




 https•J/law.justle.comicaãõüirâëyork/other-courts/2011/2011-51348.html                                                                                                                   8t8
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 21 of 87




          '2&80(17
                    
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case   1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 22 of 87
                                                                       RECEIVED   NYSCEF: 07/17/2019
          


          !!    "$
          ! $"$
          
          %%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%
          %)+%+)&*
          
                       ) ) %$'                          B89L%C     
          
          JG
          
          
          &/%.*%%###+*++&)&)
           #*. ## $* %*,1%%*&++ %%
          )%  )%) %+ 
          
                       (&%$$)(                            $
                                                                ?
                                                            #! 
                                                             
                                                            $   
                                                                 
                                                             $! 
                        
                        
                                            
                                            
                                            
            ?!"!  "!
                 $ $! 
                                            
                                            
                                            
                                            
          !CB5H<5BG?=B
          FI799=B
            !CF5@9ACB*HF99H
          FCC?@MB%0          
              
          A5=@>CB5H<5B5G?=B6FCC?@5K98I
          HHCFB9MG:CF'9H=H=CB9F
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    

                                                    
          

                                                 1 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                            INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case        1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 23 of 87
                                                                            RECEIVED   NYSCEF: 07/17/2019
          


                                                                                        
                                                                                        
                                                                                        
                                                                                        
                                                                       
                                                                                        
          
                                                                                        
          ')# $ %)0*++$%+OOOOOOOOOOOOOOOOOOOOOOOO
          
          *++$%+&+*OOOOOOOOOOOOOOOOOOOOOOOOOO
          
          ),$%+OOOOOOOOOOOOOOOOOOOOOOOOOOOOOOO
          
                          +&,)+*&,#)%++$'&))0)*+) % %&))%
                            ')# $ %)0 %,%+ &%
          
                             '9H=H=CB9F=G@=?9@MHCGI77998CBH<9A9F=HG6975IG9G97H=CB C:H<9=J=@
                                  'F57H=79#5K5B8)I@9G75H9;CF=75@@MDFC<=6=HG9B:CF79A9BHC:A5B85HCFM
                                  5F6=HF5H=CB7@5IG9=B6CH<DF99L=GH=B;5B8DFCGD97H=J99AD@CMA9BH7CBHF57HG
                                  6975IG9C:DFC798IF5@5B8GI6GH5BH=J9IB7CBG7=CB56=@=HMOOOOOOOO
          
                             '9H=H=CB9FK=@@GI::9F=AA98=5H95B8=FF9D5F56@9=B>IFM56G9BH5H9ADCF5FM
                      F9GHF5=B=B;CF89F5B8DF9@=A=B5FM=B>IB7H=J9F9@=9:OOOOOOOOOOO  

                  +<965@5B79C:9EI=H=9G:5JCFG'9H=H=CB9FOOOOOOOOOOOOOOO 
          
          &%#,* &%OOOOOOOOOOOOOOOOOOOOOOOOOOOOOOO 
          
          
          
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       

                                                                           
          

                                                                      2 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                     INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case          1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 24 of 87
                                                                              RECEIVED   NYSCEF: 07/17/2019
          


                                                                                  
                                                                                  
                                                                                  
                                                                                  
                                                                                  
                                                            !  
                                                                                  
            &8*8&,*
                                                                                  
          '".+ #%$%%" ()' ) ,* OOOOOOOOOOOOO
          
          '%,$+%'% *) %$ ,*  OOOOOOOOOOOOOOOO
          
          %+-"'% %0 8 OOOOOOOOOOOOOOOOOOOOO
          
          */#+'%)) + $(%                    %0*@=D&D I!IB9                                *IDF9A9CIFH
          (I99BGCIBHM+5M@CF!OOOOOOOOOOOOOOOOOOOOOOOOOO 
          
          #&("*( $+'"44,*44DF=@                               OOOOOOOOOOOOOO 
          
          ) +%'$)$".               .#  *%0OOOOOOOOOOOOOO 
          
          )",%'!'(+' ,*   OOOOOOOOOOOOOOOOOOO 
          
          %*$+,*44                    *H                      OOOOOOOOOOOOO
                                                                                  
          9&9:9*8
                                                                                  
          '#)       6OOOOOOOOOOOOOOOOOOOOOOOOOOOOOOO 
          
          '#)       OOOOOOOOOOOOOOOOOOOOOOOOOOOOOOOO
          
          '#) OOOOOOOOOOOOOOOOOOOOOOOOOOOOOOOD5GG=A
          
          989F5@F6=HF5H=CB7H,* OOOOOOOOOOOOOOOOOOOOOOO 
          
          +=H@9- C:H<9 =J=@)=;<HG7H ,*                                 99HG9EOOOOOOOOOOOO 
                                                                                  
          9-*7:9-47.9.*8
          
          989F5@)I@9GC:=J=@'FC798IF9)I@9 OOOOOOOOOOOOOOOOOOOO 
          
          )I@9C:AD@CMA9BHF6=HF5H=CBOOOOOOOOOOOOOOOOOOOOO 
                                                                                  
          !.=;ACF9J=89B79G97H=CB D <586CIFB9F9J OOOOOOOOOOOOO 

          

                                                                                 
          

                                                                           3 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                          INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case         1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 25 of 87
                                                                             RECEIVED   NYSCEF: 07/17/2019
          


                                                                   
                                                                   
          
                                                                   
                                                                   
          
                                                $   
                                                          
                   *9LI5@<5F5GGA9BH=BH<9KCF?D@579=G9D=89A=7+<9=B56=@=HMC:IBGIGD97H=B;:9A5@99AD@CM99G
          
          K=H<@=HH@965F;5=B=B;DCK9FHCF9G=GHA5B85HCFM5F6=HF5H=CBC:G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AGH<5H

          9B56@9G9LI5@DF985HCFGHC9G75D9DI6@=7577CIBH56=@=HM8=G7@CGIF9CF9A65FF5GGA9BH=GBCHCF=CIG+<IG

          )9GDCB89BHCL%9KG<5BB9@##QCLR7C9F798'9H=H=CB9FH<CI;<57CBHF57HC:58<9G=CB=BHC

          5779DH=B;A5B85HCFM5F6=HF5H=CB5ACB;CH<9FH<=B;GC:G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG=B<9F

          9AD@CMA9BH7CBHF57HG=;B98=B         PH<9J9FM89:=B=H=CBC:DFC798IF5@5B8GI6GH5BH=J9

          IB7CBG7=CB56=@=HM B       H<=GCIFHCF89F98A5B85HCFM5F6=HF5H=CBC:'9H=H=CB9FSG7@5=AG5;5=BGH

          )9GDCB89BHGGCIB8=B;=BG9LI5@<5F5GGA9BH=B7@I8=B;<CGH=@9KCF?9BJ=FCBA9BHF9H5@=5H=CB:CF

          DFCH9GH=B;G9LI5@<5F5GGA9BH:CF9=;<H99B ACBH<GK<=@99AD@CM98+<9@5HH9F7CJ9F98CLSG69@5H98

          6C;IG7@5=AC:56CC?;I=89@=B9GJ=C@5H=CB7CB7C7H98>IGHK99?G5:H9F$G+5BH5FCGSAI@H=D@9:CFA5@

          7CAD@5=BHGHCG9B=CF9L97IH=J9G9G75@5H98=BHC:CFA5@7CAD@5=BHGA589H<FCI;<<9F6IG=B9GG5B8

          9BH9FH5=BA9BH5HHCFB9M6CH<CF5@@M5B8=BKF=H=B;5B8=B5A99H=B;K=H<H<97<5BB9@SG;9B9F5@7CIBG9@

          5B8IA5B)9GCIF79G9D5FHA9BH

                   HDF9G9BHH<9G9G9LI5@<5F5GGA9BH5@@9;5H=CBG5B87@5=AG5F9D9B8=B;69:CF9H<9A9F=75B

          F6=HF5H=CBGGC7=5H=CB5G9%C              K<9F9H<9M<5J9@5F;9@M       

           5HGH5;;9F=B;:=B5B7=5@D9FGCB5@5B8DFC:9GG=CB5@9LD9BG9HC'9H=H=CB9F%CGI779GG:I@

          GCD<=GH=75H98D9FGCBKCI@8D@CH=BJC@J9A9BH=B9LCF6=H5BH9B8@9GGG97F9H5F6=HF5H=CBP5B=;<HA5F9:CF

          7@5=A5BHG5B856CB5BN5:CF7CFDCF5H99AD@CM9FG

              B     H<9AIG<FCCA=B;DI6@=7F9J9@5H=CBGC:G9LI5@<5F5GGA9BHCFDF985H=CBPHCCBIA9FCIGHC

          7<FCB=7@95HCL%9KG<5BB9@5B8CH<9F6IG=B9GG69<9ACH<G5B8HCCGCF8=8HC89H5=@PDFCJC?98

          F9A98=5@57H=CB6MH<9%9K0CF?@9;=G@5HIF9&BDF=@           %9K0CF?CJ9FBCFB8F9KICAC


                                                                   
          

                                                              4 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                            INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case      1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 26 of 87
                                                                          RECEIVED   NYSCEF: 07/17/2019
          


          G=;B98=BHC@5KH<9GH5H9SG6I8;9H:CF:=G75@M95F     ACB;CH<9FH<=B;GH<9=J=@'F57H=79#5K5B8

          )I@9GK9F95A9B8986M588=B;5B9KG97H=CB HC588F9GGH<99D=89A=7C:G9LI5@<5F5GGA9BH

          7CB795@986MA5B85HCFM5F6=HF5H=CB7@5IG9GH<5HH<9CL9AD@CMA9BH7CBHF57HK=H<'9H=H=CB9F9L9AD@=:=9G

              *97H=CB =GHCA5B85HCFM5F6=HF5H=CBC:G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AGK<5H'%,$+

          %'% *) %$ ,*  K5GHCF57=5@8=G7F=A=B5H=CB*97H=CB F97C;B=N9GH<5H

          :9A5@99AD@CM99G5F9BCACF99EI5@=BF9GCIF79G5B865F;5=B=B;DCK9F=B5F6=HF5H=B;G9LI5@<5F5GGA9BH

          7@5=AG5;5=BGHH<9=F9AD@CM9FGH<5BG9D5F5H96@57?G7<CC@GK9F99EI5@HCG9D5F5H9K<=H9G7<CC@G8IF=B;

          !=AFCK+<9F9AIGH695@9J9@D@5M=B;:=9@8 BCD9B=B;H<97CIFH<CIG98CCFGHCG9LI5@<5F5GGA9BH

          5@@9;5H=CBGBCHK=H<GH5B8=B;A5B85HCFM5F6=HF5H=CB7@5IG9GH<9G97H=CB8=A=B=G<9GH<9GH5;;9F=B;

          58J5BH5;9G9AD@CM9FG9B>CMCJ9FH<9=F:9A5@99AD@CM99G=:H<9M5F95IH<CF=N98HC7CB795@GI7<8=GDIH9G

          =B5G<FCI8C:5F6=HF5H=CB=BD9FD9HI=HM*IB@=;<HH<FCI;<8I9DFC79GG=GH<9CB@M5AAIB=H=CB:9A5@9

          9AD@CM99GJ=7H=A=N986MG9LI5@<5F5GGA9BHCFDF985H=CB<5J95;5=BGHH<9=FDCK9F:I@9AD@CM9FG

              *97H=CB   F9A98=9G H<9 IB7CBG7=CB56@9 DF57H=79 C: AI@H=6=@@=CB8C@@5F 7CAD5B=9G @=?9 CL

          BCHCF=CIG:CFIBG5JCFMCFF5D57=CIGKCF?9BJ=FCBA9BHGHC:C=GH9AD@CMA9BH7CBHF57HGCBKCA9BA5B85H=B;

          G97F9H5F6=HF5H=CBC:G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG+<9G9A5B85HCFM5F6=HF5H=CB7@5IG9G9A6C@89B

          9AD@CM9FGHCD9FG=GH=BA=GHF95H=B;:9A5@99AD@CM99G5GG9LC6>97HG*97H=CB A5?9GQBI@@5B8JC=8R

          5BM7CBHF57HDFCJ=G=CBH<5HF9EI=F9GQA5B85HCFM5F6=HF5H=CBHCF9GC@J95BM5@@9;5H=CBCF7@5=AC:5BIB@5K:I@

          8=G7F=A=B5HCFM DF57H=79 C: G9LI5@ <5F5GGA9BHR 6975IG9 H<9M 5F9 DFC798IF5@@M 5B8 GI6GH5BH=J9@M

          IB7CBG7=CB56@9:CFJ=7H=AG

                  *97H=CB   5DD@=9G HC D9B8=B; BCB:=B5@ 5F6=HF5H=CB DFC7998=B;G HF=;;9F98 6M BCK =@@9;5@

          A5B85HCFM 5F6=HF5H=CB 7@5IG9G H<5H F957< G9LI5@ <5F5GGA9BH 5@@9;5H=CBG CF 7@5=AG =B7@I8=B; '9H=H=CB9FSG

          5;5=BGH )9GDCB89BHG =B 5G9 %C              +<9 B9K F9A98=5@ G97H=CB B979GG=H5H9G =AA98=5H9

          >I8=7=5@=BH9FJ9BH=CB6MH<=GCIFHHCDF9J9BH=HGJ=C@5H=CB6MH<9'5B9@5B8)9GDCB89BHG=B7CBH=BI=B;HC

          5F6=HF5H9 '9H=H=CB9FSG G9LI5@ <5F5GGA9BH 5@@9;5H=CBG 5B8 7@5=AG CB 5B =B<9F9BH@M IB9J9B D@5M=B; :=9@8

          BCHK=H<GH5B8=B;H<9%9K0CF?@9;=G@5H=J98=F97H=J9H<5H<9F5@@9;5H=CBG5B87@5=AG69F9GC@J98=BH<9:=FGH

          =BGH5B79=BH<=GCIFHK<9F9>IGH=79=GG5:9;I5F8986M8I9DFC79GG577CIBH56=@=HM5B8H=A9@=B9GG

                                                                    
          

                                                              5 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                             INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case        1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 27 of 87
                                                                            RECEIVED   NYSCEF: 07/17/2019
          


                                                         

                     $CF9H<5BH<F99M95FG5;CCL=B=H=5H985B5F6=HF5H=CB5;5=BGH:CFA9F9AD@CM995B8'9H=H=CB9F

          B8F95+5BH5FCGCB$5M            CL=BJC?985BCKIB9B:CF7956@95B8DFC<=6=H98A5B85HCFM

          5F6=HF5H=CB7@5IG97CJ9F=B;G9LI5@<5F5GGA9BH5@@9;5H=CBG5B87@5=AGIB89F'#)G97H=CB =BH<9

          CL+5BH5FCG9AD@CMA9BH7CBHF57H85H98*9DH9A69F               +<97@5IG9K5GBCHGI6>97HHC65F;5=B=B;

              HK5G5QH5?9=HCF@95J9=HRF9EI=F9A9BH=B8=GH=B;I=G<56@9:FCA57CBHF57HC:58<9G=CB'9H=H=CB9F<58BC

          7<C=79.=H<BC75FJ9CIH:CFG9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AGCLSGA5B85HCFM5F6=HF5H=CB7@5IG9

          DFCJ=898=BD5FH

                           QBM7CBHFCJ9FGM7@5=ACF8=GDIH95F=G=B;CIHC:CFF9@5H=B;HCH<=G;F99A9BHCFMCIF
                           9AD@CMA9BHG<5@@696FCI;<H69:CF95AIHI5@@MG9@97H98H<F99A9A69F5F6=HF5H=CBD5B9@
                           5B8<9@8=B%9K0CF?=HM=B577CF85B79K=H<H<9FI@9GC:H<9A9F=75BF6=HF5H=CB
                           GGC7=5H=CBH<9B=B9::97HR
                           
                      B5G9%C          CLG99?G5897@5F5HCFM>I8;A9BHH<5H'9H=H=CB9FJ=C@5H98<9F

          9AD@CMA9BH7CBHF57H=BDI6@=G<=B;<9F6CC?Q+=98,D=B"BCHGR5B885A5;9G

                 &BI;IGH        '9H=H=CB9F:=@985CAD@5=BH=BH<9*IDF9A9CIFHC:%9K0CF?5;5=BGH

          )9GDCB89BHG5@@9;=B;G9LI5@<5F5GGA9BH5<CGH=@9KCF?9BJ=FCBA9BH5B8F9H5@=5H=CB

                 &B$5F7<        H<9CIFH9BH9F985BCF89F;F5BH=B;)9GDCB89BHGSACH=CBHC7CAD9@5F6=HF5H=CBC:

          '9H=H=CB9FSGG9LI5@<5F5GGA9BH5@@9;5H=CBG5B87@5=AGK<9F9H<9MF9A5=B=8@=B;=BH<9CFG9@5H=HI89G

                 &BDF=@       %9K0CF?7<5B;98H<9@5KF9;5F8=B;H<99B:CF7956=@=HMC:9AD@CM9F8=7H5H98

          A5B85HCFM5F6=HF5H=CBDFCJ=G=CBGF9;5F8=B;5@@9;5H=CBGCF7@5=AGC:G9LI5@<5F5GGA9BH*97H=CB C:

          H<9'#)A589CLSGA5B85HCFM5F6=HF5H=CBDFCJ=G=CB5GHC'9H=H=CB9FSGG9LI5@<5F5GGA9BH5@@9;5H=CBG

          5B87@5=AGBI@@5B8JC=85B8IB9B:CF7956@9=B5G9%C                    6975IG9C:DFC798IF5@

          5B8GI6GH5BH=J9IB7CBG7=CB56=@=HM

                 '9H=H=CB9FSG5F6=HF5H=CB9L9AD@=:=9GH<9>IGH=:=75H=CB:CFG97H=CB '9H=H=CB9F<58BC56=@=HMHC5@H9F

          CF5A9B8CLSGA5B85HCFM5F6=HF5H=CB7@5IG9F9;5F8=B;G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AGCF

          CH<9FK=G9B8A5B85HCFM5F6=HF5H=CB=GGI6GH5BH=J9@MIB7CBG7=CB56@9=B8=G5FA=B;5:9A5@99AD@CM99C:

          <9FACGHDCK9F:I@K95DCB5;5=BGH5DF985HCFM9AD@CM9FK=H<899DDC7?9HGDI6@=7=HM5B85>I8=7=5@


                                                                     
          

                                                                6 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                            INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case     1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 28 of 87
                                                                         RECEIVED   NYSCEF: 07/17/2019
          


          :CFIA;I5F5BH99=B;8I9DFC79GGF6=HF5H=CB=B7CBHF5GH=GG<FCI898=BG97F97M5B8G<=9@8G5DF985HCFM

          9AD@CM9F:FCADI6@=7577CIBH56=@=HMCF@CGGC:;CC8K=@@C775G=CB986M7CAD@=7=HM=BG9LI5@<5F5GGA9BH

              '9H=H=CB9FSGDFCHF57H985F6=HF5H=CBHC85H9<=;<@=;<HGH<9GI6GH5BH=J9IB7CBG7=CB56=@=HMC:A5B85HCFM

          5F6=HF5H=CBC:G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AGH<5H;5J96=FH<HC'#)G97H=CB )9GDCB89BHG

          ?BCKH<9M<5J9B9=H<9FH<9:57HGBCFH<9@5KCBH<9=FG=89+<9M<5J9H<IGGMGH9A5H=75@@M5HH9ADH98:FCA

          H<9=B79DH=CBC:H<95F6=HF5H=CBHC89@5M5B8HC89:@97H5HH9BH=CB:FCAH<9A9F=HGC:H<97@5=AG5B889:9BG9G

          HC5JC=8H<985MC:F97?CB=B;:CFH<9=F7CAD@=7=HM=BH<9GCF8=8G9LI5@<5F5GGA9BH5B8F9H5@=5H=CBC:$G

          +5BH5FCG+<9M<5J99LD9B898@=A=H@9GGF9GCIF79G5B8F9H5=B985FA=9GC:@5KM9FG:FCAH<F998=::9F9BH

          A5>CF@5K:=FAG$G+5BH5FCG=G7CBGH5BH@M:CF798HCF9GDCB8HC9B8@9GGACH=CBG65@@CCB=B;H<97CGHC:

          H<95F6=HF5H=CB5B8H<9:99GHCH<95G@5F;95G:@C5HG=BH<9=B:5ACIG$57MSG5M'5F589

              +<9'5B9@<5G9B8CFG98)9GDCB89BHSG7MB=75@GHF5H9;M       

           :CF7=B;$G+5BH5FCGHCGD9B8K9@@CJ9FG9J9B:=;IF9G5:H9F69=B;DFC:9GG=CB5@@MG=89@=B985B8

          G@5B89F985HH<9D95?C:<9F75F99F5GF9H5@=5H=CB:CFA5?=B;G9LI5@<5F5GGA9BH7CAD@5=BHG -*7*.889.11

          341.,-9&99-**3)4+9-*9:33*1+478 &39&748.=H<CIH9LD@5B5H=CBH<9'5B9@<5GF9:IG98HC5@@CK

          9J9BH<9G7<98I@=B;C:89DCG=H=CBG+<9M<5J9BCHCF89F98H<9D5FH=9GHCG9H5GH=DI@5H98G7<98I@9:CF

          <95F=B;G+<9'5B9@<5G:FCN9BH<957H=CB=BH=A9@=?95D9HF=:=98:CF9GHA5?=B;<5F@9G=7?9BGS

          =B:5ACIG '$.+ '$.=B"! %*(G99AGD998M=B7CAD5F=GCB

              $95BK<=@9 '9H=H=CB9F =G GI::9F=B; =FF9D5F56@9 <5FA HC <9F 75F99F F9DIH5H=CB 5B8 :=B5B79G 5G CL

          DIFGI9G<9FK=H<H<9F9@9BH@9GGB9GGC:5DH5=B<565B8K=H<ACB9MHC6IFB%CKCB89F%9K0CF?D5GG98

          '#)G97H=CB K=H<J=FHI5@IB5B=A=HM6975IG9C:H<9DFC798IF5@5B8GI6GH5BH=J9IB7CBG7=CB56=@=HMC:

          A5B85HCFM5F6=HF5H=CBC:G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG

              +<9 5F6=HF5H=CB '5B9@SG FI@=B;G <5J9 CJ9FK<9@A=B;@M 5B8 CJ9FH@M :5JCF98 )9GDCB89BHG .=H<CIH

          9LD@5B5H=CB '9H=H=CB9F <5G 699B <9@8 HC 9;F9;=CIG@M 8=GDFCDCFH=CB5H9 IBF95GCB56@9 5B8 IB>IGH=:=56@9

          GH5B85F8G=B8=G7CJ9FMH<5H<9FAI@H=6=@@=CB8C@@5FA98=5CDDCB9BH<5GBCH+<9'5B9@<5G5@GC7<FCB=75@@M

          J=C@5H98=HGC6@=;5H=CBHCDFCJ=89KF=HH9BCD=B=CBGG9HH=B;:CFH<H<9F95GCBG:CFH<9=F897=G=CBGHC9BGIF98I9

          89@=69F5H=CB6MH<9'5B9@=GHG5B8HC9B56@9>I8=7=5@F9J=9K:CFCJ9F@95D=B;5F6=HF5H=CB;I5F8F5=@G

                                                                    
          

                                                              7 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                          INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case      1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 29 of 87
                                                                          RECEIVED   NYSCEF: 07/17/2019
          


                                                            ! 

                        !  !       $  
                         $! 
                    

                    H9ADCF5FMF9GHF5=B=B;CF89FCFDF9@=A=B5FMF9@=9:=G>IGH=:=98K<9BH<9ACJ=B;D5FHM

          89ACBGHF5H9G 5@=?9@=<CC8C:GI779GGCBH<9A9F=HG H<9DFCGD97HC:=FF9D5F56@9=B>IFM=:H<9

          DFCJ=G=CB5@F9@=9:=GK=H<<9@85B8 565@5B79C:9EI=H=9G:5JCF=B;H<9ACJ=B;D5FHM'#)G97H=CB

              G99%+-"'% %0 8  

                     *9.9.43*78.0*1> 4:((**)3 -**7.98

                    &BDF=@      %9K0CF?CJ9FBCFB8F9KICACG=;B98=BHC@5KH<9GH5H9SG6I8;9H:CF

          :=G75@M95F    ACB;CH<9FH<=B;GH<97=J=@DF57H=79@5K5B8FI@9GK9F95A9B8986M588=B;5B9K

          G97H=CB HC588F9GGH<99D=89A=7C:G9LI5@<5F5GGA9BHH<5HCL%9KG%9HKCF?##9L9AD@=:=9G

          +<95BH=G9LI5@<5F5GGA9BHDFCJ=G=CBF9A98=9GH<9DF57H=79C:DCK9F:I@6IG=B9GG9G@=?9CLBCHCF=CIG:CF

          IBG5JCFMCFF5D57=CIGKCF?9BJ=FCBA9BHGHC:C=GH9AD@CMA9BH7CBHF57HGCBKCA9BA5B85H=B;

          IB7CBG7=CB56@9G97F9H5F6=HF5H=CBC:G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG*I7<A5B85HCFM5F6=HF5H=CB

          7@5IG9G9A6C@89B7CAD5B=9G@=?9CLHCD9FG=GH=B89;F58=B;KCA9B5GG9LC6>97HG:CFA5B5;9A9BHHC

          <5F5GGA5B=DI@5H9=BH=A=85H9CF9LD@C=H6MG<=9@8=B;H<9=FA=G7CB8I7H:FCAH<9DI6@=7AINN@=B;KCA9B

          K=H<B9J9F9B8=B;G=@9B79K<=@9C:H9B5@@CK=B;65857HCFGHCF9A5=B5H@5F;9.<=@95F6=HF5H=CB

          @5B;I=G<9GKCA9B5F9IB56@9HC:=B8;5=B:I@9AD@CMA9BH<5J9H<9=FF9DIH5H=CBGH5FB=G<98PK<=7<

          JI@B9F56=@=H=9G7CFDCF5H99AD@CM9FG5F995;9FHC9LD@C=H=BG97F9H!IGH=79#CI=GF5B89=G:5ACIG@M

          C6G9FJ98H<5HQ*IBG<=B9=GG5=8HC69H<969GHC:8=G=B:97H5BHGH<99@97HF=7@=;<HH<9ACGH9::=7=9BH

          DC@=79A5BR

                    )9GDCB89BHK5GDCK9F@9GGHCF9>97HCLSG=BG=GH9B79CBA5B85HCFM5F6=HF5H=CBC:G9LI5@

          <5F5GGA9BH5@@9;5H=CBGCF7@5=AG=B<9F9AD@CMA9BH7CBHF57H9F65F;5=B=B;DCK9F5;5=BGH5AI@H=

          6=@@=CB8C@@5FA98=569<9ACH<K5G=@@IGCFM$5B85HCFM5F6=HF5H=CBF9DF9G9BH985BIB7CBG7=CB56@9

          7CBHF57HC:58<9G=CBPH5?9=HCF@95J9=H9A5@99AD@CM99G5HCL?BCKH<9M5F995G=@MF9D@57956@9



                                                                   
          

                                                             8 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                          INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case       1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 30 of 87
                                                                           RECEIVED   NYSCEF: 07/17/2019
          


                   +CCJ9F7CA9IB7CBG7=CB56=@=HMG97H=CB A5?9GQBI@@5B8JC=8R5BM9AD@CMA9BH7CBHF57H

          DFCJ=G=CBH<5HF9EI=F9GQA5B85HCFM5F6=HF5H=CBHCF9GC@J95BM5@@9;5H=CBCF7@5=AC:5BIB@5K:I@

          8=G7F=A=B5HCFMDF57H=79C:G9LI5@<5F5GGA9BHR+<9G97H=CB5DD@=9GHCD9B8=B;BCB:=B5@5F6=HF5H=CB

          DFC7998=B;G@=?9'9H=H=CB9FSG=BJC@J=B;G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG+<9,B=H98*H5H9G

          *IDF9A9CIFH9LD@5=B98=B'".+%%"%'% #%$ ,*   H<5H5B

          =BH9FJ9B=B;7<5B;9=BH<9@5KP58A=B=GHF5H=J9GH5HIHCFMCF7CBGH=HIH=CB5@PG<CI@8695DD@=98HCD9B8=B;

          8=GDIH9GIB@9GGA5B=:9GH=B>IGH=79KCI@8F9GI@HACB;CH<9FH<=B;GH<9CIFH897@5F98H<5HQ23J9B

          K<9F9H<9=BH9FJ9B=B;@5K8C9GBCH9LD@=7=H@MF97=H9=H=GHC695DD@=98HCD9B8=B;75G9G=H=GHC69;=J9B

          F97C;B=H=CB5B89::97HR 8 +<9CIFH9AD<5G=N98H<5HQ2.39AIGHF9>97HH<97CBH9BH=CBH<5H5

          7<5B;9=B@5K=GHC69;=J9B9::97H=B5D9B8=B;75G9CB@MK<9F9H<5H=GH<97@95F5B8GH5H98=BH9BH=CBC:H<9

          @9;=G@5HIF9R 8

                   *97H=CB 8C9GBCH7@95F@MK=H<<C@8=HG5DD@=75H=CBHCD9B8=B;5F6=HF5H=CBGC:G9LI5@

          <5F5GGA9BH5@@9;5H=CBGCF7@5=AG5F=G=B;IB89FDF99L=GH=B;7CBHF57HGH<5H:C=GH98IB7CBG7=CB56@9

          A5B85HCFM5F6=HF5H=CBCBJI@B9F56@9CFIBGIGD97H=B;:9A5@99AD@CM99G'".H957<9GH<9G97H=CB

          5DD@=9GHCGI7<D9B8=B;5F6=HF5H=CBG56G9BHA5B=:9GH=B>IGH=79

                   +<5H7CB7@IG=CB=GF9=B:CF7986MF958=B;G97H=CB 5G5B=BH9;F5H98K<C@9*I6G97H=CB6 

          DFCJ=89GQL79DHK<9F9=B7CBG=GH9BHK=H<:989F5@@5KBCKF=HH9B7CBH57H9BH9F98=BHCCBCF5:H9FH<9

          9::97H=J985H9C:H<=GG97H=CBG<5@@7CBH5=B5DFC<=6=H982A5B85HCFM5F6=HF5H=CB37@5IG95G89:=B98=B

          D5F5;F5D<HKCC:GI68=J=G=CB5C:H<=GG97H=CBR*I6G97H=CB6 H<IGDFC<=6=HG5B8A5?9G=@@9;5@5B8

          IB9B:CF7956@95BM&'%(&) +A5B85HCFM5F6=HF5H=CB7@5IG97CJ9F=B;G9LI5@<5F5GGA9BH5@@9;5H=CBGCF

          7@5=AGIHK<5H56CIHA5B85HCFM5F6=HF5H=CB7@5IG9G=BDF99L=GH=B;9AD@CMA9BH7CBHF57HG+<9M5F9

          588F9GG98=BGI6G97H=CB6=== HA5?9GH<9AQBI@@5B8JC=8R :H<5HK9F9BCHHFI9H<9GI6G97H=CB

          KCI@869GID9F:@ICIG HKCI@8A5?9BI@@5B8JC=8K<5H<585@F958M699BA589BI@@5B8JC=86M

          GI6G97H=CB6=75F8=B5@75BCBC:GH5HIHCFM7CBGHFI7H=CBGHFCB;@M8=G:5JCFGF98IB85B7M*999;

          0CIB;J,'* *H               



                                                                   
          

                                                               9 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                        INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case     1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 31 of 87
                                                                         RECEIVED   NYSCEF: 07/17/2019
          


                  DD@=75H=CBC:G97H=CB HCD9B8=B;5F6=HF5H=CBG5@GC58J5B79G=HGDIFDCG9HCCJ9F7CA9H<9

          57IH9<5B8=75DC::9A5@99AD@CM99G=BG97F9H5F6=HF5H=CBC:G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG6M

          F9ACJ=B;H<9H<F95HHC9AD@CM9FGC:58J9FG9DI6@=7=HM5B8@CGGC:6IG=B9GG;CC8K=@@H<5H7CI@8HF=;;9F

          65B?FIDH7M5@5H<9.9=BGH9=BCAD5BM+<5HDIFDCG9KCI@869IB89FA=B98BCH:CFH=:=98=:G97H=CB 

          K9F9=BH9FDF9H98HC@95J9DF99L=GH=B;IB7CBG7=CB56@9A5B85HCFM5F6=HF5H=CB7@5IG9GCFCB;C=B;

          A5B85HCFM5F6=HF5H=CBGIB8=GHIF698

                  +<9F9GI@H=GBCHA5B=:9GH@MIB>IGHHC)9GDCB89BHG+<9GI6GH5BH=J9@5K;CJ9FB=B;'9H=H=CB9FSG

          G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AGKCI@8BCH7<5B;96IHCB@MH<9DFC798IF9:CFH<9=F9B:CF79A9BH

          B8H<5HDFC798IF9KCI@8GHF9B;H<9BPBCHK95?9BP8I9DFC79GGG5:9;I5F8G5;5=BGH=B>IGH=79%C

          F95GCB56@9F9@=5B79=BH9F9GHGC:)9GDCB89BHGKCI@869IDG9H

                  IH5GGIA9H<9F9=G5A6=;I=HM5GHCH<95DD@=75H=CBC:G97H=CB HCDF99L=GH=B;A5B85HCFM

          5F6=HF5H=CB7@5IG9G:CFG9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG'".=BGHFI7HGH<5HH<9=BH9FDF9H=J9

          IB79FH5=BHM69F9GC@J98=B:5JCFC:5DD@=75H=CBHCD9B8=B;BCB:=B5@5F6=HF5H=CBG

                   BGIAG97H=CB DFC<=6=HG)9GDCB89BHG5B8H<9'5B9@:FCA7CBH=BI=B;HC5F6=HF5H9

          '9H=H=CB9FGSG9LI5@<5F5GGA9BH5@@9;5H=CBG5B87@5=AGDIFGI5BHHCH<9BCKQBI@@5B8JC=8RA5B85HCFM

          5F6=HF5H=CB7@5IG9=B<9F9AD@CMA9BH7CBHF57H+<CG95@@9;5H=CBG5B87@5=AG=B7@I89CLSG7CB7C7H98

          5GG9FH=CBH<5H'9H=H=CB9F6F957<98<9F7CBHF57H6CC?;I=89@=B9G=BKF=H=B;Q+=98,D=B"BCHGRH<9=F

          65G9@9GG>IGH=:=75H=CB:FCAGIGD9B8=B;'9H=H=CB9F:FCAH<95=F+<5H5GG9FH=CBK5G5DF9H9LHI5@

          GAC?9G7F99BHCF9H5@=5H95;5=BGH'9H=H=CB9F:CF<9FF9D95H988C7IA9BH987CAD@5=BHGC:G9LI5@<5F5GGA9BH

          F9H5@=5H=CB5B8<CGH=@9KCF?D@57969;=BB=B;=B     H<FCI;<    

                  '9H=H=CB9FK5GH<9)CG5'5F?G5HCL=BDFCH9GH=B;5;5=BGHG9LI5@<5F5GGA9BHM95FG69:CF9CH<9FG

          <58H<97CIF5;9HC7CA9:CFK5F8'9H=H=CB9FDFCH9GH986CH<=BH9FB5@@M5HH<97<5BB9@5B8DI6@=7@M5B8

          K9@@69:CF9H<9$9+CCACJ9A9BH$I@H=D@97CAD@5=BHGK9F9A5896M'9H=H=CB9FHCCL*9B=CF

          L97IH=J9GH<99B9F5@CIBG9@5B8J=5<9F6IG=B9GG5B89BH9FH5=BA9BH5HHCFB9MCF5@@M5B8=BKF=H=B;

          69:CF9CLJC=7985BM7CB79FBGCJ9F<9F6CC?



                                                               
          

                                                            10 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                            INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case      1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 32 of 87
                                                                          RECEIVED   NYSCEF: 07/17/2019
          


                    =GHF=7H!I8;99B=G9CH9C:H<9,B=H98*H5H9G=GHF=7HCIFH:CFH<9*CIH<9FB=GHF=7HC:%9K

          0CF?9FF98=B) +%'$)$".9H5@      .#  *%0=B7CB7@I8=B;H<5HG97H=CB

           K5GDF99ADH986MH<9989F5@F6=HF5H=CB7H,* +<9=GHF=7HCIFHB9;@97H98HC7CBG=89F

          H<5HA5B85HCFM5F6=HF5H=CB7@5IG9G=B9AD@CMA9BH7CBHF57HG7CJ9F=B;G9LI5@<5F5GGA9BH5@@9;5H=CBGCF

          7@5=AG5F9=B<9F9BH@MDFC798IF5@@M5B8GI6GH5BH=J9@MIB7CBG7=CB56@9:CFH<9F95GCBG9@56CF5H9856CJ9

          *999;*/#+'%)) + $(%       %0*@=D&D ,!IB9             *IDF9A9CIFH

          (I99BGCIBHM+5M@CF!)9DFC8I7985GL<=6=H GGI7<H<9M5F9F9JC756@95H@5K5B85F9G5J98

          :FCADF99ADH=CBIB89FG97H=CB C:H<97H+<9=GHF=7HCIFH7CFF97H@M57?BCK@98;98H<5H5F6=HF5H=CB

          5;F99A9BHGA5M69=BJ5@=85H986M;9B9F5@@M5DD@=756@97CBHF57H89:9BG9GGI7<5GIB7CBG7=CB56=@=HM*@=D

          &DIHH<9CIFH:5=@98HC7CBG=89FH<5H9AD@CMA9BH7CBHF57HGA5B85H=B;5F6=HF5H=CBC:G9LI5@

          <5F5GGA9BH5@@9;5H=CBGCF7@5=AG5F9D5F58=;A9L5AD@9GC:DFC798IF5@5B8GI6GH5BH=J9IB7CBG7=CB56=@=HM

          IB89F;9B9F5@@M5DD@=756@9%9K0CF?@5K+<9,B=H98*H5H9GCB;F9GGG=A=@5F@M7CB7@I898H<5H

          9AD@CM99G5F9=B<9F9BH@M8=G58J5BH5;98=BG99?=B;HC9B:CF798=G7F=A=B5H=CB7@5=AGIB89F+=H@9- C:H<9

              =J=@)=;<HG7H6M9B8CK=B;H<9EI5@AD@CMA9BH&DDCFHIB=HMCAA=GG=CBK=H<5IH<CF=HMHC

          GI9DF=J5H99AD@CM9FGCBH<9=F69<5@: ,*        99HG9E

                    +<9=GHF=7HCIFH588=H=CB5@@MGHIA6@986M8=GF9;5F8=B;575F8=B5@DF=B7=D@9C:GH5HIHCFM

          7CBGHFI7H=CB=B=BH9FDF9H=B;H<9DF99ADH=J95A6=HC:H<9989F5@F6=HF5H=CB7H=9H<9@9HH9F?=@@9H<6IH

          H<9GD=F=H;=J9H<@=:9 CF=BH<=5BG +<9,B=H98*H5H9G*IDF9A9CIFH9@56CF5H98=B)",%'!'(+

          ' ,*          Q H=G5:5A=@=5FFI@9H<5H5H<=B;A5M69K=H<=BH<9@9HH9FC:H<9GH5HIH9

          5B8M9HBCHK=H<=BH<9GH5HIH96975IG9BCHK=H<=B=HGGD=F=HBCFK=H<=BH<9=BH9BH=CBC:=HGA5?9FGR


                    +<9989F5@F6=HF5H=CB7HK5GD5GG98=B  5@ACGH579BHIFM5BH985H=B;$9+CC+<97H

          7CBH9AD@5H985F6=HF5H=CB69HK99B7CAA9F7=5@9BH=H=9GC:7CAD5F56@9G=N95B8GHF9B;H< HG5F7<=H97HG8=8

          BCH=BH9B8HC8=G5FA:9A5@99AD@CM99GK=H<G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AGC:H<9A5>CFK95DCB

          H<9M7CAA5B8HCF979=J9>IGH=79=9DI6@=7=HM5B85BCD9B>I8=7=5@:CFIAK=H<CIHI@H9F=CFACH=J9GCF

          :=B5B7=5@7CB:@=7HC:=BH9F9GH898=75H98HCH=A9@=B9GG5B8=AD5FH=5@=HM,B=H98*H5H9G*IDF9A9CIFH


                                                                  
          

                                                             11 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                          INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case     1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 33 of 87
                                                                         RECEIVED   NYSCEF: 07/17/2019
          


          !IGH=79)IH<589F=BG6IF;8=GG9BH=B;=B#&("*( $+'"44,*44DF=@          *@=D

          &DF9:9F9B798#') K=H<5DDFCJ5@=B7CB>IB7H=CBK=H<5GG9FH=B;Q2D3@5=B@M=HKCI@8BCH

          7CADCFHK=H<H<97CB;F9GG=CB5@C6>97H=J9G69<=B85GH5HIH9G99?=B;HC9B:CF797=J=@F=;<HGOHC5@@CKH<9

          J9FM:CF79GH<5H<58DF57H=7988=G7F=A=B5H=CBHC7CBHF57H5K5MH<9F=;<HHC9B:CF797=J=@F=;<HG=BH<9

          7CIFHGR7=H=B;''$) $+'!$((() ' ).()# $ ,*    IF;9F!

          8=GG9BH=B;J9B=:A5B85HCFM5F6=HF5H=CB7@5IG9G=B9AD@CMA9BH7CBHF57HGF957<=B;G9LI5@<5F5GGA9BH

          5@@9;5H=CBGCF7@5=AG:5@@K=H<=BH<9@9HH9FC:H<9DF99ADH=J95A6=HC:H<9989F5@F6=HF5H=CB7H=H=GBCH

          K=H<=BH<9GH5HIH96975IG9BCHK=H<=B=HGGD=F=HBCFK=H<=BH<9=BH9BH=CBC:=HGA5?9FG


                  $CF9CJ9FH<=GCIFH=GBCH6CIB86MH<9@CB9=@@F95GCB98:989F5@8=GHF=7H7CIFH897=G=CB=B) 

          77CF8=B;@M'9H=H=CB9F=G@=?9@MHCGI77998=B<9F7@5=AH<5HG97H=CB DFC<=6=HG7CBH=BI=B;5F6=HF5H=CB

          C:<9FG9LI5@<5F5GGA9BH5@@9;5H=CBG5B87@5=AG=B*                  '9H=H=CB9FDCGG9GG9G5

          GH5HIHCFMF=;<HHC<5J9H<9AF9GC@J98=BH<=GCIFH=BH<9:=FGH=BGH5B79


                   *9.9.43*7".11:++*722*).&9*3)77*5&7&'1*3/:7>'8*39 *2547&7>&3)
                      7*1.2.3&7>3/:3(9.;**1.*+
                      

                  +<5H7CB7@IG=CB=GH<9DF9A=G9C:G97H=CB =9H<5H:9A5@99AD@CM99G5F9=B<9F9BH@M5B8

          =FF9D5F56@MDF9>I8=7986MA5B85HCFM5F6=HF5H=CBC:G9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG6975IG9=H

          8=G5FAGH<9AC:H<9=FK95DCBGC:DI6@=7=HM5B85>I8=7=5@:CFIAK=H<G5:9;I5F8G5;5=BGH=B>IGH=79

          '9H=H=CB9FSG5F6=HF5H=CBHC85H9GD95?GJC@IA9G

                  $CF9H<5BH<F99M95FG<5J9D5GG985B8CJ9FG9J9B:=;IF9G<5G699BGD9BH6M'9H=H=CB9F6CH<=B

          @9;5@:99G5B8:99GHCH<9H<F99D9FGCB5F6=HF5H=CB'5B9@9LCF6=H5BH:99GH<5H9L7998G=L:=;IF9G5B8

          ;FCK=B;M9HH<9'5B9@<5GF9:IG98HC5@@CK9J9BH<9G7<98I@=B;C:89DCG=H=CBG5B8<95F=B;85H9GK<=7<

          )9GDCB89BHG5F989GD9F5H9HC5JC=8CFH<9D5GHG=LACBH<GH<95F6=HF5H=CB<5G699B<9@8<CGH5;9HC

          CLSG89A5B8H<5H$G+5BH5FCGG=;B5B588=H=CB5@8ID@=75H=J9CB9FCIG5B8IB@5K:I@CB:=89BH=5@=HM

          *H=DI@5H=CBIB89F'#)       6+<9@5KDFC<=6=HG:CF7=B;7CB:=89BH=5@=HM5;F99A9BHGCBG9LI5@

          <5F5GGA9BH7@5=A5BHG+<9B9K@5KD5GG98=B7CB79FHK=H<'#) 7=H9GH<9B998HC=B7F95G9H<9

                                                                 
          

                                                              12 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                          INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case     1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 34 of 87
                                                                         RECEIVED   NYSCEF: 07/17/2019
          


          Q65F;5=B=B;DCK9F:CFJ=7H=AGC:G9LI5@<5F5GGA9BHRK<C5F95H5G=;B=:=75BH8=G58J5BH5;9K<9BH<9

          9AD@CM9F<C@8G5@@H<9DCK9F+<9CB:=89BH=5@=HM*H=DI@5H=CB7F5:H986MCL%9KG<5BB9@=GF=88@98

          K=H<@=56=@=HM5B8D9B5@H=9G8F5:H986MCLHC9BGIF9'9H=H=CB9FSGG=@9B79=BD9FD9HI=HM

                  '9H=H=CB9F<5G5@F958MG=;B9857CB:=89BH=5@=HMGH=DI@5H=CBF9;5F8=B;H<95F6=HF5H=CB5GD5FHC:<9F

          9AD@CMA9BH7CBHF57HK=H<CL%9KG%9HKCF?##L<=6=HHCAD@CMA9BHCBHF57H'5F5;F5D<

          )9DFC8I7985GL<=6=H +CDF9GGIF9<9F:IFH<9FH<9'5B9@<5G7CCDH98CLSG89A5B8K=H<CIH

          9LD@5B5H=CBC:=HG5IH<CF=HMHC8CGC+<9H9FAG5B87CB8=H=CBGC:5F6=HF5H=CB5F95A5HH9FC:7CBHF57H

          69HK99BH<9D5FH=9G+<9'5B9@<5GB9J9FGH5H98CF=BG=BI5H98H<5HH<97CB:=89BH=5@=HMF9EI=F98C:'9H=H=CB9F

          IB89F<9F9AD@CMA9BH7CBHF57HK=H<CL=G8=::9F9BH=B5BMA5H9F=5@F9GD97H:FCAH<97CB:=89BH=5@=HM

          5;F99A9BHF9EI=F986MH<9'5B9@SG&F89FCB*IDD@9A9BH5@=G7CJ9FMD5F5;F5D< )9DFC8I7985G

          L<=6=H 

                  +<9'5B9@SG6=5G5;5=BGH'9H=H=CB9F=GIB89FG7CF986M=HG<MDC7F=GM5B8=B8=::9F9B79HCH<9

          AI@H=D@97CB:=89BH=5@=HMJ=C@5H=CBGC:H<9GH5H9C:)C;9F=@9G=BH<9%9K0CF?*IDF9A9CIFH B89L

          %IA69F             G99?=B;5BIBGI779GG:I@*H5MC:F6=HF5H=CBHC5JC=8D5FH=7=D5H=CB=BH<95F6=HF5H=CB

          +<9J=C@5H=CBGK9F9:@5;;986M'9H=H=CB9FSG7CIBG9@=B5@9HH9FHCH<9'5B9@CB&7HC69F        L<=6=H

          +<9:@5;F5BHJ=C@5H=CBG5F97CBH=BI=B;+<9KFCB;:I@8=G7@CGIF9G75B698CKB@C5898CBH<9 BH9FB9H

          M9HH<9'5B9@<5G:5=@98HC588F9GGH<97CBH=BI=B;6F957<9G5B8897@=B98HC8=G7=D@=B9H<9=@9GGH5H95B8

          =HG5HHCFB9MG+<9G95F9H<9G5A9ACJ5BHGK<C5F97IFF9BH@M5HH9ADH=B;HCAIG7@9$G+5BH5FCG=BHC

          G=;B=B;H<95;F99A9BHH<5HH<9M5F9:@CIH=B; BCH<9FKCF8GH<9'5B9@=G8FCDD=B;5BI7@95F6CA6CB

          +5BH5FCG:CF:5=@=B;HCG=;B57CB:=89BH=5@=HM5;F99A9BHH<5H=H<5G897@=B98HC9B:CF795;5=BGHH<9=@9G

          GH5H95B8:FCN9BH<95F6=HF5H=CB:CFG=LACBH<GCJ9FH<98=GDIH9

                  $CF9CJ9FH<9'5B9@SG89A5B8:CF'9H=H=CB9FHCG=;B57IAI@5H=J97CB:=89BH=5@=HMGH=DI@5H=CB

          577CAD@=G<9GBCH<=B;CH<9FH<5BHC:IFH<9F6IF89B<5F5GG5B8GHF=D'9H=H=CB9FC:<9FF=;<HHCGD95? H=G

          5GA=B8@9GG5G=BG=GH=B;H<5H5B5::=5BHG=;B5B5::=85J=HHK=79F5H<9FH<5BCB79HCGI6GH5BH=5H9=HG

          5IH<9BH=7=HM88=H=CB5@@M:CF'9H=H=CB9FSG:5=@IF9HCG=;BH<98C7IA9BHH<9'5B9@<5G5@@CK98CLHC

          K=H<<C@8H<9:=B5@75H9;CFMC:8=G7CJ9FM7F=H=75@HC<9F75G95B85BMF9GDCBG=J98C7IA9BHG56CIH

                                                                 
          

                                                            13 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                           INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case        1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 35 of 87
                                                                            RECEIVED   NYSCEF: 07/17/2019
          


          7CAD@5=BHGG9HH@9A9BHG=BJ9GH=;5H=CBGCFA5H9F=5@F9@5H98HCG9LI5@<5F5GGA9BHF9H5@=5H=CB5B8<CGH=@9

          KCF?D@579A5896M<9F7C@@95;I9G

                      H=GH<IGGHIBB=B;H<5H)9GDCB89BHG<5J9IG98'9H=H=CB9FSGF9:IG5@5G5BCDDCFHIB=HMHC:=@95

          $CH=CBHC=GA=GGH<99BH=F95F6=HF5H=CBK<=7<KCI@85@@CKH<9AHC5JC=85BM7FCGG9L5A=B5H=CBGH<=F8

          D5FHMH9GH=ACBMCF<95F=B;GCBH<9A9F=HGCIHF=;<H89BM=B;$G+5BH5FCG5:I@@5B8:5=F8I9DFC79GG+<9M

          <5J9G=AI@H5B9CIG@M:=@985H<=F88F57CB=5B$CH=CBHC=ADCG9*5B7H=CBG5;5=BGH$G+5BH5FCGD9FGCB5@@M

              HK5G9FF5BH@M5B8=FF9;I@5F@MGAI;;@98=BHCH<9=F&DDCG=H=CBHC)9GDCB89BHSG$CH=CBHC)97CBG=89FH<9

          CB:=89BH=5@=HM&F89F5G5BIB5IH<CF=N985A6IG<75@7I@5H98HCDF9J9BH$G+5BH5FCG:FCAF9:IH=B;

          )9GDCB89BHSG:FC@=7

                     +<9$CH=CB=G5@GCD5H9BH@M:F=JC@CIG)9GDCB89BHG:5=@HC5FH=7I@5H95BMF95GCBHC69@=9J9H<9M

          <5J9699B8=G56@986M'9H=H=CB9F:FCA5:I@@5B8:5=FHF=5@C:H<97CBG9EI9BH=5@CFA5H9F=5@=GGI9G=B8=GDIH9

          CF<5J9GCI;<HDFCDCFH=CB5H98=G7CJ9FM5GA5B85H986M)I@9 6 C:H<9989F5@)I@9GC:=J=@

          'FC798IF9

                     )9GDCB89BHGS@9B;H<M$CH=CBHC=GA=GG5B8:CF*5B7H=CBG=G89G=;B98HCCJ9FK<9@AH<9'5B9@

          K=H<=FF9@9J5B7=9G5B8G<CK75G9GBCH<=B;B9KPC@8K=B9=BB9K6CHH@9GP5B8HCG75F95B8=BH=A=85H9

          '9H=H=CB9FACB;CH<9FH<=B;G)9GDCB89BHG95F@=9F=ADFCD9F@MGAI;;@985$CH=CB:CF588=H=CB5@

          :CF9BG=7GHC69D9F:CFA98CB'9H=H=CB9FSG9@97HFCB=789J=79G=B5F9D@MHC5$CH=CBHCCAD9@588=H=CB5@

          8=G7CJ9FM.=H<CIH9LD@5B5H=CBH<9'5B9@;F5BH98H<9=FF9EI9GHK=H<CIH5::CF8=B;$G+5BH5FCGH<9G5A9

          CDDCFHIB=HMHC7CAD9@8=G7CJ9FMCB)9GDCB89BHSG9@97HFCB=7G

                     )9B9K=B;H<9=F56GIF8=BG=GH9B79CB5BCH<9FFCIB8C:7CGH@M:CF9BG=7GCB<9F9@97HFCB=789J=79G

          )9GDCB89BHSGF9@MCB565H7<C:=B58A=GG=6@9H9LHA9GG5;9G=B5G9D5F5H957H=CBHC7CB7@I89G<9K5G5

          QDFC@=:=7RIG9FC:H9LHA9GG5;=B;+<9MDFCJ=898BCGIDDCFH=B;A9H585H5H<9MK9F9BCHDFC8I798=B

          B5H=J9:CFA5H5B8H<9MK9F9BCHJ9F=:=986M5B=B89D9B89BHH<=F8D5FHMPH<969B7<A5F?G:CF58A=GG=CB

          C:8=;=H5@9J=89B79=B5BM@9;5@57H=CB=B7@I8=B;H<=G5F6=HF5H=CB

                     +<5HGH5B85F8<5GBCH699B9B:CF798=BH<=G5F6=HF5H=CB5;5=BGH)9GDCB89BHG B7CBHF5GH$G

          +5BH5FCG<5G;CB956CJ95B869MCB8H<9GH5B85F8*<9<58H<9GIGD97HH9LHA9GG5;9G:CF9BG=75@@M

                                                                  
          

                                                              14 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                              INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case                 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 36 of 87
                                                                                     RECEIVED   NYSCEF: 07/17/2019
          


          5B5@MN986MH<9KCF@8SG:CF9ACGH7M69FG97IF=HM:=FAM7IF5PH<9G5A9:=FAH<5H7CB8I7H98H<9

          8=G7CJ9FMCB<9F89J=79G5B8:CF9BG=79L5A=B5H=CBG M7IF57CB7@I898H<9A9GG5;9GK9F9:F5I8I@9BH

          $G+5BH5FCG<5GGI6A=HH98H<=G5B5@MG=GHCH<9CDDCG=B;D5FH=9G5B8HCH<9'5B9@M9H=H7CBH=BI9GHC69

          =;BCF98K=H<CIHKF=HH9B9LD@5B5H=CB5J=C@5H=CBC:+5BH5FCGS5F6=HF5H=CB5;F99A9BHK=H<CL

                        )9GDCB89BHSG97<CH<9F9:F5=BC:H<99@@A5B=B#9K=G5FFC@@SGQ+<9IBH=B;C:H<9*B5F?R6M

          F9D95H=B;H<F99H=A9GCFACF9H<5H'9H=H=CB9FSG8=G7CJ9FMF9GDCBG9G<5J9699B89:=7=9BH5B8H<9B

          G<CIH=B;:FCAH<9FCC:HCDGH<5HK<5HH<9MH9@@MCIH<F99H=A9GAIGH69HFI9'9H=H=CB9F<5GF9D95H98@M

          89ACBGHF5H98H<9:5@G=HMC:H<95GG9FH=CBG=BDF=CF5F6=HF5H=CB:=@=B;G

                        +<9'5B9@<5GB9J9FDFCJ=8985KF=HH9BCD=B=CBG9HH=B;:CFH<H<9F95GCBG9LD@5=B=B;K<M$G

          +5BH5FCGS5F;IA9BHGK9F9IBD9FGI5G=J95GF9EI=F986M<9F5F6=HF5H=CB7@5IG9K=H<CL+<9'5B9@<5G

          B9J9F5FH=7I@5H9857F98=6@9B9LIG69HK99B)9GDCB89BHSG5@@9;9889:=7=9BH8=G7CJ9FMF9GDCBG9G5B8H<9

          )9GDCB89BHGS56=@=HMHC:5=F@MDFCG97IH9CF89:9B8H<9D9B8=B;7@5=AG5B87CIBH9F7@5=AG+<9@57IB595F9

          :5H5@HCH<9'5B9@SG&F89FF9EI=F=B;)9GDCB89BHHC7CB8I7H:IFH<9F:CF9BG=78=G7CJ9FMC:<9F9@97HFCB=7

          89J=79G)I@9C:H<9SGAD@CMA9BHF6=HF5H=CB)I@9G5B8$98=5H=CB'FC798IF9G7=F7IAG7F=69G

          8=G7CJ9FMHCH<5HQB979GG5FMHC5:I@@5B8:5=F9LD@CF5H=CBC:H<9=GGI9G=B8=GDIH97CBG=GH9BHK=H<H<9

          9LD98=H98B5HIF9C:5F6=HF5H=CBR)9GDCB89BHSG8=G7CJ9FM89A5B8G:5@@:5FG<CFHC:)I@9SGH<F9G<C@8

              B8998H<9M5@F958M9B>CM7IGHC8MCF7CBHFC@CJ9F5@@9J=89B79A5H9F=5@HCDFCJ=B;H<9=F7@5=AGCF

          89:9BG9G5F:FCA69=B;C6GHFI7H=CB=GH'9H=H=CB9FG<5F988=G7CJ9FM9J=89B79K=H<H<9)9GDCB89BHG

          JC@IBH5F=@M=B979A69FC:                              69:CF95:CFA5@8=G7CJ9FMG7<98I@95B8HC5JC=85BM577IG5H=CBC:

          8=@5HCF=B9GG

                        )I@9 6 C:H<9989F5@)I@9GC:=J=@'FC798IF9DFCJ=89G=BF9@9J5BHD5FHQ'5FH=9GA5M

          C6H5=B8=G7CJ9FMF9;5F8=B;5BMBCBDF=J=@9;98A5HH9FH<5H=GF9@9J5BHHC5BMD5FHMG7@5=ACF89:9BG95B8

          DFCDCFH=CB5@HCH<9B998GC:H<975G97CBG=89F=B;H<9=ADCFH5B79C:H<9=GGI9G5HGH5?9=BH<957H=CBH<9


          
          
          M7IF5=GH<9DF=A5FM7M69FG97IF=HM:=FAIG986MH<9989F5@IF95IC: BJ9GH=;5H=CB+<99D5FHA9BHC:
          CA9@5B8*97IF=HM+<99:9BG9 BH9@@=;9B79;9B7M5B8G9J9F5@CH<9F5@D<569H5;9B7=9G=B7@I8=B;A5BM5@@=98
          %+&=BH9@@=;9B79G9FJ=79G

                                                                                        
          

                                                                                   15 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                  INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case       1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 37 of 87
                                                                           RECEIVED   NYSCEF: 07/17/2019
          


          5ACIBH=B7CBHFCJ9FGMH<9D5FH=9GSF9@5H=J95779GGHCF9@9J5BH=B:CFA5H=CBH<9D5FH=9GSF9GCIF79GH<9

          =ADCFH5B79C:H<98=G7CJ9FM=BF9GC@J=B;H<9=GGI9G5B8K<9H<9FH<96IF89BCF9LD9BG9C:H<9DFCDCG98

          8=G7CJ9FMCIHK9=;<G=HG@=?9@M69B9:=HR)9GDCB89BHG<5J9BCH7CA9K=H<=BG<CIH=B;8=GH5B79C:G<CK=B;

          588=H=CB5@8ID@=75H=J9:CF9BG=78=G7CJ9FMC:'9H=H=CB9FSG9@97HFCB=789J=79G7IFF9BH@MF9EI=F986M'5B9@

          G5H=G:=9GH<9DFCDCFH=CB5@=HMGH5B85F8C:)I@9 6 

                  CBHF5FMHC)9GDCB89BHG)I@98C9GBCH5IH<CF=N98=G7CJ9FM58=B:=B=HIA=BG95F7<C:7IAI@5H=J9

          CFD9F=D<9F5@7FIA6G+<98=GDIH9G69:CF9H<9'5B9@5F9:57HI5@@M5B8@9;5@@MIB7CAD@9L+<9M5F9BCH

          5BH=HFIGH 7@5=AG  +<9M 8C BCH =AD@=75H9 D5H9BHG CF GH5H9 G97F9HG   .<M 5F9 )9GDCB89BHG H9FF=:=98 C: 5

          F9GC@IH=CBCBH<9A9F=HG5B87FCGG9L5A=B5H=CBC:K=HB9GG9GJ=89B79A5J9B!C<B9BFM.=;ACF9G5=8

          =H5@@Q2FCGG9L5A=B5H=CB=G369MCB85BM8CI6HH<9;F95H9GH@9;5@9B;=B99J9F=BJ9BH98:CFH<98=G7CJ9FM

          C:HFIH<R!.=;ACF9J=89B79G97H=CB D <586CIFB9F9J 

              '9H=H=CB9F<5G5;F998HCFIB9J9FMG95F7<H9FAF9EI9GH986MH<9CL'5FH=9G5@ACGH9J9FM75H9;CFM

          5B8G95F7<98<9F9@97HFCB=789J=79GHKCD9FGCB5@9A5=@577CIBHG5B8<9FH<F99GC7=5@A98=5577CIBHG B

          7CBHF5GH)9GDCB89BHG<5J9C6>97H98HC9J9FM588=H=CB5@<=;<@MF9@9J5BHG95F7<H9FAF9EI9GH986M

          '9H=H=CB9F5@ACGH9J9FM75H9;CFM5B87IGHC8=5B5B8F9:IG98HC5BGK9F7F=H=75@=BH9FFC;5HCF=9G+<=G:CF798

          '9H=H=CB9FHC9L<5IGHF9GCIF79GCB5H<=FHMD5;9$CH=CBHCCAD9@+<9'5B9@;F5BH985A=B=A5@BIA69F

          C:<9FF9EI9GHG5B8K=H<CIH>IGH=:=75H=CB89B=98<9F$CH=CB:CF*DC@=5H=CB*5B7H=CBGK<9BCL%9KG

          <5BB9@CD9B@M58A=HH98HC89GHFCM=B;9J=89B79:5=@98HCD@579H<9B979GG5FMDF=J=@9;9<C@8CBF9@9J5BH

          8C7IA9BHG5B8F9ACH9@MK=D98$G+5BH5FCGSKCF?@57?69FFMDIHH=B;<9F5H5G9J9F98=G58J5BH5;95G

          CL=GH<9?99D9FC:5@@85H5CBH<989J=7988=H=CB5@@M'9H=H=CB9F<585:CF9BG=79L5A=B5H=CB8CB96M

          M7IF5CB<9FKCF?@57?69FFMHCDFCJ9H<989J=79<58699BK=D98F9ACH9@M6MH<98A=B=GHF5HCFCL

          %9KG<5BB9@+<9:CF9BG=79L5A=B5H=CB7CB7@I898588=H=CB5@HFCI6@=B;9J=89B79H<5HCL%9KG<58

          D@5798GDMK5F9CB<9F89J=79GP6CH<<9FKCF?5B8D9FGCB5@9@97HFCB=7GP5B8?9M@C;;=B;GC:HK5F9

          5@@CK=B;H<9AHCACB=HCF<9F7CAAIB=75H=CBG5B85779GG<9FD<CB975A9F55B8A=7FCD<CB9F9ACH9@M

              8 &39&748-&8-&)&11-*7).8(4;*7>(43):(9*)&3);*7.+.*)'>9<4 .3)*5*3)*399-.7)

          5&79.*8&3)574):(*)9-*2&9*7.&1<.9-&((425&3>.3,2*9&)&9&.33&9.;*+472&939-*49-*7

                                                                      
          

                                                                16 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                            INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case      1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 38 of 87
                                                                          RECEIVED   NYSCEF: 07/17/2019
          


          -&3) -*&3*1-&8.3*=51.(&'1>5*72.99*)*8543)*398948*1+(*79.+>-&;.3,34.3)*5*3)*39

          9-.7)5&79>;*7.+>9-*.7).8(4;*7>.3(1:)*)348:55479.3,2*9&)&9&43&114+9-*.72&9*7.&18-&;*

          349574):(*)9-*)4(:2*398.33&9.;*+472&9&3)-&;*349'**347)*7*)'>9-*&3*194).8(148*47

          8*&7(-9-*.75*7843&147<470*1*(9743.(81*9&143*-&;*9-*2*=&2.3*)'>&3.3)*5*3)*399-.7)

          5&79>&89-*>-&;*47)*7*)4+8 &39&748>I8=7=5@HF=6IB5@KCI@8BCHD9FA=HGI7<G?9K98

          5GMAA9HF=75@5B8DF9>I8=7=5@8=G7CJ9FM

              $CF9CJ9FH<9'5B9@<5G:5=@98HCDFCJ=895:I@@KF=HH9BCD=B=CBG9HH=B;:CFH<H<9F95GCBG:CFH<9D@IF5@=HM

          C:=HG&F89FGGD97=:=75@@MCB*IDD@9A9BH5@=G7CJ9FM5B8H<975G95@H9F=B;97=G=CBGCBH<9$CH=CBHC

          CAD9@D5F5;F5D< 5GF9EI=F986M)9GDCB89BHSG9AD@CMA9BH7CBHF57HL<=6=HD5F5;F5D<Q+<9

          5F6=HF5HCFGG<5@@=GGI95:I@@KF=HH9BCD=B=CBG9HH=B;:CFH<H<9F95GCBG:CFH<9=F897=G=CBGR+<9F9EI=F9A9BH

          C:KF=HH9BCD=B=CBG=GGI6GH5BH=J9BCHCFB5A9BH5@ H9BGIF9GH<5HH<9'5B9@:I@@M89@=69F5H9G5B88=;9GHGH<9

          5F;IA9BHG5B8=GGI9G69:CF9=H+<9M5F95@GCB979GG5FM:CF>I8=7=5@F9J=9K=BH<99J9BHH<9'5B9@@95DGCJ9F

          =HG5F6=HF5H=CB;I5F8F5=@G

              +<9A9F=75BF6=HF5H=CBGGC7=5H=CB7CIBHGCL%9KG<5BB9@5B8=GB9M57CFDCF5H=CBH<5H
                                                                       GH
          F979BH@M57EI=F98CL%9KGS:CFA9FD5F9BH7CAD5BM               9BHIFMCL5ACB;H<9=F@5F;9GH7IGHCA9FG

          +<9M5F9F9D95H7@=9BHG5B8IB@=?9>I8;9GH<9<5G5:=B5B7=5@=BH9F9GH=B?99D=B;=HH<5HK5M+<9G9

          F95@=H=9G75BBCH;C=;BCF987CBG=89F=B;H<98=GDFCDCFH=CB5H9CB9G=898CF89FG5B8GH5B85F8G=ADCG986M

          H<9'5B9@K=H<CIHF9EI=F989LD@5B5H=CBH<9K=@@=B;B9GGHC89@5MH<9DFC7998=B;GCJ9FH<F99M95FG5B8

          9BH9FH5=BH<9CDDCG=B;D5FH=9G5BH=7G5B8H<95GHFCBCA=75@7CGHGG588@98CB'9H=H=CB9F=B7<5@@9B;=B;5

          AI@H=6=@@=CB8C@@5FA98=5;=5BH

              F6=HF5H=CB=GHCIH985G5:5GH9FACF97CGH9::97H=J95@H9FB5H=J9HC@=H=;5H=CB B'9H=H=CB9FSG75G9

          5F6=HF5H=CB<5GDFCJ9BH<9CDDCG=H9<5B;9=B7CIBG9@<5GBCH75IG98GI6GH5BH=5@89@5M6M9=H<9FG=89

          .=H<CIH=AA98=5H9>I8=7=5@=BH9FJ9BH=CBIB89F'#) 5B88I9DFC79GG'9H=H=CB9FK=@@GI::9F

          =FF9D5F56@9:=B5B7=5@=B>IFM5B8DF9>I8=796M7CBH=BI=B;D5FH=7=D5H=CB=B5B=@@9;5@=BH9FA=B56@95B8

          6=5G985F6=HF5H=CBC:<9FG9LI5@<5F5GGA9BH5@@9;5H=CBG5B87@5=AG

                      -*&1&3(*4+6:.9.*8&;478*9.9.43*7

                                                                  
          

                                                             17 of 18
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                       INDEX NO. 156936/2019
NYSCEF DOC. NO. 3Case          1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 39 of 87
                                                                              RECEIVED   NYSCEF: 07/17/2019
          


          
                   @@H<99EI=H=9G:5JCF'9H=H=CB9F%CB9:5JCF)9GDCB89BHG+<9MK=@@GI::9FBCDF9>I8=796M
                   
          @=H=;5H=CBC:'9H=H=CB9FSGG9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG69:CF9H<=GCIFH:I@@MDFCH97H986M8I9

          DFC79GGHCDF9J9BH5A=G75FF=5;9C:>IGH=79+<9D9B8=B;5F6=HF5H=CB<5G65F9@M;CHH9BC::<CA965G95B8

          <5GBCG7<98I@9HCACJ9=HCJ9FH<9:=B=G<@=B9!I8=7=5@=BH9FJ9BH=CB5HH<=GDC=BHKCI@89BH5=@@=HH@9CFBC

          8ID@=75H=CBC:9::CFH

                                                                     !

                  +<95F6=HF5H=CBH<5HDFCJC?98H<=G5DD@=75H=CB<5G=8@98:CFACF9H<5BH<F99M95FGG<FCI898=B
                  
          G97F97M5B8=B9EI=HM!IGH=79#CI=GF5B89=G=BGHFI7H98Q*IBG<=B9=GG5=8HC69H<9;F95H9GHC:

          8=G=B:97H5BHG9@97HF=7@=;<HH<9ACGH9::=7=9BHDC@=79A5BR*97H=CB C:H<9'#)=B7CFDCF5H9GH<5H

          ;CGD9@=BDF9J9BH=B;9B:CF79A9BHC:DFC798IF5@@M5B8GI6GH5BH=J9@MIB7CBG7=CB56@9A5B85HCFM5F6=HF5H=CB

          7@5IG9G=B9AD@CMA9BH7CBHF57HGH<5H7CJ9FG9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG

                    CFH<9F95GCBGG9H:CFH<56CJ9'9H=H=CB9FSGF9EI9GHGH<=GCIFH HC=GGI95H9ADCF5FM

          F9GHF5=B=B;CF89FDF97@I8=B;)9GDCB89BHG:FCA7CBH=BI=B;HC5F6=HF5H9'9H=H=CB9FSGG9LI5@<5F5GGA9BH

          5@@9;5H=CBG5B87@5=AG=B5G9%C                             D9B8=B;F9GC@IH=CBC:H<=G5DD@=75H=CB HC

          ;F5BH'9H=H=CB9FSGF9EI9GH:CF5DF9@=A=B5FM5B8D9FA5B9BH=B>IB7H=CBGH5M=B;H<95:CF9F9:9F9B798

          5F6=HF5H=CB5B8 HC897@5F9H<5H'#)G97H=CB DFC<=6=HG:IFH<9FA5B85HCFM5F6=HF5H=CBC:

          '9H=H=CB9FSGG9LI5@<5F5GGA9BH5@@9;5H=CBGCF7@5=AG7CBG=GH9BHK=H<H<9989F5@F6=HF5H=CB7H5B85GG9FH

          >IF=G8=7H=CBCJ9FH<975G9=HG9@:HC9BGIF95:5=F5B8H=A9@M58>I8=75H=CBH<5H<CBCFG8I9DFC79GG5B8H<9

          @5KGC:H<9*H5H9C:%9K0CF?

                      5H98!I@M  
          %9K0CF?%9K0CF?
          
          )9GD97H:I@@MGI6A=HH98
          
            G !CB5H<5BG?=B
          FI799=B
              !CF5@9ACB*HF99H
          FCC?@MB%0               
          '<CB9    
          A5=@>CB5H<5B5G?=B6FCC?@5K98I
          CIBG9@:CF'9H=H=CB9FB8F95+5BH5FCG

                                                                                
          

                                                                         18 of 18
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 40 of 87




          '2&80(17
                    
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                               INDEX NO. 156936/2019
NYSCEF DOC. NO. 4Case   1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 41 of 87
                                                                       RECEIVED   NYSCEF: 07/15/2019




                                                 EXHIBIT   1




                                      KUZMA   V. PROTECTIVE    INS. CO.
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                      INDEX NO. 156936/2019
NYSCEF                4Case
 iii 2i2015 DOC. NO. Kuzma     1:19-cv-07131-ALC
                           v Protective ins. Co. :: 2011 :: New                                     Document 1-2 Filed 07/30/19 Page 42 of 87    RECEIVED
                                                                                                York Other Courts Decisions :: New York Case Law :: New York LawNYSCEF:
                                                                                                                                                                 :: US Law :: 07/15/2019
                                                                                                                                                                              Justla




             Kuzma                                 v Protective                                                        Ins.                     Co.




             [*1]     Kuzma              v Protective                Ins.   Co.      2011NY                 Slip      Op         51348(U)            Decided             on     June            29,     2011

             Supreme            Court,            Queens             County          Taylor,           J.     Published                by     New        York       State        Law            Reporting

             Bureau        pursuant                to      Judiciary             Law        § 431.          This      opinion               is uncorrected                 and        will       not      be

             published              in    the     printed            Official         Reports.




             Decided           on        June      29,       2011

             Supreme            Court,            Queens             County



             Ivan      Kuzma,              Plaintiff(s),



             against




             Protective             Insurance                Company,                Defendant(s).




             13330/09



             Janice       A.    Taylor,            J.




             This      is an      action          seeking             disability            benefits            for        the    plaintiff          under         an    insurance                    policy

             between           himself            and        the      defendant.               In    his      complaint,                 plaintiff            asserts         that         he    was      injured

             on     December                14,    2005            when         he   was       involved               in     a motor           vehicle          accident              on        Van     Siclen

             Street       at or          near     its      intersection              with       Avenue                S in       the    County           of     Kings,         City        and         State     of

             New       York.        At      the     time        of    the       accident,           plaintiff              worked             as a driver          for      Fed        Ex        Home




  https://law.justia.com/cases/new-york/other-courts/2011/2011-51348.htmi                                                                                                                                             1/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                               INDEX NO. 156936/2019
NYSCEF               4Case
 7/12/2019 DOC. NO. Kuzma     1:19-cv-07131-ALC
                          v Protective Ins. Co. :: 2011 :: New                                                                  Document 1-2 Filed 07/30/19 Page 43 of 87    RECEIVED
                                                                                                                            York Other Courts Decisions :: New York Case Law :: New York LawNYSCEF:
                                                                                                                                                                                             :: US Law :: 07/15/2019
                                                                                                                                                                                                          Justia




             Delivery              ("Fed              Ex").              Plaintiff                  first         applied                    for      disability                  benefits                      from           the           defendant                      under
                                                                                                                                                                                                                                                                       Ex'
             his      no-fault             policy.                  In         October,                  2006,                  plaintiff                was           deemed                   totally                disabled                    by      Fed

             physicians.                  Following                            the         expiration                       of     this            no-fault                 benefits,                    plaintiff               applied                   for        payment

             from        the        defendant                        under                 his       secondary                          disability                    policy.             It        is uncontested                                 that          defendant

             denied            [*2]plaintiff's                            claim               for       disability                      benefits.                    This         action                  was        commenced                              on        May              21,

             2009         by     the           filing           of       a summons                             and          complaint.



             By order               dated               January                      10,         2011,          this            court           denied                 defendant's                             motion              for         summary
            judgment                  due          to        defendant's                            failure                to     include                  a signed                 certification,                             pursuant                    to      Court

             Rule        130-1.1(a)                     with             its     motion.                     Defendant                         Protective                        Insurance                       Company                       ("Protective")

             now        moves,                pursuant                      to       CPLR                §2221,                  for      leave               to     renew           its        prior              motion                for         summary
            judgment.                    As      the          movant                      has        now             included                      the        required                   certification,                          the          instant                 motion                 to

             renew            is granted.



             Upon         renewal,                    this           court             will          first           consider                   defendant                        Protective's                          motion                 seeking                  an        order,

             pursuant               to     CPLR                 §3025,                     for      leave             to        amend                its       answer               to      include                    the       affirmative                          defense
                                                                                                                                                                                                                                                                  * * *
             of     statute          of       limitations.                           It     is well-settled                              that            "a        party         may           amend                   [its]         pleading                                     at    any
                                                         court"
             time       by      leave            of                             and           that           "[1]eave                  shall          be           freely         given              upon              such            terms              as may                  be
            just."
                          (CPLR                 §3025                [b];            Fahey             v.      County                   of     Ontario,                     44      NY2d                  934,         935           [1978];                Hempstead

             Concrete               Corp.               v.    Elite             Assocs.,                    203        AD2d                   521,            523[2d              Dept.                  1994]).             Allowing                      such            an

             amendment                         is committed                                "almost                   entirely                 to     the            court's          discretion                         to      be       determined                             on      a
                                          basis."
             sui      generis                                   (See,                Leitner                 v. Jasa               Hous.              Mgmt.                  Servs.             for         the        Aged,             Inc.,            6 AD3d                   667

             [2d      Dept.           2004];                 Zeide               v. National                          Cas.             Co.,         187        AD2d               576          [2d          Dept.              1992];               Corsale                 v.

             Pantry            Pride            Supermarkets,                                     197        AD2d                 659,             660         [2d          Dept.          1993];                  Hickey                v.        Hudson,                   182

            AD2d            801,          802           [2d          Dept.                1992]).               Where,                   as here,                    the      opposing                         party           fails          to     make              a

             showing             of       operative                       prejudice;                         i.e.,      prejudice                        attributable                          to        the      mere            omission                       to    plead

             the      defense              in      the         original                     answer,                   the         amendment                                may       be         allowed                  "during                    or     even             after
             trial"
                         (Murray                   v.        City         of         New           York,              43         NY2d               400,             405         [1977],                 citing          Dittmar                     Explosives                         v.

            A.E.        Ottaviano,                      Inc.,            20          NY2d             498,             502             [1967];                see,          Breco          Envtl.                 Contrs.,                   Inc.         v. Town                  of

             Smithtown,                    307           AD2d                   330           [2d           Dept.               2003];               Grall            v.     Ba     Mar,                 Inc.,         233        AD2d                   368          [2d         Dept.

             1996]).           As        the       plaintiff                     has         failed            to      prove,                 or     to        even           assert,               that          he     would                 be         prejudiced                         by

             the      proposed                   amendment,                                 defendant                           Protective's                         motion,               pursuant                      to       CPLR                   §3025,              is

             granted.            The            supplemental                                  summons                           and           amended                       complaint                       annexed                    to      the         instant

             motion            is deemed                        timely                    served.



             Upon         amendment                             of        its        answer                  and           the         inclusion                     of     the      affirmative                         defense                    of     statute                 of

             limitations,                  defendant                            Protective                      now              moves,                  pursuant                   to     CPLR                  §3212,                for         an      order

             granting              summary                      judgment                            and         dismissing                           the           complaint.                       It     is well-settled                              that       the




  https:/haw.justia.com/cases/new-york/other-courts/2011/2011-51348-htmI                                                                                                                                                                                                                          2/B
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                              INDEX NO. 156936/2019
NYSCEF               4Case
 7/12/2019 DOC. NO. Kuzma    1:19-cv-07131-ALC
                          v Protective Ins. co. :: 2011 :: New                                                        Document 1-2 Filed 07/30/19 Page 44 of 87     RECEIVED
                                                                                                                   York Other Courts Decisions :: New York Case Law :: New York LawNYSCEF:
                                                                                                                                                                                    :: US Law :: 07/15/2019
                                                                                                                                                                                                 Justia




             proponent                   of       a summary                       judgment                   motion                    must             make              a prima                facie          showing                  of    entitlement

             to judgment                      as a matter                      of     law,         tendering                      sufficient                      evidence                to      eliminate                   any        material

             issues          of     fact       from            the          case      (See,Zuckerman                                       v.    City          of      New          York,          49       NY2d              557,            562        [1980];

             Sillman              v. Twentieth                        Century-Fox                          Film             Corp.,               3 NY2d                   395,        404         [1957]).               Failure               to     make

             such       a showing                       necessitates                      denial            of     the           motion.



             CPLR            §3212(b)                   re_quires              that        for      a court                 to        grant             summary                    judgment                     it must              determine                        if

             the      movant's                 papers                justify          holding,                   as        a matter                    of     law,         "that          the      cause            of     action              or     defense
                              merit."
             has       no                          The         evidence                   submitted                        in    support                     of     the      movant                must            be      viewed               in       the      light

             most           favorable               to       the       non-movant                           (see,           Grivas                v.        Grivas,             113       AD2d            264,           269         [2d        Dept.

             1985];           Airco           Alloys             Division,                 Airco            Inc.           v. Niagara                        Mohawk                   Power              Corp.,            76       [*3]AD2d                      68

             [4th       Dept.            198o];              Parvi           v.     Kingston,                    41 NY2d                        553,         557         [1977]·



             Defendant                     Protective                  asserts              that         the       instant                  complaint                       must            be     dismissed                       based            on

             documentary                          evidence,                  pursuant                 to         CPLR                §3211(a)(1),(5),                              because                the      plaintiff                  has        failed             to

             commence                      this         action          within               the      contractual                           time             period.             A       complaint                  which               is facially

             sufficient               may          be        dismissed                    if there             exists                documentary                            evidence                which                conclusively

             contradicts                    the       claims                (See,         Smuckler                    v.        Mercy             College,                 et      al,      244        AD2d              349         [2d        Dept.

             1997]).           In     support                  of     its      motion,              defendant                          Protective                        submits,                inter          alia,      the          pleadings,                     the

             prior          motion                and        responsive                    papers,                a certified                      copy             of     the       subject              insurance                     policy,            its

             proposed                 amended                    answer                and         a copy              of        the        Note             of      Issue          filed         on      April          5,        2010.



             A     review           of     the        subject               insurance                  policy               reveals                that,             paragraph                    11 of the               General                   Provisions

             states:




             "Written               proof           of       loss       must           be       furnished                       to     us        within                ninety            (90)          days        after           the        date         of     loss
                                                             made."
             for     which            claim             is




             Paragraph                   13 thereof                    states:




             "No       lawsuit              may           be        brought               to     recover               on            the        Group                Master               Policy          within               sixty          (60)         days

             after      written               proof            of loss              has        been         given                as required                         by     this         policy.           No        such           lawsuit               may              be

             brought              after           two        (2)       years          from            the        time            written                    proof          of      loss        is required                    to    be        given.



             The       movant                 asserts               that,         pursuant                  to     the           subject                insurance                     policy,            plaintiff                 was        required                     to

             submit            written              proof             of loss             by     March                14,        2006              and            to      commence                       a lawsuit                 by      March                14,

             2008.           As      aforestated,                       this        action            was          commêñced                                 on        May         21,      2009,             more            than            fourteen

             (14)      months                 after          the       expiration                   of      the        contractual                            time          period.




  https://law.Justia.com/cases/new-york/other-courts/2011/2011-51348.htmI                                                                                                                                                                                                        3/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                    INDEX NO. 156936/2019
NYSCEF               4Case
 7/12/2019 DOC. NO. Kuzrna     1:19-cv-07131-ALC
                           v Protective Ins. Co. :: 2011 :: New                                                        Document 1-2 Filed 07/30/19 Page 45 of 87
                                                                                                                      York Other Courts Decisions r New York Case Law ::RECEIVED
                                                                                                                                                                         New York LawNYSCEF:
                                                                                                                                                                                      :: US Law :: 07/15/2019
                                                                                                                                                                                                   Justia




             In    opposition                     to         the      instant                                     plaintiff                does             not          dispute               that          the            contractual                   time-
                                                                                             motion,

             period           is two             years,               ninety            days          from            the       date         of        his        accident,                nor             does             plaintiff               dispute               that

             he     failed        to        commence                          this          action          within             the         contractual                         time            period.                 Instead,                plaintiff

             asserts           that         the             statute            of     limitations                     provision                   of        the        subject             insurance                          policy           is

             unconscionable                                 and        must            be     voided              by        this        court.



             It   is well-settled                            that       the         determination                            of whether                       a contract,                      or         a provision                       thereof,                is

             unconscionable                                 is a matter                     of law          reserved                 for         the         court            (See,        Wilson                   Trading                   Corp.            V.

             David           Ferguson,                        Ltd.,         23        NYad            398         [1968]).                 For         a court                to     determine                         that          a contract,                     or     a

             contractual                    provision,                      is unconscionable,                                     a court              must              determine                        that         the          agreement                      is so

             one-sided                 that            it     "shocks                 the     conscience                      such          that            no         person             in        his      or        her          right         mind              would
                                                                                                                                                                                                                                                other"
             make           it on          the       one            hand,             and       no        honest             and          fair         person                 would             accept                 it     on      the

             (Kojovic            v.        Goldman,                       35        AD3d             65,     823            N.Y.S.2d                   35         [1st       Dept.         2006]                   citing             Christian                 v.

             Christian,                42        NY2d                 63,      365          N.E.2d               849,         396          N.Y.S.2d                      817        [1977]).                 [*4]



             A    finding             of     unconscionability                                   usually                requires                  both             a showing                        that         the         contract                  was

             procedurally                        and           substantively                         unconscionable                               when                 made              (emphasis                          added)             (See,           Gillman

             v.   Chase          Manhattan                             Bank,            N.A.,73                  NY2d              1, 534          N.E.2d                    824,         537          N.Y.S.2d                      787          [1988]).                A

             contract            is procedurally                                 unconscionable                               when               one         of        the     parties                lacked                 a meaningful                           choice

             in   its   execution.                           Misrepresentation                                   of    facts,           kigh_pressure                              sales            tactics                 and       unequal

             bargaining                    position                   have            each       been            found             to      be      examples                        of    elements                       of     a procedurally

             unconscionable                                 contract                  (See,      Matter                of     Friedman,                           64     AD2d             70,         407           N.Y.S.2d                   999           [2nd

             Dept       1978]).                  A     contract                  is substantively                            unconscionable                                   when             the          terms              of     the       contract                  are

             unreasonably                         favorable                      to     the      other            party            (Gillman,                       supra).               Examples                       of        elements                of

             substantive                    unconscionability                                    include                contracts                  that             contain               inflated                  prices,                 unfair

             disclaimers                    of warranty                          and          termination                      clauses                 (See,             Matter            of         Friedman,                         supra).              While              a

             determination                           of       unconscionability                                  generally                  requires                     a court               to     find          elements                      of    both

             procedural                    and              substantive                     unconscionability,                                   a contract,                       or     provision                         thereof,              that         is

             deemed             to         be     outrageous                          on      grounds                  of    substantive                           unconscionability                                        alone           can        also         be

             stricken           by         the         court            (See,           Gillman,                 supra;             State              of     New             York         v. Wolowitz,                              96      AD2d

             47[1983])-



             In    ruling         whether                       a contract                    is procedurally                           unconscionable,                                   a court                  may             consider               several

             factors           such             as the              professional                      experience                     of     the         parties,                   the     level            of      negotiations                         that

             occurred             during                     the      formation                      of    the        contract               and             the         equality               of         the      bargaining                         positions

             of the          parties             (See,              Industralease                          Automated                       and          Scientific                      Equipment                            Corporation                       v.

             R.M.E.            Enterprises,                           Inc.,           et al,     58        Adad              482          [2d          Dept.             1977]).           In         the         instant                 action,             it is

             uncontested                        that          plaintiff                is neither                 an        attorney               nor             an        experienced                          insurance                    professional;




  https://1aw.justia.com/cases/new-yorklother-courts/2011/2011-51348.htmi                                                                                                                                                                                                           4/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                      INDEX NO. 156936/2019
NYSCEF               4Case
 7/12/2019 DOC. NO. Kuzma    1:19-cv-07131-ALC
                          v Protective Ins. Co. :: 2011 :: New                                                            Document 1-2 Filed 07/30/19 Page 46 of 87
                                                                                                                          York Other Courts Decisions :: New York Case Law RECEIVED
                                                                                                                                                                           :: New York LawNYSCEF:
                                                                                                                                                                                           :: US Law :: 07/15/2019
                                                                                                                                                                                                        Justia




             and        that           the      subject                 insurance                    policy           was              a part            of     a pre-negotiated                               package                      of benefits                   he

             received                 through                his        employment                            with              Fed         Ex.        Neither               party            asserts             that               plaintiff               actually

             signed              the         subject             insurance                      policy           and             affirmatively                        agreed               to      its       terms.



             In     considering                       plaintiff                 s allegation                     of        procedural                         unconscionability                                 of        the         terms             of    the

             subject              policy,             this         court            must             take        into            account                 plaintiffs                   lack         of     bargaining                         power             in        the

             formation                   of     the         agreement,                       whether                      each             party          had         a reasonable                           opportunity                          to

             understand                       the      terms               of       the      contract                     (See,            Gillman,                  supra).             It     is clear             that             plaintiff               is

             neither              a legal             nor          an     insurance                     professional                             and          that      he       had          no        opportunity                          to       negotiate

             any        of the           terms              of     the        subject                policy.              Thus,                 this     court             finds         that,           due         to     the            overwhelmingly

             unequal                  bargaining                    power                 of the            parties               in       the         formation                   of    the        contract,                    the         disputed

             contractual                      statute              of limitations                           contained                        within             the        subject               policy           is procedurally

             unconscionable.



             This         court              must        also           determine                      if the             contractual                         statute            of     limitations                       is substantively

             unconscionable.                                In      actions               for        breach                of        contract,                 the      cause            of      action              accrues,                    and         the

             statute             of     limitations                      begins,                from          the          time             of     the        breach               (See,         McCoy                v.        Feinman,                      99     NY2d

             295        [2002];                Fourth               Ocean                 Putnam                 Corp.                v.     Interstate                    Wrecking                      Company,                       66        NY2d             38

             [1985];              John           J.    Kasner                   &    Co.        v.     City          of     New              York,            46      NY2d              544         [1979];                Mainline                     Electric

             Corp.          v.     East          Quogue                   Union              Free           School                   District,                46     AD3d               859        [2d         Dept.                 2007];             Henry

             Boeckmann,                         Jr.      and            Associates                    v.     Board                of       Education,                      Hempstead                          [*5]Union                       Free            School

             District             No.          1. et        al.,        207         Ad2d773                    [2d          Dept.                1994]).



             Pursuant                   to     the      terms              of       subject              policy,                the         defendant                      had        no        obligation                      to      pay           under

                                                                                                                                                                                                                                                               three-
             plaintiffs                 secondary                       disability                   policy           until             after           the        March              1, 2008                 expiration                      of       the

             year         no-fault               benefit                 period.             Until            plaintiff                    actually                demanded                      payment                    from              the        defendant

             and        said           demand                 was         refused,                   plaintiff               had            no         cause          of     action             against               the            defendant                     for

             breach              of     contract.                  However,                     the         terms               of     the         subject              policy             require              plaintiff                   to        commence

             an     action              within              two         years,            ninety              days              of     the         underlying                      accident,                  before                 the      expiration                       of

             the      no-fault                 benefit              period.               Thus,              contrary                      to     established                      New          York           law,             the         subject

             insurance                   policy              requires                 plaintiff's                contractual                             statute            of     limitations                       to     begin                to     run        before

             he     had          an      enforceable                       cause             of       action               (See,            McCoy,                 supra;             Fourth                 Ocean              Putnam                   Corp.,

             supra;            Mainline                  Electric                   Corp.,            supra).



             An      examination                         of the               facts        as alleged                      by         the        parties             reveals               that,          after           the         expiration                    of     his

             no-fault                 benefits,               plaintiff                had           less      than              two            weeks           to      demand                  payment                    from              the        defendant,

             for     that         demand                    to     be      refused                and          for         the         plaintiff               to     commence                          an     action                 for     breach                of

             contract.                 Following                    a demand                         from        the            plaintiff,                it was            the         defendant                    who               controlled                   when

             it would                 pay,       or     refuse                to     pay         under            this            disability                   policy.             Thus,            the        subject                  insurance                   policy




  https·//law.justia.comfcases/new-york/other-courts/2011/2011-51348.html                                                                                                                                                                                                           RI8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                       INDEX NO. 156936/2019
NYSCEF               4Case
 7/12/2019 DOC. NO. Kuzma    1:19-cv-07131-ALC
                          v Protective Ins. Co. :: 2011 :: New                                                             Document 1-2 Filed 07/30/19 Page 47 of 87
                                                                                                                          York Other Courts Decisions :: New York Case Law RECEIVED
                                                                                                                                                                           :: New York LawNYSCEF:
                                                                                                                                                                                           n US Law :: 07/15/2019
                                                                                                                                                                                                       Justia




             gave         defendant                    the         opportunity                           to        delay            its     refusal                to     pay        until          after                the         expiration                    of the

             contractual                    statute                of limitations.                             Additionally,                            if,    by        the       March                 14,         2008              expiration                       of     the

             contractual                    statute                of    limitations,                          plaintiff                   had         not         yet     demanded                           payment                      and          said

             demand                had           not     yet        been                 rejected               by        the         defendant,                        plaintiffs                  contractual                            time         to

             commence                      a lawsuit                    would                  have        expired                   before             the         defendant                      ever             breached                    its       contractual

             obligations.                   Moreover,                          even             if the          refusal               to      pay        were             ultimately                         determined                        to      be         a breach

             of     contract,              the         terms              of        the         contractual                         statute             of      limitations                       would                   have          eliminated                         the

             possibility                  that         the      defendant                             could          be         sued          for       the         breach.              Thus,                this           court            finds           that           the

             disputed               contractual                         statute                  of     limitations                        is so        unreasonably                              favorable                      to     the         defendant

             that         said      provision                      is substantively                                 unconscionable.



             In     Day          Op of North                        Nassau,                     Inc.       d/b/a                Ambulatory                          Surgery                  of     North                  Nassau                 v. Viola,                  the

             Supreme                Court              of     New              York,              Nassau                  County                  found             that         a contractual                              term           was

             unconscionable                             where                 it    allowed                   a defendant                         to     benefit                from          its        own               breach              (See,              Day         Op
             of     North           Nassau,                  Inc.        d/b/a                  Ambulatory                           Surgery                  of    North              Nassau                  v. Viola,                   2007              NY         Slip

             Op.      51542U                 [Supreme                         Court,              Nassau                  County,                   2007]).                Citing            definitions                             and       examples                       of

             unconscionability                                set        forth             in         Gillman                  v.    Chase              Manhattan                       Bank,                 N.A.             and         State             of    New

             York          v. Wolowitz,                       the        Honorable                            Ira         B. Warshawsky,                                 J.S.C.             ruled             that             a term             of    a
             shareholders'
                                                  agreement                             which            eliminated                         the        shareholder's                          right             to         contest             the           forced              sale

             of     her      shares,              even          if the                  sale      resulted                  from            the         wrongful                   breach                of         contract                 by        the

             corporation,                     was            oppressive,                         unjust              and            unconscionable                                 (See,           Day              Op         of North                 Nassau,                    Inc.

             d/b/a          Ambulatory                         Surgery                     of         North           Nassau,                    supra;             Gillman                  v.     Chase                   Manhattan                        Bank,

             N.A.,         supra,            State            of        New             York           v. Wolowitz,                          supra).                While             the         deiaion                       of     the        Supreme

             Court,          Nassau                 County                is not                 binding                  on        the      undersigned,                            this         court                  similarly                finds            that,

             pursuant                to     the        rules             of        law          set     forth             by        both          the         New          York          Court                of Appeals                       and           the

             Supreme                 Court,             Appellate                         Divisiens,                      the        contractual                         statute             of     limitations                         of     the           subject

             [*6]insurance                         policy               is both                 procedurally                          and           substantively                           unconscionable.                                    Where                   a

             contract,              or      a provision                            thereof,              has         been             deemed                   unconscioñable,                                      it     may         be      voided                  by      this

             court          (See,         generally,                     King              v.     Fox,          7 NY3d                    181       [2006]).                   Thus,          the            contractual                        statute                 of

             limitations                   will        not         be     enforced                       by        this         court.            Accordingly,                         that             portion                 of      the         defendant's

             motion              which             seeks            summary                           judgment                       and          dismissal                 of     the        complaint,                             pursuant                     to       CPLR

             §3212,              §3211(a)(1),(5)                          is denied.



             Defendant                    also         moves,                  pursuant                    to       CPLR                  §3212,              §3211(a)(7),                        for        summary                       judgment                        and

             dismissal               of      the        complaint                          for        plaintiffs                    failure             to     state           a cause                  of    action.                 A      motion                to
                                                                                                                                                                                                                                                  pleadings'
             dismiss              made             pursuant                        to     CPLR             §3211(a)(7),                           can         only         be      granted                    if,        from          the

             four         corners,                factual               allegations                       are        not            discerned                  which              manifest                     any             cause           of      action

             cognizable                   at law.             In        furtherance                           of     this           task,         the         court            liberally                 construes                      the         complaint,




  https://law.Justia.com/cases/new-york|ct.sr-courts/2011/2011-51348.htmi                                                                                                                                                                                                                 6/6
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                                                       INDEX NO. 156936/2019
NYSCEF               4Case
 7/12/2019 DOC. NO. Kuzma    1:19-cv-07131-ALC
                          v Froieutive Ins. Co. :: 2011 :: New                                                             Document 1-2 Filed 07/30/19 Page 48 of 87
                                                                                                                           York Other Courts Decisions :: New York Case Law::RECEIVED
                                                                                                                                                                              New York LawNYSCEF:
                                                                                                                                                                                           :: US Law n 07/15/2019
                                                                                                                                                                                                       Justia




             accepts              as true                  the        facts         alleged               in     the         complaint                        and            any       submissions                         in     opposition                         to    the

             dismissal                      motion,               and          accords               the          plaintiff                  the        benefit                 of     every          possible                  favorable                    inference

             (See,          511        W.          232nd               Owners                 Corp.             v. Jennifer                        Realty                Co.,         98     NY2d               144       [2002]).



             In      support                 of      its     motion,                 defendant                         asserts               that           the         complaint                     must          be      disminaed                        because

             plaintiff                does           not         yet         have        a ripe            cause                of     action.               Paragraph                       four          of     the       General                    Provisions

             of the          subject                 policy              states:




             Subrogation:                           We           shall         be       subrogated                         to        any         and         all        rights          of     recovery                  which             and           Covered

             Person              may           have              or      acquire              against                  any           party            or      the         insurer             of      any         party           for      benefits                    paid

             or      payable                 under               the         Group            Master                   Policy.              Any             Covered                   Person             who          receives                 benefits                   from

             us      for     any            accidental                       inju_ry.         or     death                therefrom                        shall          be       deemed                  to    have            assigned                   their          right

             of    recovery                   for          such          benefits              to        us      and            agree            to     do         what              is necessary                   to      secure              such

             recovery,                     including                   execution                    of     all       appropriate                            papers               to     cause            repayment                       to       us.        If the

             third          party             pays           a Covered                     Person                as       a result                 of judgment,                            arbitration,                     compromise

             settlement                      or      other             arrangement                             for        injuries                sustained                      by     the        Covered                  Person                for        which

             benefits                 were           paid             under          the           Group               Master                 Policy,                  the      Covered                 Person              agrees                to     repay             us

             for      all    benefits                  paid.             Cost         of      collection                     including                       attorney's                     fees       and          court             costs          shall           be

             shared              pro          rata          between                  the       Covered                     Person                 and            us.



             In      addition,                     if benefits                 are       payable                  to       a Covered                        Person                 under           the          Group             Master                Policy                after

             a third             party              pays          the         Covered                Person,                    we will                take            credit          for      all        amounts                 received                   by        the

             Covered                   Person,               less            amounts                 paid            to     us,        against                   all     future             payments                     under            the           Group

             Master              Policy.               No          amount                  shall          be         owed             by      us       until            the          amount                of    benefits                we would                       have

             paid           on    behalf               of        or     to     the       Covered                     Person                exceeds                     the       amount                received                  by      the         Covered

             Person              from               a third              party.



             In      support                  of     its     motion,                 defendant                         asserts               that           plaintiff                 has     been              adjudicated                       to     be

             partially                 disabled.                   The         maximum                         amount                   of       payment                      under            the         policy           is    $750.oo                     per

             month.               It        is uncontested                           that          plaintiff                commenced                                  and         settled            a lawsuit                  related               to     this

             action,             in        March                 2008,            with         a third-party                            for        the           sum          of      $21,436.00.                       Under              the

             subrogation                           [*7]clause                   of      the        subject                policy,                defendant                       asserts              it will         take            plaintiff               36

             months,                   at     $750.oo                    Per        month,                to      run           off     the           credit             from          the         settlement                    before                the

             defendant                       must           pay          plaintiff's                 disability                       claims.               In         opposition,                    plaintiff             asserts                that           he      was

             deemed                   to     be      totally              disabled                 by         a physician                        employed                        by     Fed           Ex        Delivery                and        that           his

             settlement                      was           for        pain        and         suffering,                     not           for        the        lost         wages            that         he      claims               under               this

             policy.             Thus,              plaintiff                 asserts              that          the       subrogation                             clause              does          not         apply           and          that          his        action

             is ripe.




  https:#law.justia.com/cases/new-york/other-courts/2011/2011-51348.htmi                                                                                                                                                                                                              7/8
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                INDEX NO. 156936/2019
NYSCEF              4Case
 7/12/2019 DOC. NO.Kuzma     1:19-cv-07131-ALC
                         v Protective Ins. Co. :: 2011 :: New                        Document 1-2 Filed 07/30/19 Page 49 of 87
                                                                                 York Other Courts Decisions :: New York Case Law ::RECEIVED
                                                                                                                                     New York LawNYSCEF:
                                                                                                                                                  :: US Law :: 07/15/2019
                                                                                                                                                               Justia




             Thus,     when        this   court     accepts          as true         plaintiffs         version      of    the      facts,    as required       by     CPLR

             §3211(a)(7),           it is clear    that      plaintiff         has      properly          alleged    a cognizable               cause   of   action.

             Accordingly,            defendant's            motion       to    dismiss            for   plaintiffs        failure       to   state   a cause     of    action   is

             denied.




             Dated:         June    29,   2011




             JANICE          A.    TAYLOR,         J.S.C.




  https://law.justla.comicasâa/new-ya        other-courts/2011/2011-51348.html                                                                                                       8/8
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 50 of 87




          '2&80(17
                    
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                               INDEX NO. 156936/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 51 of 87
                                                                       RECEIVED   NYSCEF: 07/15/2019




                                                   EXHIBIT   2


                                    FOX-TANTAROS     ARBITRATON   CLAUSE
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                               INDEX NO. 156936/2019
NYSCEF DOC. NO. 5Case             1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 52 of 87
                                                                                 RECEIVED   NYSCEF: 07/15/2019




           7.     INTERNETRESTRICTIONS:


                         Performer            shall       not participate               in or publish              a web log (i.e. a "blog"),    post on internet
            message        boards         or chat         rooms,          maintain         a website             or publish  any  other  similar   content  on the
            internet      or through             any other form of com=nication                                      or new media (including       ipads and ipods),
            whether        now      known          or hereafter devised, via personal                                     computer,             personal         email,       instant
            messenger,           blackberry,             cell     phones          or other            wireless      or online            method,    or any other method
            whether        now      known            or hereafter           devised,            without          Fox's        prior      permission    in each instance.                          Fox
            agrees       to set up a web                 page     dedicated          to Performer                 on Fox's            website,         Foxnews.com,                   and to
            enhance        Performer's               presence           on Fox's          social         media          platforms,            including          Facebook,            Twitter,         and
            Instagram.


                  8.     ASBITRATION:



                                        Any       controversy,              claim         or    dispute          arising out             of     or relating    lo this Agreement       or
                         your      employment                   shall      be brought                 before      a metea!!y                  selected    three-member     arbitration
                         panel      and       held       in New         York       City        in accordance               with       the rules        of the American                  Arbitration
                         Association             then      in effect.          The      arbitrators             shall     issue       a full     written        opinion        setting      forth       the
                         reasons        for      their     decisions.             Such         arbitration,         all filings,              evidence        and       testimony         connected
                         with     the     arbitration,             and      all    relevant            allegations             and    events        leading     up to the :±!!stion,
                                                                                                                                                           arbitrators'
                         shall    be held            in strict     confidence.             Judgment               may         be entered          on the                 award in any
                         court              jurisdiction;       however,    all papers filed                                      with        the court        either     in support           of or in
                                  having
                                                   arbitrators'
                         opposition      to the                    decision    shall be filed                                   under          seal.     Breach         of confidentiality              by
                         any party        shall        be considered               to be a material                breach         of this Agreement.


           9.     PROMQTION


                         Performer             shall       from         time       to     time          make    mutually     agrccable                        personal          appearances              in
           cûüñection            with      the       Programs             as and          when          reasonably    requested    by                     Fox,      and       shall     also      render
           services        for    promotional               announcements,                       both      television             and       radio,     which            may     be used           in   any
           media,        all without      any additional                    compensation,                  and provided                  Performer            is not     required        to endorse

           any product           or service.


            10.    SECTION              508       OF THE                FEDERAL                 COMMIJPlICATIONS                                  ACT


                         Performer             warrants            that      neither           Performer,               nor     to    the       best     of     Performer's             knowledge,
           information           and has any person accepted
                                          belief,                  or agreed to accept,    or paid or agreed to pay, any
           money,   service or any valuable consideration,     as defined   in Section 508   of the Commardcaticas     Act
           of 1934,   as amended,   for the broadcast      of any matter   enteined     in the Program,    and Performer
           further       warrants         that      Performer             shall    not,        during      the Term             hereof,         accept        or agree        to accept          (except
           from        Fox),     or pay        or agree          to pay any             money,            service        or any          valuable         consideration               as defined           in
           Section        508     of     the      Corâñwnicatiõns                    Act         of     1934,      as amended,                  for    the     broadcast          of     any      matter




                                                                                                           11
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 53 of 87




          '2&80(17
                    
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                  INDEX NO. 156936/2019
NYSCEF DOC. NO. 6Case   1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 54 of 87
                                                                       RECEIVED   NYSCEF: 07/15/2019




                                                  EXHIBIT   3


                               ORDER   ON SUPPLEMENTAL      DISCOVERY   MOTIONS
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                     INDEX NO. 156936/2019
NYSCEF DOC. NO. 6Case                  1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 55 of 87
                                                                                      RECEIVED   NYSCEF: 07/15/2019




        American                Arbitration                 Association                                       Employment                   Arbitration              Tribunal




        FOX         NEWS          NETWORK,                    LLC,

                                                                    Claimant



                                                  v.                                                                            Case       # 01-16-0001-7288



        ANDREA                 TANTAROS,
                                                                    Respondent
        _____-----____________-----------__                                                        ______

        ANDREA                 TANTAROS,
                                                                    Counter                Claimant,



                                                  v.                                                   Order          on     Supplemental                  Discovery                 Motions



         MOTIONS                   ORDER

         FOX        NEWS          NETWORK,                    LLC,       ROGER               AILES,         WILLIAM

        SHINE,          DIANNE                BRANDI,               IRENA              BRIGANTl,              and

         SUZANNE                SCOTT,



                                                                    Counterclaim-Respondents


                       ..__.. .




        The         Panel        has     considered                  the      Supplemental                          Discovery            Motions           submitted                    by     the

         parties         and       decides             as     follows:




               1.       Motion         by     Claimant           and        Counterclaim-Respondents                              to    require       Respondent                to   execute           a

                       confidentiality            stipulation.                This        motion       is granted.            Respcñdêñt              is directed          to    sign        the

                       confidentiality            stipulation                by April          16,    2019.      The       obligation         of Claimant            and

                       Counterciaim-Respcadêñts                                   to     provide       discovery            of confidential            information               is on       hold
                       until      Respondent                signs     the     confidentiality                 stipulation          and     delivers       the   executed

                       confidentiality             stipu!ation               to        Claimant       and      Counterclaim-Respondents.




               2.      Motion          by Claimant              and      Counterclaim-Respc-ñdêñts                               to     require       Respondent                to   have          a

                       forensic        examination                  of all    her        devices       by a qua!ified             third-party,           as Ordered              by this
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                               INDEX NO. 156936/2019
NYSCEF DOC. NO. 6Case              1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 56 of 87
                                                                                  RECEIVED   NYSCEF: 07/15/2019




                    Panel's        Order        dated         January       21,     2019.      This     motion          is granted.              The    forensic         examination

                    required          by the        Order        of January          21,     2019      and       this    Order,          must      be conducted
                    subsequent              to January            21,    2019.      The      examination                must        be    completed             by     May      15,     2019.



               3.   Motion           by Respondent                to    require       Claimant             and    Counterclaim-Respondents                                to    schedule

                    depositions.             This    motion            is denied,         subject       to     renewal         after       all discovery             required         by the

                    January          21,    2019      Order        and     this     Order       is complete.




               4.   The      terms         of the    Order        dated       January          21,     2019       remain        in full         force     and    effect         except      as

                    herein        specifically            modified.         All    deadlines           provided            in the        Order      of January            21,    2019      are

                    extended           to    May        15,    2019,      except          as herein          specifically           stated.




               5.   All   other       supplemental                motions           not     specifically          granted           are    denied.



         Respondent            has    elected        to       proceed       pro     se. The          Panel       advises       her       that     she     has   a continuing              right

         to   be represented                by an attorney               in this     arbitration.



                                                                                                                             SO ORDERED,




                    Dated:        April      12,    2019




                                                                                                                            L Paul        Kehoe           Arbitrator




                                                                                                                            Ralph        S. Berger          Arbitrator




                                                                                                                            Howard              Edelman         Arbitrator
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 57 of 87




          '2&80(17
                    
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                   INDEX NO. 156936/2019
NYSCEF DOC. NO. 7Case   1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 58 of 87
                                                                       RECEIVED   NYSCEF: 07/15/2019




                                                       EXHIBIT   4


                    PETITIONER'S   LETTER   TO PANEL   FLAGGING      CONFIDENTIALITY   VIOLATONS
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                            INDEX NO. 156936/2019
NYSCEF DOC. NO. 7Case                   1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 59 of 87
                                                                                       RECEIVED   NYSCEF: 07/15/2019




                                                                                                                                             CRAIG WEINER
                                                                                                                                             212 MO 7404TEL
                                                                                                                                             CWEINElt@ROBlNSKAPIAN(OM




                                                                                                                                                ViaE-Mail
           October              2, 2018



           Honorable                    L.     Paul                Kehoe,              Esq.

           Ralph          S. Berger,                     Esq.

           Howard               C.       Edelman,                          Esq.

           c/o       Michele                 Gomez
           Manager                of     ADR                  Services

           American                  Arbitration                              Association

           Labpr,          Employment                                     &    Elections

           950      Warren               Avenue

           East         Providence,                           RI         02914

           E-Mail:             MicheleGomez@adr.org


                         Re:           Fox          News                 Network,                  LLC        v. Andrea              Tantaros/                   Andrea                 Tantaros             v. Fox               News

                                       Network                      LLC            et al.,         American                 Arbitration                        Association                     Case          No.        01-16-

                                       00001-7288


           Dear          Messrs.               Kehoe,                     Berger             and         Edelman:


                         We      write              to        apprise                 the         Panel          of      certain           violations                   by        the         Estate         of     Roger

           Ailes                                         of        its                                              obligations                   in      connection                      with          the       above-
                         ("Estate")                                        confidentiality
           referenced                   Arbitration,                            and          to     request              that       the         Panel           remind                  the     Estate            of    such

           obligations                  and              instruct                  it not          to    commit                 further             violations                    thereof.


                        Specifically,                          on         May          1, 2018,               the        Estate          filed         a petition                  in     the      Supreme                    Court

           of     the     State          of        New               York            seeking               to    stay        the         Arbitration                        as    to     it (N.Y.            Sup.           Ct.

           Index          No.        652130/2018)                                   (the      "Stay             Action").                  In     support                   of    its     petition,               counsel                  for

           the      Estate           filed           four                exhibits             containing:                    (i)    correspondence                                 between               counsel                    for

           the      parties             to     the            Arbitration                         and         AAA          manager                  of         ADR           Services,                Michele                Gomez;

           (ii)    a letter            from              the             Estate's            counsel                to    the      Panel;              (iii)     rulings                by      the     Panel

                                 depositions;                                  and          (iv)        the     Panel's             April           17,        2018          Decision                  and        Order
           regarding
                                     Tantaros'
           granting             Ms.                                             application                     to join            the      Estate.              (See            Ex.     1).     Although                     all         of

           these         documents                            are         confidential,                       the        Estate          appears                to     have             made           no     attempt                     to

           file     them          under                  seal,            and        thus           they        are       now            publicly               accessible.

                         The      public                  filing              of     these          confidential                    documents                                    the      Estate         was           in     blatant
                                                                                                                                                                      by
           violation              of:        (i)     AAA                  Employment                            Arbitration                     Rule           23,    which
                                                                                                                                                                                          expressly
           contemplates                            the                                                   of     these           proceedings;                         (ii)        the
                                                              confidentiality                                                                                                            Confidentiality
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                                   INDEX NO. 156936/2019
NYSCEF DOC. NO. 7Case               1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 60 of 87
                                                                                   RECEIVED   NYSCEF: 07/15/2019

           October                                                                                                   VIA        E-MAIL
                            2, 2018
           Page      2

                                                                                                                                                           ..._,..,              _..                    .                         _




           Stipulation               and          Order         in     this         case,         which           prohibits                 public              disclosure                       of         "all

           documents,                  information                     or     things              . . . produced                     or    created                  in     connection                         with         this

           action        . . . .";      and         (iii)     paragraph                      8 of       Exhibit        A        to        Ms.      Tantaros's                         September                      12,
           2014       employment                        agreement,                    which             provides                that        the        "[A]rbitration,                            all         filings,
           evidence              and                                 connected                     with        the     [A]rbitration,                           and             all     relevant
                                            testimony
           allegations               and          events                                          to    the    [A]rbitration,                          shall             be     held        in        strict
                                                                leading                 up
           confidence."


                                                   to       a June          20,     2018          letter       filed       in      the                    Action,                     the    Estate                intends
                      According                                                                                                                 Stay
           to    move         for      summary                  judgment                     in    that       case.          Ms.          Tantaros                   thus             respectfully
           requests           that          the     Panel        remind                 the        Estate         of   its                                                      obligations                        and
                                                                                                                                 confidentiality
           direct        it to      make           any        future              filings          of      documents                   relating                to        this         Arbitration                    in     the

                     Action            or     in    any        other          proceeding                      under          seal.
           Stay




                                                                                                                       Sincerely,




                                                                                                                                           Weiner
                                                                                                                       Craig


           cc:           Peter         Calamari,                 Esq.         (petercalamari@quinnemanuel.com)
                         Linda          C.        Goldstein,                 Esq.           (Linda.Goldstein@dechert.com)
                         Marion               Bachrach,                Esq.          (marion.bachrach@tklaw.com)
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 61 of 87




          '2&80(17
                    
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                         INDEX NO. 156936/2019
NYSCEF DOC. NO. 8Case             1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 62 of 87
                                                                                 RECEIVED   NYSCEF: 07/17/2019




         SUPREME            COURT          OF THE            STATE        OF NEW              YORK
         COUNTY           OF NEW YORK



         ANDREA           TANTAROS


                                  Petitioner.                                                                                        Index     No.     156936/2019


         vs.




         FOX       NEWS     CHANNEL,               LLC..      THE     ESTATE            OF     ROGER
         AILES,      WILLIAM             SHINE,       SUZANNE             SCOTT,         DIANNE

         BRANDI,          IRENA         BRIGANTI


                                  Respondents.                                                                         EMEGENCY                 AFFIDAVIT                    OF
                                                                                                                       BRUCE          FEIN       IN    SUPPORT                OF
                                                                                                                       PETITION'S              ORDER                TO     SHOW
                                                                                                                       CAUSE          FOR      A TEMPORARY
                                                                                                                       RESTRAINING                    ORDER              AND
                                                                                                                       PRELIMINARY                     INJUNCTION                    TO
                                                                                                                       STAY       ARBITRATION                        OF
                                                                                                                       PETITIONER'S                   SEXUAL
                                                                                                                       HARRASSMENT                      ALLEGATIONS
                                                                                                                       AND       CLAIMS          IN     AAA
                                                                                                                       EMPLOYMENT                      ARBITRATION
                                                                                                                       CASE       # 01-16-001-7288




         BRUCE        FEIN,       an attorney         duly    edmitted        to practice        law     in the District          of Columbia           and admitted                pro


         hac vice    in the above-captioned                  case to practice           in New       York,          being   sworn,      hereby        says     and       deposes      as


         follows    based     on personal          knowledge.


                     1.     I represent         Petitioner     in AAA         Arbitration         Case       # 01-16-001-7288.


                    2.     Petitioner       is entitled       under    new     section        7515      of the CPLR            to have       her sexual         harassment


                           allegations          and claims      psiding        before        the arbitration           Panel     adjüdiceted          in this       Court.


                    3.     The    Panel     has exhibited           extreme       incompetence               and      bias against      Petitioner           that    is ccetMüWg


                           to cause       her staggering         immediate          financial          and    professiona!           harm.


                    4.     The    arbitration        has passed       its third     anniversary              with     no light    at the end of the tunnel                    for


                           Petitioner.




                                                                                          1 of 3
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                   INDEX NO. 156936/2019
NYSCEF DOC. NO. 8Case          1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 63 of 87
                                                                              RECEIVED   NYSCEF: 07/17/2019




                  5.    At    present,     Respondents          are seeking           dismissal         of Petitioner's               sexual      harassment       allegations


                        and   claims      and    personal      sanctions         before         the arbitration           Panel.


                  6.    Pursuant       to new     section      7515      of the CPLR,              the arbitration             must     be discoiitliiued          in favor      of an


                        adjudication        in this   Court      of her sexual                harassment          allegations         and      claims    against


                        Respondents.


                  7.    Petitioner       seeks   a temporary           restraining            order    and    preliiiiliiary          injunction        against     Respondents


                        precludiiig       them    from      further     arbitration            of the above-captioned                   j>roceeding.


                  8.    No    previous      application        for    relief    has been           made.




         Bruce   Fein




                                                                               District        of Columbia:              SS


                                                                               this       j     tum     fíí         s
                                                                                                                                sewisdq
                                                                               oft
                                                                                      Q        apy
                                                                                                              a    ,20        #1    by      .-




                                                                                                stta              November16,2021




                                                                                      2 of 3
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                                    INDEX NO. 156936/2019
NYSCEF DOC. NO. 8Case                  1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 64 of 87
                                                                                      RECEIVED   NYSCEF: 07/17/2019




                                                  CPLR              2309(c)         CERTIFICATE,0F                                 CONFORMITY

                        The     undersigned                  does        hereby      certify        that     he is an attorney                        at law           duly         admitted            to


         practice        in the      District           of    Columbia              and     is a resident            of    the      State         of       Maryland;                 that       he makes                 this


         affidavit          in accordance                with       the     requirements                of   New       York           State           Law        CPLR              2309(c)          and            the


         Clerk        of the     County          of New             York,         NY      pertaining              to the    acknowledgement                                 of     the      proof        of     the



         July        17, 2019,       Emergency                  Affidavit           of    Bruce         Fein,       Esquire           in Support                  of    Order             to Show             Cause,


         attached        hereto        and      to be filed               in New          York     Supreme             Court,          County               of        New          York;        that         the



         foregoing            acknowledgment                        of    Bruce      Fein,       Esquire           named           in the         foregoing                 instrument                  taken


         before        Christopher              Tate,        a Notary          in the        District        of    Columbia,                   being        the        state       in which             it was



         taken,       and      based     upon           my review             thereof,           appears          to conform               with         the       law         of    the     District           of


         Columbia              as to the        purpose             for     which         it is submitted             and         filed.




                                                                FURTHER                   AFFIANT                 SAYETH                        OT.




                                                                                                    W.             u e DelValle
                                                                                                    D.C.            ar No.          1520906




         DISTRICT                OF     COLUMBIA                                     )


                       This      instrument              was        signed        and      sworn        to before           me_on              this                              day       of   July,         2019,


         by     W.     Bruce      DelValle.




                                                                                                    Signature               of     N                  al ONihr

         [Seal]


                                                                                                    Title



                                                                                                    My       Commission                        Expires:



                                                                                                                                                  Colunibiá:                  SS
                                                                                                                           District        of



                                                                                                                                                       f          .       2
                                                                                                                              n            d


                                                                                                 Page        1 of     1

                                                                                                                                   commission


                                                                                                        3 of 3
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 65 of 87




          '2&80(17
                    
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                  INDEX NO. 156936/2019
NYSCEF DOC. NO. 9Case   1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 66 of 87
                                                                       RECEIVED   NYSCEF: 07/15/2019




                 SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK


         ____________________________________________
         ANDREA TANTAROS

                         Petitioner,                                               Index No. _________

         vs.
                                                                                   NOTICE OF APPEARANCE

                                                                                   Petitioner Andrea Tantaros
         FOX NEWS CHANNEL, LLC., THE ESTATE OF ROGER
         AILES, WILLIAM SHINE, SUZANNE SCOTT, DIANNE
         BRANDI, AND IRENA BRIGANTI,

                         Respondents.                                     PETITION TO STAY
                                                                          ARBITRATION OF PETITIONER’S
                                                                          SEXUAL HARRASSMENT
                                                                          ALLEGATIONS AND CLAIMS IN
                                                                          EMPLOYMENT ARBITRATION
                                                                          CASE # 01-16-001-7288 AND
                                                                          DECLARATORY JUDGMENT




         PLEASE TAKE NOTICE, that Jonathan Askin has been retained as counsel for Petitioner Andrea Tantaros,

         and requests that a copy of all papers in this action be served upon Jonathan Askin at 250 Joralemon

         Street, Brooklyn, NY 11201, in hard copy and via the Court’s e-filing system.

         Dated: July 15, 2019



         __/s/___________________________________
         Jonathan Askin
         Counsel for Respondent Andrea Tantaros

         Jonathan Askin
         NY Bar Registration Number: 2473437
         250 Joralemon St.
         Brooklyn, NY 11201-3700
         (718) 780-0622
         Email: jonathan.askin@brooklaw.edu




                                                          1 of 1
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 67 of 87




        '2&80(17
         
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                           INDEX NO. 156936/2019
                Case
NYSCEF DOC. NO. 10                   1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 68 of 87
                                                                                    RECEIVED   NYSCEF: 07/15/2019




                                     SUPREME              COURT       OF THE STATE             OF NEW YORK,                 COUNTY             OF NEW YORK
                                                                                                                                                      ____



         ANDREA            TANTAROS


                                     Petitioner,                                                                                          Index     No.


         vs.
                                                                                                                                AFFIDAVIT             OF     BRUCE          FEIN        IN
                                                                                                                                      SUPPORT             OF ORDER              FOR
         FOX      NEWS        CHANNEL,                LLC.,       THE        ESTATE           OF     ROGER                           ADMISSION             PRO        HAC        VICE

         AILES,      WILLIAM               SHINE,           SUZANNE              SCOTT,           DIANNE

         BRANDI,           IRENA         BR1GANT1



                                                                           Respondents.




                                                                                                                                          PETITION               TO     STAY
                                                                                                                            ARBITRATION                    OF PETITIONER'S
                                                                                                                                      SEXUAL          HARRASSMENT
                                                                                                                                ALLEGATIONS                  AND        CLAIMS               IN
                                                                                                                                EMPLOYMENT                    ARBITRATION
                                                                                                                                     CASE       # 01-16-001-7288                 AND
                                                                                                                                 DECLARATORY                       JUDGMENT




          1, BRUCE        E. FEIN,     being       duly     sworn,     deposes          and   says,    pursuant          to section        520.11of        the     Rules       of the   Court


         of Appeals         and     section        602.2     (a) of the         Rules    of the     Appellate           Division,      First    Department,           as follows:


                     1.       I am a mêmbêr                 of the     law firm         of Fein    & Delvalle,           PLLC, located            at 300   New        jersey      Avenue,


                                        Suite                                      D.C. 20001,          counsel         for Andrea         Tantaros        in the      above-
                             N.W.,                 900,     Washington,


                             captioned            matter.       1 am fully        familiar     with     the     facts     and       proceedings       of this      case.


                     2.      This     affidavit      is submitted              in support      of the      Motion         for    Admission,         Pro Hac        Vice,   of Bruce          E.


                             Fein     to act as counsel              for    Andrea        Tantaros      for     the     purpose        of appearing          and      participating           in


                             the     above-captioned                 action.




                                                                                               1 of 2
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                                                             INDEX NO. 156936/2019
                Case
NYSCEF DOC. NO. 10                         1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 69 of 87
                                                                                          RECEIVED   NYSCEF: 07/15/2019




                        3.         I am a reputable                attorney             in good        standing         with      the     District        of Columbia             Bar,    Bar Number


                               446615.               I have       been      practicing           law      in the       District     of Columbia                 since     1996.       I hereby         request


                                   this    Court's        admission           to participate                 in the     precêêdings               in the        above-captioned              case.


                        4.         If granted           admission           to participate               in the       above-captioned                    litigation,       I, Bruce       E. Fein,      will     be


                                   associated            in these         procêêdiiigs            with       the      following          local     counsel:


                               Jonathan                 Askin
                                   NY Bar Registration                    Number           2473437

                                   250     Joralemon            Street

                                   Brooklyn,            NY 11201-3700
                                   Phone:          718-780-0622
                                   Email:         Jonathan.askin@brooklaw.edu


                              5.          I, Bruce        E. Fein,       have      not    been         subject        to disciplinary              action        by the     Bar of the         District        of


         Columbia             of the        courts        of any jurisdiction                in which            I have      been        licensed.


                         6.         1, Bruce         E. Fein,      within         the    past     five       years,      have      not     been       denied           admission         to the       courts        of



         any state           or to any federal                  court.


                        7.         I, Bruce        E. Fein,       have      not     been        admitted           in a New         York         State      Court.


                        8.          1, Bruce        E. Fein,      am familiar             with     the       standards            of professional                conduct       required          of


                members             of the        New      York      Bar,    including           the      Rules       of Court       governing              conduct         of attorneys           and     the



         Disciplinary              Rules     of the        Code         of Professional            Responsibility.



                        WHEREFORE,                      PREMISES            CONSIDERED,                 Bruce         E. Fein     prays      for     entry       of an Order             of Admission            Pro


         Hac     Vice to participate                     in the      above-captioned                     action.


                        I state           under      penalty         of perjury           under        the     laws     of the      District         of Columbia            that    the     foregoiñg            is


         true     and    correct.             Executed           this     __        day     of July,         2019,       in the     District         of Columbia.




                                                                                                         Bruce        E. Fein
                                                                                                                                   aistiot         et Columbla:               SS
                                                  • ·
                                                  .*t                                                                              3-y,rn                anri     subscrl                 before        maon




                                                                                                             2 of 2
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 70 of 87




        '2&80(17
         
        Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 71 of 87



        SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK
              _________________________________________________________


                      PROPOSED ORDER FOR PRO HAC VICE APPLICATION


INDEX NO.

ANDREA TANTAROS

                Petitioner,                                               Index No. _________

vs.


FOX NEWS CHANNEL, LLC., THE ESTATE OF ROGER
AILES, WILLIAM SHINE, SUZANNE SCOTT, DIANNE
BRANDI, IRENA BRIGANTI,

                Respondents.                                     PETITION TO STAY
                                                                 ARBITRATION OF PETITIONER’S
                                                                 SEXUAL HARRASSMENT
                                                                 ALLEGATIONS AND CLAIMS IN
                                                                 EMPLOYMENT ARBITRATION
                                                                 CASE # 01-16-001-7288 AND
                                                                 DECLARATORY JUDGMENT


_____________________________________________________________________________



                                  ORDER OF ADMISSION PRO HAC VICE

Bruce E. Fein, having applied to this Court for admission pro hac vice to represent Petitioner Andrea
Tantaros in this action, and said applicant having submitted a satisfactory Affidavit in Support, it is now
therefore

ORDERED that the application is granted and Bruce E. Fein is permitted to appear and participate in this
action on behalf of Andrea Tantaros; and it is further

ORDERED that he shall at all times be associated herein with counsel who is a member in good standing
of the Bar of the State of New York and is attorney of record for the party in question and all pleadings,
briefs and other papers filed with the court shall be signed by the attorney of record, who shall be held
responsible for such papers and for the conduct of this action; and it is further

ORDERED that, pursuant to Section 520.11 of the Rules of the Court of Appeals and Section 602.2 of the
Rules of the Appellate Division, First Department, the attorney hereby admitted pro hac vice shall abide
         Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 72 of 87



by the standards of professional conduct imposed upon members of the New York Bar, including the Rules
of Court governing the conduct of attorneys and the Disciplinary Rules of the Code of Professional
Responsibility; and it is further

ORDERED that he shall be subject to the jurisdiction of the courts of the State of New York with respect
to any acts occurring during the course of his participation in this matter; and it is further

ORDERED that said counsel shall notify the court immediately of any matter or event in this or any other
jurisdiction which affects his standing as a member of the Bar.

ENTER:


_______________________________
Hon. David Cohen
Justice of the Supreme Court
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 73 of 87




        '2&80(17
         
        Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 74 of 87



                                                            B=;;3@17/:7D7A7=<#/@B...
                                                                    =4B63&C>@3;3=C@B=4B63&B/B3=4
                                                                    !3E,=@963:27</<24=@B63=C<BG=4
                                                                    !3E,=@9/BB63=C@B6=CA3:=1/B32/B
                                                                     3<B@3&B@33B!3E,=@9!3E,=@9
                                                                    =<B63...2/G=4C:G 


#%&!'

...................................&
..................................................F

!%'!'%"&

                      #3B7B7=<3@

      /5/7<AB                                                     <23F!=         


                                                                            
                                                                               
                                                                             
                                                                                  
                                                                                 
"+!*&!!'&''"
%"%&* &!&(-!!&"''                               ! ! 
%!%!'!!%!
                      
                          %3A>=<23<B
..................................................F


(>=<B63/11=;>/<G7<5#3B7B7=<2/B32C:G..         7<&C>>=@B=4B67A"@23@B=&6=E/CA32/B32C:G

...   /<23F6707BAB63@3B=/<2B63 3;=@/<2C;=4/E7<&C>>=@B=4B67A"@23@B=&6=E/CA3

2/B32C:G...       /<25==21/CA36/D7<5033<A6=E<7B7A63@30G

B6/B%3A>=<23<BA=F!3EA6/<<3:'63AB/B3=4%=53@7:3A*7::7/;&67<3

7/<<3@/<27/<2@3</@75/<B7A6=E1/CA3034=@3B67A=C@B=;;3@17/:7D7A7=<#/@B.../BB63

!3E,=@9=C<BG=C@B6=CA3%==;.... 3<B@3&B@33B!3E,=@9!3E,=@9=<C:G...                  /B

...=K1:=197<B63.....=@/AA==<B63@3/4B3@/A1=C<A3:1/<0363/@2E6G/<=@23@A6=C:2<=B03

3<B3@327<B67A/1B7=<7B3;>=@/@7:G@3AB@/7<7<5B63%3A>=<23<BA4@=;1=<B7<C7<5>@=13327<5/5/7<AB

#3B7B7=<3@<2@3/'/<B/@=A7</</@07B@/B7=<>3<27<5034=@3B63;3@71/<@07B@/B7=<AA=17/B7=</A3
         Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 75 of 87



!=           I'63@07B@/B7=<J>3<27<5@3A=:CB7=<=4#3B7B7=<3@KA/>>:71/B7=<775@/<B7<563@

@3?C3AB4=@/>@3:7;7</@G/<2>3@;/<3<B7<8C<1B7=<AB/G7<5B63/@07B@/B7=</<2777231:/@7<5B6/BC<23@

#%A31B7=<       B63@07B@/B7=<#/<3:I'63#/<3:J6/A<=4C@B63@8C@7A271B7=<=D3@#3B7B7=<3@KA

A3FC/:6/@/AA;3<B/::35/B7=<A/<21:/7;A7<1:C27<5%3A>=<23<BKA1:/7;B6/B#3B7B7=<3@D7=:/B32=F!3E

6/<<3:KA0==95C723:7<3AE67161=<AB7BCB3A@3B/:7/B7=</5/7<AB#3B7B7=<3@KAA3FC/:6/@/AA;3<B/::35/B7=<A

=@1:/7;A/<27B7A4C@B63@

B6/BAC447173<B@3/A=<6/D7<5033<A6=E<B63@34=@3>3<27<5B6363/@7<5/<223B3@;7</B7=<=4

B67A/>>:71/B7=<%3A>=<23<BAA6/::03B3;>=@/@7:G@3AB@/7<32/<27B7A4C@B63@

B6/BA3@D713=<%3A>=<23<BA0G;/230G=D3@<756B;/7:B=B634=::=E7<5/22@3AA3A


=F!3EA6/<<3:
&CH/<<3&1=BB
@3</@75/<B7
7/<<3@/<27
1=@7AB7</,=AB
=<3A/G
       )3A3G&B@33B
!3E,=@9!,

*7::7/;&67<3
1= /@7=</16@/16
'6=;>A=</<2<756B#

 '67@2D3<C3
    B6
       :==@
!3E,=@9!,          

'63AB/B3=4%=53@7:3A
:7H/03B67:3A
1=#3B3@/:/;/@7
$C7<<;/<C3:(@?C6/@B&C::7D/<#
     /27A=<D3<C3

B6/B=@/:/@5C;3<B7A@3?C3AB32=<B63@3BC@<2/B3=4B67A;=B7=<


!'%


..................................
&

    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 76 of 87













    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 77 of 87




        '2&80(17
         
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                            INDEX NO. 156936/2019
                Case
NYSCEF DOC. NO. 13                       1:19-cv-07131-ALC Document 1-2 Filed 07/30/19
                                                                                 -
                                                                                       Page 78 of 87
                                                                                        RECEIVED   NYSCEF: 07/15/2019
             REQUEST                  FOR        JUDICIAL                   INTERVENTION                                                 For       Court     Clerk        Use   Only:
                                             UCS-840 (7/2012)                                                                                               5-EnlWDale

         SUPREME                          COURT,          COUNTY       OF          NEW      YORK
                                                                                                                                                        Judge Assigned
 Index       No:                                             Date   Index    Issued:          /

                         Enter the complete case caption. Do not use et al or et ano. If more space Is required,                                            RJ1 Date
 CAPTION:                attach a caption rider sheet.




                        ANDREA           TANTAROS



                                                                                           Plaintiff(s)/Pet!!!ene-(s)
 -against-



                    FOX      NEWS,        LLC,      THE          ESTATE         OF     ROGER
                    AlLES,      WILLIAM            SHINE,           SUZANNE             SCOTT,
                    DIANNE         BRANDI,           IRENA           BRIGANTI.


                                                                                                                                                                  Defendant(s)/Respondañt(   )

 NATURE            OF ACTION       OR PROCEEDING:                           Check ONE box only and specify where indicated.
 MATRIMONIAL                                                                               COMMERCIAL
     Contested                                                                              O     Business Entity (including corporations, p:"ncid,|pa,               LLCs, etc.)
      NOTE: For all Mãtr:mca:al actions where the parties have children under               O     Contract
      the age of 18, complete and attach the MATRIMONIAL RJI        '±r-                    O     Insurance (where insurer is a party, except ãrbitrâticñ)
      For Uñccatsstêd Matrimnnial actions, use RJI form UD-13.                              O     UCC (Including sales, negotiable !::tss::t:)
 TORTS                                                                                      O     Other Commercial:
 ¤   Asbestos                                                                                                                             (SPecIfy)
     Breast Implant                                                                               NOTE: For Commercial Division assigaméat requests [22 NYCRR §
     EGuircGm66tâi:                                                                               202.70(d)], complete and attach the COMMERCIAL DIV RJi Addendum,
                                                 (speCIfy)                                  REAL      PROPERTY:           How many properties does the applicationInclude?
     Medical, Dental, or Podiatric Malpractice                                                    Condemnat!en
     Motor Vehicle                                                                                Mortgage Foreclosure (specIry):                   Residential            D Commercial
     Products Liability:                                                                          Property Address:
                                                 (SPSClfy)                                        NOTE: For Mortgage Foreclosure actions involving a one- to four-family,
     Other Negligence:                                                                            owner-occupied, residential property, or an owner-occupied
                                                 (specIfy)                                        cGñdsin:iiism, complete and attach the FORECLOSURE                        RJi Addendum.
     Other Professional Malpractice:                                                        O Tax Certiorari - Section:                        Block:                       Lot:
                                                 ("Pª°M                                     O Tax Foreclosure
     Other Tort:                                                                            C Other Real Property:
                                                 (specIfy)                                                                                     (specIfy)

 OTHER        MATTERS                                                                      ISPECIAL        Pont-ssniurast
     Ced!ficate of Incorperet!en/Dieee!ut!en        [see NOTE under Commercial]                   CPLR Article 75 (Arb|tratian)        [see NOTE under Commerclal]
     Emergency Medical Treatment                                                                  CPLR Article 78 (Body or Officer)
     Habeas Corpus                                                                                Election Law
     Local Court Appeal                                                                     ,O    MHL Article 9.60 (Kendra's Law)
     Mechanic's Lien                                                                              MHL Article 10 (Sex Offender Confinement-Initial)
     Name Change                                                                                  MHL Article 10 (Sex Offender Confinement-Revlew)
     Pistol Permit Revocation Hearing                                                             MHL Adicle 81 (Guardianship)
     Sale or Finance of Religious/Not-for-Profit      Property                              O Other Mental Hygiene:
     Other.                                                                                                                                    (specify)
                                                 (specify)                                  C Other Special Proceeding:

 STATUS            OF ACTION      OR PROCEEDING:                            Answer YES or NO for EVERY question AND enter ãddit|ünal information where indicated.
                                                                                           YES    NO
 Has a summons and complaint or summGñs w/notice been filed?                                                    If yes, date filed:            /              /
 Has a summona and c ep!=!ñt or 22rmr22            w/notice been served?                                        If yes, date served:                /             /
 Is this action|prGcesd|ng beIng filed post-Judgment?                                                           If yes, judgment date:                  /             /



                                                                                         1 of 2
FILED: NEW YORK COUNTY CLERK 07/15/2019 07:45 PM                                                                                                    INDEX NO. 156936/2019
                Case
NYSCEF DOC. NO. 13                      1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 79 of 87
                                                                                       RECEIVED   NYSCEF: 07/15/2019
  NATURE     OF JUDICIAL             INTERVENTION:                      Check ONE box only AND enter additional |ñfarrñâticñ where indicated.
       Infant's Compromise
         Note of Issue and/or Certificate of Readiness
        Notice of Medical, Dental, or Podiatric Me!prect!üe             Date Issue Joined:         /           /
        Notice of Motion                          Relief Sought:                                        NCTION,        Retum Date:           /         /
        Notice of Petition                             Relief Sought: DIVESTURE    OF ARBITRAL                         Return Date:          /         /
        Order to Show Cause                            Relief Sought: J_URISDICTION   UNDER 7515                       Retum Date:           /         /
        Other Ex Parte Application                    Relief Sought:
        Poor Person Application
        Request for Preliminary Conference
        Residential Mortgage Für6c|Gsüre Settlement COñíérence
 O      Writ of Habeas Corpus
        Other (specify):

 RELATED           CASES:               List any related actions, For "^"-r'e!     actions, include any related criminal and/or Family Court cases.
                                        If edd!!!ene! space is required, complete and attach the RJI Addendum.      If none, leave blank.
lCase Title                      Index/Case    No.                      Court                    Judge       (if assigned)        |Relationship        to Instant Case
 ANDREATANTAROBvs.FOXNEWSCHANN LLC.                                                                                                 Thisactionseeksa TRO/Injunction
 THEESTATEOFROGER AILEs,WILLIAM
                              s                                                                  Hon.       David     B. Cohen      andnullificationof jurisdictionunder
 SUZANNEScOTT,DIANEBRANDI.IRENAB GANTI. 157054/2016                                                                                 cPLR7515relatedto this case.
                                                                                                                                       ESTATE
                                                                                                                                            SOUGHT A PRELIMINARY
 THEESTATE     AILES
         OFROGER           T..NTAROS652130/2018
                   vs.ANDREA                                                                     Hon,       David    B. Cohen          ±UUNGT!0h!
                                                                                                                                               TOBERELIEVED  IN
                                                                                                                                                ITWAIjiDENIED.
                                                                                                                                       THEAÇTION,
                                                                                                                                       ESTATE
                                                                                                                                            CURRENTLY SEEKSPERMANENT
                                                                                                                                       INJUNCTION.


 PARTIES:             For parties without an attomey, check "Un-Rep" box AND enter party address, phone number and e-mail address In space provided,
                      If additional space is required, complete and attach the RJI dd=-'rs.
        Pa                                                                                   d LItigants:
  Un-                                                                                                                                              issue
        List parties in caption order and             Provide attorney name, firm name, business address, phone number and e-mail                  JoIned      !neurence Carrier(s):
  Rep   indicate party role(s) (e.g. d    de      ;   address of all attorneys that have app6âred In the case. For unrepresented                   (Y/N):
        3rd-party plaintiff).                         litigants, provide address, phone number and e-mail address.


        ANDREA        TANTAROS                                                                                                                     O YES
                                                                  25ROo a e on Street
                                                                  Brooklyn,NY 11201-3700
        Role(s):                                                  718-780-0622
                                                                  Emall: jonathan.askin@brooklaw.com                                               O NO
             PETITIONER                                           Emall:bruce@felnpolnts.com
        Name:
        FOX NEWS CHANNEL, LLC, SUZAUNE                            KRISTINA YOST, MATTHEW LAMPE, ERIKA CAGNEY                                       O YES
        SCOTT, DIANNE BRANDI, IRENA BillGANTI                     JONES DAY
        Role(s):                                                  250 VESEY STREET
                                                                  NEW YORK, NY 10281    ky st onesday.com                                          O NO
               RESPONDENTS
        Name:
                                                                MARION BACHRACH, VlVIAN ARIAS, JACK DOHERTY
             WILLIAM        SHINE                                                                                                                  O YES
                                                                THOMPSON & KNIGHT, LLP
                                                                900 THIRD AVENUE
                                                                20th FLOOR             marion.bachrach@tklaw,com
                     RESPONDENT                                                                                                                    O NO
                                                                NEW YORK, NY 10022           212-751-3341
        Name
           TI- E ESTATE OF ROGER AILES                          PETER CALAMARI,  BRENDAN CARROLL,                      KlM CARSON
            ELIZABETH AILES                                     QuinnEmanuel Urquhart & Sullivan, LLP
        gog,(,3.                                                51 Madison Avenue
                   RESPONDENT                                   New York, NY 10010           Peter.Calamaii@quinnemañuel.com                       O NO
                                                                                                       212-849-7000
        Name:
                                                                                                                                                   O YES

 O      Role(s):
                                                                                                                                                   O NO

 I AFFIRM      UNDER         THE    PENALTY       OF PERJURY     THAT, TO MY KNOWLEDGE,                             OTHER     THAN     AS   NOTED       ABOVE,   THERE      ARE
 AND    HAVE       BEEN      NO RELATED          ACTIONS     OR PROCEEDINGS,   NOR HAS                       A REQUEST           FOR    JUD!C!AL       INTERVENTION
 PREVIOUSLY           BEEN      FILED       IN THIS   ACTION  OR PROCEEDING.



                   Dated:               /
                                                                                                                                  SIGNATURÊ



                    ATTORNEY         REGISTRATION        NUMBER                                                              PRINT OR TYPE         NAME



                                                                                     2 of 2
    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 80 of 87




        '2&80(17
         
           Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 81 of 87



>9770<.4,64@4=498 ,<>+++
                                                                    91>30#?:<0709?<>91>30#>,>091
                                                                    0A)9<5306/48,8/19<>309?8>C91
                                                                    0A)9<5,>>309?<>39?=069.,>0/,>
                                                                     08><0#><00>0A)9<50A)9<5
                                                                    98>30+++/,C91?6C 


    "#$

+++++++++++++++++++++++++++++++++++#
++++++++++++++++++++++++++++++++++++++++++++++++++B

"$$"#

                        0>4>4980<

      ,2,48=>                                                      8/0B9+++++++++++


                                                                                   
                                                                                
('#$#$$
""#'##%*#$$                               
""$"
                      
                          "0=:98/08>
++++++++++++++++++++++++++++++++++++++++++++++++++


%:98>30,..97:,8C482 0>4>498/,>0/?6C++ 48#?::9<>91>34=</0<>9#39A,?=0/,>0/?6C

+++ ,8/0B34-4>=>30<0>9,8/>30079<,8/?791,A48#?::9<>91>34=</0<>9#39A,?=0

/,>0/?6C+++ ,8/299/.,?=03,@482-008=39A84>4=30<0-C

      >3,>"0=:98/08>=9B0A=3,8806$30=>,>091"920<460='4664,7#3480

4,880<,8/4,8/<08,<42,8>4=39A.,?=0-019<0>34=9?<>9770<.4,64@4=498 ,<>+++,>>30

0A)9<59?8>C9?<>39?=0"997++++ 08><0#><00>0A)9<50A)9<598?6C+++ ,>

+++9E.69.548>30+++++9<,==998>30<0,1>0<,=.9?8=06.,8-030,</A3C,89</0<=39?6/89>-0

08>0<0/48>34=,.>498=0,6482>30:0>4>49848,..9</A4>3>30.9814/08>4,64>C,<2?,-6C<0;?4<0/48,8

,<-4><,>498:08/482-019<0>3070<4.,8<-4><,>498==9.4,>498,=09             ,8/4>4=

1?<>30<
           Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 82 of 87



     >3,>:08/482>3030,<48291>34=9>498>309?8>C60<54=/4<0.>0/>9<0=><4.>,..0==>9>30

1460>90@0<C9800B.0:>>30:,<>40=>30,>>9<80C=91<0.9</,8/,?>39<4D0/.9?<>:0<=98806,8/4>4=

1?<>30<

     >3,>=0<@4.098"0=:98/08>=-07,/0-C9@0<8423>7,46>9>3019669A482,//<0==0=


9B0A=3,8806
#?D,880#.9>>
<08,<42,8>4
4,880<,8/4
.9<4=>48,)9=>
980=,C
    &0=0C#><00>
0A)9<5)

'4664,7#3480
.9,<498,.3<,.3
$397:=98,8/8423> 
$34</@08?0
  >3699<
0A)9<5) 

$30=>,>091"920<460=
64D,-0>3460=
.9 0>0<,6,7,<4
!?4887,8?06%<;?3,<>#?664@,8 
  ,/4=98@08?0
0A)9<5)



$"


++++++++++++++++++++++++++++++++++
#









    Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 83 of 87




        '2&80(17
         
FILED: NEW YORK COUNTY CLERK 07/17/2019 01:07 PM                                                                                                                                                                         INDEX NO. 156936/2019
                Case
NYSCEF DOC. NO. 19                      1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 84 of 87
                                                                                       RECEIVED   NYSCEF: 07/17/2019


          SUPREME                     COURT                     OF         THE          STATE               OF         NEW YORK
          COUNTY                 OF        A/c.w                            o
          ------,..............------------------------x




                                                                                  Plaintiff/Petitioner,
                                                                                                                                                                          Index            No.
                                         - against                     -




                                                                                  Defendant/Respondent.
          -------------------------                                                     ---     --------------------------x


                                                                       REQUEST                           FOR         RESTRICTED                               STATUS


          The       undersigned,                         having              notified              all     parties           of     his      or     her        in'êñtion             to        seek        judicial              relief

          to    correct         the       filing           of        NYSCEF                   Document(s)                         numbered                                                          because                 the
          document(s):



                                 ontain(s)                  confidential                       information,                     including               but      not       limited             to trade                 secrets,
                               information                       protected                    by     a confidentiality                         agreement,                      or    personal                 confidential
                               information                       (also            known              as     "CPI")           as     defined               by     court          rule;          or



                         O    was/were                     otherwise                    filed        in error              [Explain]




          hereby           requests                 that         the        County                 Clerk,           exercising               his       or      her administrative                              discretion,
                                                                                                                                                               "restricted"
          temporarily                 place              Document(s)                          numbered                       h        I3                in                      status                        on         the
          NYSCEF                site,         to     be         made              available               for       viewing            by      court           staff      and        the        parties             but          not      the
          general            public           as         provided                 in    Uniform                 Rule        § 202.5-b(d).


          I understand                   that            I must            file     an        application                  by      order          to    show            cause             to    correct             the        filing        of
          NYSCEF                Document(s)                            numbered                                 -     (3              within           five      (5)      business                  days           of     this
          request           and         that,            unless            otherwise                     directed            by       the      court,           all     document(s)                      that           were
          restricted             per      this           request                shall         be      returned               to    public           view          at the            end        of     this     five         (5)        day
          period.


          I further          understand                         that       if the            court        extends               the       restricted                  status         or    seals             the

          document(s)                    at        issue,            I will        notify          the      County                Clerk        by       e-filing          a:


                                                           otification                  of     Order            Extending                   Restriction
                                                                or
                                                           otification                  of     Sealing


          Signature:                                                                                                                Date:


          Name:                                                                                                                     Phone:

          Address:300
                                                    b/     ew                           9-                                         E-mail:                             u CC.              de                       ou                   CE
                                                                                                                                                                                               EF - ##                  10/23/17




                                                                                                                       1 of 1
Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 85 of 87




    '2&80(17
NYSCEF DOC. NO. 20                                                                                                                 RECEIVED NYSCEF: 07/29/2019

                     Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 86 of 87



                                      SUPREME             COURT       OF THE STATE      OF NEW YORK,          COUNTY       OF NEW YORK




         Andrea      Tantaros,


                    Petitioner,                                                                         index    No.     156936/2019


         v.


         Fox News         Channel,         LLC, The        Estate     of Roger                            CERTIFICATE          OF SERVICE

         Ailes,    William        Shine,    Suzanne          Scott,    Diane

         Brandi,     and      Irena     Briganti,



                             Respondents.




         I hereby      certify      that   on July         29, 2019,     I caused    copies   of Documents       1-15     in the   above-captioned   case   to

         be served         upon       counsel       for    Respondénts         via USPS postage     prepaid     to the     fü"ówiñg     addresses:




         FOX NEWS            CHANNEL,           LLC, SUZANNE            SCOTT,      DIANNE    BRANDI,   IRENA     BRIGANTI
         C/O      KRISTINA        YOST
         MATTHEW             LAMPE
         ER1KA CAGNEY
         JONES      DAY
         250 VESEY STREET
         NEW YORK,            NY 10281

         kyost@      jonesday.com
         212-326-3816


         WILLIAM          SHINE
         C/O      MARION          BACHRACH
         VlVIAN      ARIAS
         JACK DOHERTY
         THOMPSON             & KNIGHT,             LLP
         900      THIRD      AVENUE
         20th      FLOOR
         marion.bachrach@tklaw.com
         NEW YORK,            NY 10022
         212-751-3341


         THE ESTATE           OF ROGER           AILES
         ELIZABETH           AILES
         C/O      PETER CALAMARI
         BRENDAN           CARROLL
NYSCEF DOC. NO. 20                                                        RECEIVED NYSCEF: 07/29/2019

                   Case 1:19-cv-07131-ALC Document 1-2 Filed 07/30/19 Page 87 of 87



         KlM     CARSON
         Quinn     Emanuel    Urquhart   & Sullivan,   LLP
         51 Madison       Avenue
         New     York,   NY 10010   Peter.Calamari@quinnemanuel.com
         212-849-7000




                                                                      Bruce   Fein
